


Exhibit 10.12

 

Notwithstanding anything herein to the contrary, the liens and security
interests granted to Administrative Agent (as defined below) pursuant to this
Agreement (as defined below) and the exercise of any right or remedy by
Administrative Agent hereunder, are subject to the provisions of the
Intercreditor Agreement, dated as of June 30, 2009 (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among Administrative Agent, as ABL Agent, and U.S. Bank National
Association, as Trustee and as Collateral Agent, and as acknowledged by the
Grantors (as such term is defined in the Intercreditor Agreement) from time to
time party thereto.  In the event of any conflict between the terms of the
Intercreditor Agreement and the terms of this Agreement, the terms of the
Intercreditor Agreement shall govern and control.

 

SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

 

This SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (this
“Agreement”) is made as of this 30th day of June, 2009, among the Grantors
listed on the signature pages hereof and those additional entities that
hereafter become parties hereto by executing the form of Supplement attached
hereto as Annex 1 (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and SUNTRUST BANK, in its capacity as administrative
agent (together with its successors, “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Second Amended and Restated Credit Agreement
dated as of August 15, 2008 (as amended, restated, supplemented or otherwise
modified from time to time, including all schedules thereto, the “Credit
Agreement”) by and among Oxford Industries, Inc., a Georgia corporation
(“Parent”), Tommy Bahama Group, Inc., a Delaware corporation (“TBG”; together
with Parent, each referred to individually as a “Borrower” and, collectively, as
“Borrowers”), the Persons party thereto from time to time as Guarantors, the
financial institutions party thereto from time to time as Issuing Banks, the
financial institutions party thereto from time to time as lenders (“Lenders”)
and Administrative Agent, the Lender Group (as defined therein) is willing to
make certain financial accommodations available to Borrowers from time to time
pursuant to the terms and conditions thereof; and

 

WHEREAS, Administrative Agent has agreed to act as agent for the benefit of the
Lender Group in connection with the transactions contemplated by this Agreement;

 

WHEREAS, Administrative Agent and the Grantors are parties to that certain
Amended and Restated Pledge and Security Agreement, dated as of August 15, 2008
(the “Prior Security Agreement”), pursuant to which the Grantors granted
Administrative Agent a continuing security interest in and to the Collateral (as
defined in the Prior Security Agreement) in order to secure the prompt and
complete payment, observance and performance of the Secured Obligations (as
defined in the Prior Security Agreement); and

 

--------------------------------------------------------------------------------


 

WHEREAS, in order to induce the Lender Group to continue to make financial
accommodations to Borrowers as provided for in the Credit Agreement, Grantors
have agreed to amended and restate the Prior Security Agreement and to grant a
continuing security interest in and to the Collateral in order to secure the
prompt and complete payment, observance and performance of, among other things,
(a) all of the present and future obligations of Grantors arising from this
Agreement, the Credit Agreement, the other Loan Documents and the Bank Products
Documents and (b) all Obligations of Borrowers, including, in the case of each
of clauses (a) and (b), reasonable attorneys’ fees and expenses and any
interest, fees or expenses that accrue after the filing of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any Insolvency Proceeding (clauses (a) and (b) being hereinafter
referred to as the “Secured Obligations”);

 

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.             Defined Terms. All capitalized terms used herein (including in
the preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Credit Agreement.  Any terms used in this Agreement that
are defined in the UCC shall be construed and defined as set forth in the UCC
unless otherwise defined herein or in the Credit Agreement; provided, however,
that to the extent that the UCC is used to define any term herein and such term
is defined differently in different Articles of the UCC, the definition of such
term contained in Article 9 of the UCC shall govern. In addition to those terms
defined elsewhere in this Agreement, as used in this Agreement, the following
terms shall have the following meanings:

 

(a)           “Agreement Date” means June 30, 2009.

 

(b)           “Books” means books and Records (including each Grantor’s Records
indicating, summarizing, or evidencing such Grantor’s assets (including the
Collateral) or liabilities, each Grantor’s Records relating to such Grantor’s
business operations or financial condition, and each Grantor’s Goods or General
Intangibles (other than Excluded Trademarks and Excluded Trademark Licenses)
related to such information).

 

(c)           “Borrowers” has the meaning specified therefor in the recitals to
this Agreement.

 

(d)           “Chattel Paper” means chattel paper (as that term is defined in
the UCC) and includes tangible chattel paper and electronic chattel paper.

 

(e)           “Collateral” has the meaning specified therefor in Section 2.

 

(f)            “Commercial Tort Claims” means commercial tort claims (as that
term is defined in the UCC), and includes those commercial tort claims listed on
Schedule 2.

 

(g)           “Copyrights” means copyrights and copyright registrations,
including the copyright registrations and applications for registration listed
on Schedule 3, and (i) all renewals thereof, (ii) all income, royalties, damages
and payments now and hereafter due or payable under

 

2

--------------------------------------------------------------------------------


 

and with respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
or dilutions thereof, (iii) the right to sue for past, present and future
infringements and dilutions thereof and (iv) all of each Grantor’s rights
corresponding thereto throughout the world, but excluding, in each case,
copyrights included in the definition of Excluded Trademarks.

 

(h)           “Copyright Security Agreement” means each Copyright Security
Agreement among Grantors, or any of them, and Administrative Agent, for the
benefit of the Lender Group, in substantially the form of Exhibit A attached
hereto, pursuant to which Grantors have granted to Administrative Agent, for the
benefit of the Lender Group, a security interest in all their respective
Copyrights.

 

(i)            “Credit Agreement” has the meaning specified therefor in the
recitals to this Agreement.

 

(j)            “Deposit Account” means any deposit account (as that term is
defined in the UCC).

 

(k)           “Discharge of Note Obligations” has the meaning specified therefor
in the Intercreditor Agreement.

 

(l)            “Documents” means documents (as that term is defined in the UCC).

 

(m)          “Draft” means a draft (as that term is defined in the UCC).

 

(n)           “Equipment” means equipment (as that term is defined in the UCC).

 

(o)           “Excluded Trademark Licenses” means any Intellectual Property
License related to a Trademark to the extent such Intellectual Property License
is not a U.S. Trademark License.

 

(p)           “Excluded Trademarks” means any Trademarks that are not U.S.
Trademarks.

 

(q)           “First-Tier Foreign Subsidiary” shall mean any Foreign Subsidiary
that is directly held by Parent or its Domestic Subsidiaries.

 

(r)            “Fixtures” means fixtures (as that term is defined in the UCC).

 

(s)           “General Intangibles” means general intangibles (as that term is
defined in the UCC) and, in any event, including payment intangibles, contract
rights, rights to payment, rights arising under common law, statutes, or
regulations, choses or things in action, goodwill (including the goodwill
associated with any Trademark), Patents, Trademarks, Copyrights, URLs and domain
names, industrial designs, other industrial or Intellectual Property or rights
therein or applications therefor, whether under license or otherwise, programs,
programming materials, blueprints, drawings, purchase orders, customer lists,
monies due or recoverable from pension funds, route lists, rights to payment and
other rights under any royalty or licensing agreements,

 

3

--------------------------------------------------------------------------------


 

including Intellectual Property Licenses, infringement claims, computer
programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, pension plan refunds, pension plan refund claims,
insurance premium rebates, tax refunds, and tax refund claims, uncertificated
Equity Interests not constituting a security (as defined in the UCC), and any
other personal property other than commercial tort claims, money, Accounts,
Chattel Paper, Deposit Accounts, Goods, Investment Related Property, Negotiable
Collateral, and oil, gas, or other minerals before extraction.

 

(t)            “Goods” means goods (as that term is defined in the UCC).

 

(u)           “Grantor” and “Grantors” has the meaning specified therefor in the
recitals to this Agreement.

 

(v)           “Insolvency Proceeding” means (a) any case, action or proceeding
before any court or other Governmental Authority relating to bankruptcy,
reorganization, insolvency, liquidation, receivership, dissolution, winding-up
or relief of debtors, or (b) any general assignment for the benefit of
creditors, composition, marshalling of assets for creditors or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors, in each of case (a) and (b) undertaken under federal, state or
foreign law, including the Bankruptcy Code.

 

(w)          “Instrument” means an instrument (as that term is defined in the
UCC).

 

(x)            “Intellectual Property” means any and all Intellectual Property
Licenses, Patents, Copyrights, Trademarks and trade secrets.

 

(y)           “Intellectual Property Licenses” means a license or other
agreement granting a right to use any Patent, Trademark, Copyright or other
Intellectual Property, to which a Grantor is a party, whether as a licensee or a
licensor, including the license agreements listed on Schedule 4, and the right
to use any such Patent, Trademark, Copyright or other Intellectual Property (to
the extent permitted by such license) in connection with the enforcement of the
Lender Group’s rights under the Loan Documents, including the right to prepare
for sale and sell any and all Inventory and Equipment now or hereafter owned by
any Grantor and now or hereafter covered by such licenses.

 

(z)            “Intercreditor Agreement” has the meaning set forth in the legend
on the first page of this Agreement.

 

(aa)         “Inventory” means inventory (as that term is defined in the UCC).

 

(bb)         “Investment Related Property” means (i) investment property (as
that term is defined in the UCC), and (ii) all of the following regardless of
whether classified as investment property under the UCC:  all Pledged Interests;
Pledged Operating Agreements; and Pledged Partnership Agreements.

 

(cc)         “Letter-of-Credit Rights” means letter-of-credit rights (as that
term is defined in the UCC).

 

4

--------------------------------------------------------------------------------


 

(dd)         “Mortgage” means an agreement, including, but not limited to, a
mortgage, deed of trust or any other document creating and evidencing a Lien on
a Mortgaged Property in favor of or for the benefit of Administrative Agent,
which shall be in form which is effective to create a Lien on such Mortgaged
Property in favor of Administrative Agent to secure the Secured Obligations that
is enforceable against the applicable Grantor and third parties, in each case,
with such schedules and including such provisions as shall be necessary or
desirable to conform such document to applicable local law requirements or as
shall be customary under applicable local law requirements.

 

(ee)         “Mortgaged Property” means each parcel of Real Property, if any,
which shall be subject to a Mortgage delivered after the Agreement Date pursuant
to Section 6(i).

 

(ff)           “Negotiable Collateral” means Instruments, Letter-of-Credit
Rights, Promissory Notes, Drafts and Documents.

 

(gg)         “Note Collateral” has the meaning specified therefor in the
Intercreditor Agreement.

 

(hh)         “Note Priority Collateral” has the meaning specified therefor in
the Intercreditor Agreement.

 

(ii)           “Patent Security Agreement” means each Patent Security Agreement
among Grantors, or any of them, and Administrative Agent, for the benefit of the
Lender Group, in substantially the form of Exhibit B attached hereto, pursuant
to which Grantors have granted to Administrative Agent, for the benefit of the
Lender Group, a security interest in all their respective Patents.

 

(jj)           “Patents” means patents and patent applications, including the
patents and patent applications listed on Schedule 5, and (i) all continuations
and continuations-in-part, (ii) all income, royalties, damages and payments now
and hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past or future infringements or dilutions thereof, (iii) the right to sue
for past, present and future infringements and dilutions thereof, and (iv) all
of each Grantor’s rights corresponding thereto throughout the world.

 

(kk)         “Pledged Companies” means, each Person listed on Schedule 7 as a
“Pledged Company”, together with each other Person, all or a portion of whose
Equity Interests, are acquired or otherwise owned by a Grantor after the
Agreement Date and are required to be pledged to Administrative Agent under
Section 6.20 of the Credit Agreement, other than any such Equity Interest
excluded from the term “Collateral” under the last paragraph of Section 2.

 

(ll)           “Pledged Interests” means all of each Grantor’s right, title and
interest in and to all of the Equity Interests now or hereafter owned by such
Grantor, regardless of class or designation, in each of the Pledged Companies,
and all substitutions therefor and replacements thereof, all proceeds thereof
and all rights relating thereto, including any certificates representing the
Equity Interests, the right to request after the occurrence and during the
continuation of an Event of Default that such Equity Interests be registered in
the name of Administrative Agent or

 

5

--------------------------------------------------------------------------------


 

any of its nominees, the right to receive any certificates representing any of
the Equity Interests and the right to require that such certificates be
delivered to Administrative Agent together with undated powers or assignments of
investment securities with respect thereto, duly endorsed in blank by such
Grantor, all warrants, options, share appreciation rights and other rights,
contractual or otherwise, in respect thereof and of all dividends, distributions
of income, profits, surplus, or other compensation by way of income or
liquidating distributions, in cash or in kind, and cash, Instruments, and other
property from time to time received, receivable, or otherwise distributed in
respect of or in addition to, in substitution of, on account of, or in exchange
for any or all of the foregoing except that Pledged Interests shall not include
any property or assets which are excluded from the term “Collateral” under the
last paragraph of Section 2.

 

(mm)       “Pledged Interests Addendum” means a Pledged Interests Addendum
substantially in the form of Exhibit C to this Agreement.

 

(nn)         “Pledged Operating Agreements” means all of each Grantor’s rights,
powers, and remedies under the limited liability company operating agreements of
each of the Pledged Companies that are limited liability companies.

 

(oo)         “Pledged Partnership Agreements” means all of each Grantor’s
rights, powers, and remedies under the partnership agreements of each of the
Pledged Companies that are partnerships.

 

(pp)         “Proceeds” has the meaning specified therefor in Section 2.

 

(qq)         “Promissory Note” means a promissory note (as that term is defined
in the UCC).

 

(rr)           “Real Property” means any estates or interests in real property
now owned or hereafter acquired by any Grantor and the improvements thereto.

 

(ss)         “Record” means a record (as that term is defined in the UCC).

 

(tt)           “Secured Obligations” has the meaning specified in the recitals
to this Agreement.

 

(uu)         “Securities Account” means a securities account (as that term is
defined in the UCC).

 

(vv)         “Security Interest” has the meaning specified therefor in
Section 2.

 

(ww)       “Supporting Obligations” means supporting obligations (as such term
is defined in the UCC), and includes Letter-of-Credit Rights and guaranties
issued in support of Accounts, Chattel Paper, Documents, General
Intangibles, Instruments, or Investment Related Property.

 

(xx)          “Trademark Security Agreement” means each Trademark Security
Agreement among Grantors, or any of them, and Administrative Agent, for the
benefit of the

 

6

--------------------------------------------------------------------------------


 

Lender Group, in substantially the form of Exhibit D attached hereto, pursuant
to which Grantors have granted to Administrative Agent, for the benefit of the
Lender Group, a security interest in all their respective U.S. Trademarks and
U.S. Trademark Licenses.

 

(yy)         “Trademarks” means trademarks, trade names, registered trademarks,
trademark applications, service marks, registered service marks, service mark
applications, and Copyrights (whether or not registered) embodied in any of the
foregoing or related to works with which the goodwill of any Grantor has become
associated, and (i) all renewals thereof, (ii) all income, royalties, damages
and payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past or future infringements or dilutions thereof,
(iii) the right to sue for past, present and future infringements and dilutions
thereof, (iv) the goodwill of each Grantor’s business symbolized by the
foregoing and connected therewith, and (v) all of each Grantor’s rights
corresponding thereto throughout the world.

 

(zz)          “URL” means “uniform resource locator,” an internet web address.

 

(aaa)       “U.S. Trademark Licenses” means a license or other agreement to the
extent granting a right to use any U.S. Trademark owned by a Grantor, to which a
Grantor is a party as a licensor, including the license agreements listed on
Schedule 6 to the extent granting a right to use any U.S. Trademark owned by a
Grantor, including the right to royalties and any other consideration now or
hereafter paid to a Grantor under or with respect thereto by any entity for such
rights thereunder.

 

(bbb)      “U.S. Trademarks” means, with respect to any Grantor, trademarks,
trade names, service marks and any application for the foregoing (including
those set forth on Schedule 6) owned by such Grantor and registered in (or in
the case of applications, filed with) the United States Patent and Trademark
Office (or any successor office performing similar functions) including
(i) Copyrights (whether or not registered) embodied in any of the foregoing,
(ii) all renewals thereof, (iii) all income, royalties, damages and payments now
and hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past or future infringements or dilutions thereof, (iv) the right to sue for
past, present and future infringements and dilutions thereof and (v) the
goodwill of such Grantor’s business symbolized by the foregoing and connected
therewith.

 

2.             Grant of Security.  Each Grantor hereby unconditionally grants,
assigns, and pledges to Administrative Agent, for the benefit of the Lender
Group, a continuing security interest (hereinafter referred to as the “Security
Interest”) in all personal property of such Grantor whether now owned or
hereafter acquired or arising and wherever located, including such Grantor’s
right, title, and interest in and to the following, whether now owned or
hereafter acquired or arising and wherever located (the “Collateral”):

 

(a)           all of such Grantor’s Accounts (other than Accounts related to the
Grantor’s Excluded Trademarks or Excluded Trademark Licenses);

 

(b)           all of such Grantor’s Books;

 

7

--------------------------------------------------------------------------------


 

(c)           all of such Grantor’s Chattel Paper;

 

(d)           all of such Grantor’s interest with respect to any Deposit
Account;

 

(e)           all of such Grantor’s Equipment and fixtures;

 

(f)            all of such Grantor’s General Intangibles (other than Excluded
Trademarks and Excluded Trademark Licenses) including, without limitation, U.S.
Trademarks and U.S. Trademark Licenses;

 

(g)           all of such Grantor’s Inventory;

 

(h)           all of such Grantor’s Investment Related Property;

 

(i)            all of such Grantor’s Negotiable Collateral;

 

(j)            all of such Grantor’s rights in respect of Supporting
Obligations;

 

(k)           all of such Grantor’s interest with respect to any Commercial Tort
Claims listed on Schedule 2;

 

(l)            all of such Grantor’s money, Cash Equivalents, or other assets
that now or hereafter come into the possession, custody, or control of
Administrative Agent or any other member of the Lender Group; and

 

(m)          all of the proceeds and products, whether tangible or intangible,
of any of the foregoing, including proceeds of insurance or commercial tort
claims covering or relating to any or all of the foregoing, and any and all
Accounts, Books, Chattel Paper, Deposit Accounts, Equipment, General Intangibles
(other than Excluded Trademarks and Excluded Trademark
Licenses), Inventory, Investment Related Property, Negotiable Collateral,
Supporting Obligations, money, or other tangible or intangible property
resulting from the sale, lease, license, exchange, collection, or other
disposition of any of the foregoing, the proceeds of any award in condemnation
with respect to any of the property of Grantors constituting Collateral, any
rebates or refunds, whether for taxes or otherwise, and all proceeds of any such
proceeds, or any portion thereof or interest therein, and the proceeds thereof,
and all proceeds of any loss of, damage to, or destruction of the above, whether
insured or not insured, and, to the extent not otherwise included, any
indemnity, warranty, or guaranty payable by reason of loss or damage to, or
otherwise with respect to any of the foregoing Collateral (the “Proceeds”). 
Without limiting the generality of the foregoing, the term “Proceeds” includes
whatever is receivable or received when Investment Related Property or proceeds
are sold, exchanged, collected, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes proceeds of any indemnity
or guaranty payable to any Grantor or Administrative Agent from time to time
with respect to any of the Investment Related Property.

 

Notwithstanding anything contained in this Section 2 to the contrary, the term
“Collateral” shall not include: (i) any of the Equity Interests of a Foreign
Subsidiary of a Grantor other than a First-Tier Foreign Subsidiary of such
Grantor, (ii) with respect to any First-Tier

 

8

--------------------------------------------------------------------------------


 

Foreign Subsidiary of a Grantor, any Equity Interests in excess of sixty-five
percent (65%) of the Equity Interests of such First-Tier Foreign Subsidiary,
together with all certificates representing such Equity Interests, all Proceeds
thereof and all rights relating thereto, (iii) any Equity Interests in an
Excluded Subsidiary, (iv) any Equity Interests in Patch Licensing LLC, (v) any
Excluded Trademark or any Excluded Trademark License owned by any Grantor (as
licensor or as licensee) and any Proceeds related thereto, (vi) to the extent
(and only for so long as) such property does not constitute Note Collateral,
assets and all Proceeds thereof and all rights relating thereto subject to Liens
permitted pursuant to clause (f) (as it relates to any of the foregoing) of the
definition of “Permitted Liens” in the Credit Agreement to the extent the
documentation relating to such Liens prohibits the applicable Grantors from
granting a Lien on such assets to secure the Secured Obligations, (vii) to the
extent (and only for so long as) such property does not constitute Note
Collateral, any Equity Interests of a Person that is not a Subsidiary of Parent
and all Proceeds thereof and all rights relating thereto to the extent that a
pledge of such Equity Interests, Proceeds or rights is prohibited by such
Person’s organizational documents or any shareholders agreement or joint venture
agreement relating to such Equity Interests, Proceeds or rights, (viii) to the
extent (and only for so long as) such property does not constitute Note
Collateral, any contract, lease, license or other agreement and all Proceeds
thereof and all rights relating thereto to the extent that the grant of a
security interest therein would violate applicable law, result in the
invalidation thereof or provide any party thereto with a right of termination or
any other remedy that materially increases the costs or burden of any Grantor
thereunder with respect thereto (in each case, after giving effect to
Sections 9-406(d), 9-407(a), 9-408(a) or 9-409 of the UCC (or any successor
provision or provisions) or any other applicable law), and (ix) any
intent-to-use trademark application to the extent and for so long as creation by
a Grantor of a security interest therein would result in the loss by such
Grantor of any material rights therein.

 

3.             Security for Secured Obligations.  This Agreement and the
Security Interest created hereby secure the payment and performance of all of
the Secured Obligations, whether now existing or arising hereafter.  Without
limiting the generality of the foregoing, this Agreement secures the payment of
all amounts which constitute part of the Secured Obligations and would be owed
by Grantors, or any of them, to Administrative Agent or any other member of the
Lender Group, but for the fact that they are unenforceable or not allowable due
to the existence of an Insolvency Proceeding involving any other Grantor.

 

4.             Grantors Remain Liable.  Anything herein to the contrary
notwithstanding, (a) each of the Grantors shall remain liable under the
contracts and agreements included in the Collateral, including the Pledged
Operating Agreements and the Pledged Partnership Agreements, to perform all of
the duties and obligations thereunder to the same extent as if this Agreement
had not been executed, (b) the exercise by Administrative Agent or any other
member of the Lender Group of any of the rights hereunder shall not release any
Grantor from any of its duties or obligations under such contracts and
agreements included in the Collateral, and (c) no member of the Lender Group
shall have any obligation or liability under such contracts and agreements
included in the Collateral by reason of this Agreement, nor shall any member of
the Lender Group be obligated to perform any of the obligations or duties of any
Grantors thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.  Until an Event of Default shall occur and be
continuing, except as otherwise

 

9

--------------------------------------------------------------------------------


 

provided in this Agreement, the Credit Agreement, or the other Loan Documents,
Grantors shall have the right to possession and enjoyment of the Collateral for
the purpose of conducting the ordinary course of their respective businesses,
subject to and upon the terms hereof and of the Credit Agreement and the other
Loan Documents.  Without limiting the generality of the foregoing, it is the
intention of the parties hereto that record and beneficial ownership of the
Pledged Interests, including all voting, consensual, and dividend rights, shall
remain in the applicable Grantor until the occurrence of an Event of Default and
until Administrative Agent shall notify the applicable Grantor of Administrative
Agent’s exercise of voting, consensual, or dividend rights with respect to the
Pledged Interests pursuant to Section 15 hereof.

 

5.             Representations and Warranties.  Each Grantor hereby represents
and warrants as follows:

 

(a)           The exact legal name of each of the Grantors is set forth on the
signature pages of this Agreement or a written notice provided to Administrative
Agent pursuant to Section 8.7(f) of the Credit Agreement.  No Grantor conducts,
and, during the five-year period immediately preceding the Agreement Date, no
Grantor has conducted, business under any trade name or other name other than
those set forth on Schedule 1 attached hereto.

 

(b)           Such Grantor’s organizational identification number (within the
meaning of Section 9-516(b)(5)(C)(iii) of the UCC), and its chief executive
office, principal place of business and the place where such Grantor maintains
its records concerning the Collateral is set forth on Schedule 1.  If such
Grantor is a corporation, limited liability company, limited partnership,
corporate trust or other registered organization, the state under whose law such
registered organization was organized is set forth on Schedule 1.

 

(c)           Intentionally Omitted.

 

(d)           As of the Agreement Date, no Grantor has any interest in, or title
to, any U.S. Trademarks or U.S. Trademark Licenses except as set forth on
Schedule 6.  This Agreement is effective to create a valid and continuing Lien
on such U.S. Trademarks and U.S. Trademark Licenses and, upon filing of the
Copyright Security Agreement with the United States Copyright Office and filing
of the Trademark Security Agreement with the United States Patent and Trademark
Office, and the filing of appropriate financing statements in the jurisdictions
listed on Schedule 8, all action necessary to perfect the Security Interest in
each Grantor’s U.S. Trademarks and U.S. Trademark Licenses has been taken and
such perfected Security Interests are enforceable as such as against any and all
creditors of and purchasers from any Grantor.

 

(e)           This Agreement creates a valid security interest in the Collateral
of each of Grantors, to the extent a security interest therein can be created
under the UCC, securing the payment of the Secured Obligations.  Except to the
extent a security interest in the Collateral cannot be perfected by the filing
of a financing statement under the UCC, the filing of a Copyright Security
Agreement with the United States Copyright Office and a Trademark Security
Agreement and a Patent Security Agreement with the United States Patent and
Trademark Office, all filings and other actions necessary or desirable to
perfect and protect such security interest have been duly taken or will have
been taken upon the filing of financing statements and such other filings
listing each applicable Grantor, as a debtor, and Administrative

 

10

--------------------------------------------------------------------------------

 

Agent, as secured party, in the jurisdictions listed next to such Grantor’s name
on Schedule 8.  Upon the making of such filings, Administrative Agent shall have
a perfected security interest in the Collateral of each Grantor to the extent
such security interest can be perfected by the filing of a financing statement,
the filing of a Copyright Security Agreement with the United States Copyright
Office and a Trademark Security Agreement and a Patent Security Agreement with
the United States Patent and Copyright Office, subject only to Permitted Liens.

 

(f)            (i) Each Grantor is and will at all times be the sole holder of
record and the legal and beneficial owner, free and clear of all Liens, except
for Permitted Liens, the Security Interest created hereby and the Liens in favor
of the Collateral Agent (as defined in the Intercreditor Agreement), of the
Pledged Interests indicated on Schedule 7 as being owned by such Grantor and,
when acquired by such Grantor, any Pledged Interests acquired after the
Agreement Date; (ii) all of the Pledged Interests are duly authorized, validly
issued, fully paid and nonassessable and the Pledged Interests constitute or
will constitute the percentage of the issued and outstanding Equity Interests of
the Pledged Companies of such Grantor identified on Schedule 7 as supplemented
or modified by any Pledged Interests Addendum or any supplement to this
Agreement; (iii) such Grantor has the right and requisite authority to pledge
the Pledged Interests pledged by such Grantor to Administrative Agent as
provided herein; (iv) all actions necessary to perfect, establish the first
priority (subject to any Permitted Liens) of, or otherwise protect,
Administrative Agent’s Security Interest in the Pledged Interests, and the
proceeds thereof, will have been duly taken, (A) upon the execution and delivery
of this Agreement; (B) upon the taking of possession by Administrative Agent of
any certificates constituting the Pledged Interests, to the extent such Pledged
Interests are represented by certificates, together with undated powers endorsed
in blank by the applicable Grantor, (C) upon the filing of financing statements
in the applicable jurisdiction set forth on Schedule 8 for such Grantor with
respect to the Pledged Interests of such Grantor that are not represented by
certificates, and (D) with respect to any Securities Accounts (other than the
“Notes Collateral Account” as such term is defined in the Intercreditor
Agreement), upon the delivery of control agreements with respect thereto; and
(v) each Grantor has delivered to and deposited with Administrative Agent (or,
with respect to any Pledged Interests created or obtained after the Agreement
Date, will deliver and deposit in accordance with Sections 6(a) and 8 hereof)
all certificates representing the Pledged Interests owned by such Grantor to the
extent such Pledged Interests are represented by certificates, and undated
powers endorsed in blank with respect to such certificates. None of the Pledged
Interests owned or held by such Grantor has been issued or transferred in
violation of any securities registration, securities disclosure or similar laws
of any jurisdiction to which such issuance or transfer may be subject.

 

(g)           No consent, approval, authorization, or other order or other
action by, and no notice to or filing with, any Governmental Authority or any
other Person is required (i) for the grant of a Security Interest by such
Grantor in and to the Collateral pursuant to this Agreement or for the
execution, delivery, or performance of this Agreement by such Grantor, or
(ii) for the exercise by Administrative Agent of the voting or other rights
provided for in this Agreement with respect to the Investment Related Property
or the remedies in respect of the Collateral pursuant to this Agreement, except
as may be required in connection with such disposition of Investment Related
Property by laws affecting the offering and sale of securities generally.

 

11

--------------------------------------------------------------------------------


 

6.             Covenants.  Each Grantor, jointly and severally, covenants and
agrees with Administrative Agent and the other members of the Lender Group that
from and after the date of this Agreement and until the date of termination of
this Agreement in accordance with Section 22 hereof:

 

(a)           Possession of Collateral.  In the event that any Collateral,
including proceeds, is evidenced by or consists of Negotiable
Collateral, Investment Related Property, or Chattel Paper, individually or in
the aggregate, in the face amount of at least $1,000,000, and if and to the
extent that perfection or priority of Administrative Agent’s Security Interest
is dependent on or enhanced by possession, the applicable Grantor, promptly, but
in any case within ten (10) Business Days thereof, upon the request of
Administrative Agent and in accordance with Section 8 hereof, shall execute such
other documents and instruments as shall be requested by Administrative Agent
or, if applicable, endorse and deliver physical possession of such Negotiable
Collateral, Investment Related Property, or Chattel Paper to Administrative
Agent, together with such undated powers endorsed in blank as shall be requested
by Administrative Agent;

 

(b)           Chattel Paper.

 

(i)         Each Grantor shall take all steps reasonably necessary to grant
Administrative Agent control of all electronic Chattel Paper in accordance with
the UCC and all “transferable records” as that term is defined in Section 16 of
the Uniform Electronic Transaction Act and Section 201 of the federal Electronic
Signatures in Global and National Commerce Act as in effect in any relevant
jurisdiction with respect to Chattel Paper, individually or in the aggregate, in
the face amount of at least $1,000,000;

 

(ii)        If any Grantor retains possession of any Chattel Paper or
Instruments, individually or in the aggregate, in the face amount of at least
$1,000,000 (which retention of possession shall be subject to the extent
permitted hereby and by the Credit Agreement), promptly upon the request of
Administrative Agent, such Chattel Paper and Instruments shall be marked with
the following legend: “This writing and the obligations evidenced or secured
hereby are subject to the Security Interest of SunTrust Bank, as Administrative
Agent for the benefit of the Lender Group”;

 

(c)           Control Agreements.

 

(i)         Each Grantor shall obtain an authenticated Blocked Account
Agreement, in form and substance satisfactory to Administrative Agent, as
required pursuant to Section 6.15 of the Credit Agreement;

 

(ii)        Each Grantor shall obtain authenticated control agreements, all in
form and substance satisfactory to Administrative Agent, from each issuer (other
than a Pledged Company) of uncertificated securities, securities intermediary,
or commodities intermediary issuing or holding any financial assets or
commodities to or for any Grantor, individually or in the aggregate, having a
value of more than $1,000,000 and to the extent otherwise constituting
Collateral;

 

12

--------------------------------------------------------------------------------


 

(d)           Letter-of-Credit Rights.  Each Grantor that is or becomes the
beneficiary of a letter of credit shall promptly (and in any event within thirty
(30) days after becoming a beneficiary), notify Administrative Agent thereof
and, as to Letter-of-Credit Rights arising under letters of credit, individually
or in the aggregate, having a face amount of more than $1,000,000, upon the
request by Administrative Agent, enter into a tri-party agreement with
Administrative Agent and the issuer or confirmation bank with respect to
Letter-of-Credit Rights assigning such Letter-of-Credit Rights to Administrative
Agent and directing all payments thereunder to Administrative Agent, all in form
and substance satisfactory to Administrative Agent;

 

(e)           Commercial Tort Claims.  Each Grantor shall promptly (and in any
event within ten (10) Business Days of receipt thereof), notify Administrative
Agent in writing upon incurring or otherwise obtaining a Commercial Tort Claim
which if successful would involve a claim having a projected value of at least
$1,000,000, after the date hereof against any third party and, upon request of
Administrative Agent, promptly amend Schedule 2 to this Agreement, authorize the
filing of additional financing statements or amendments to existing financing
statements and do such other acts or things deemed necessary or desirable by
Administrative Agent to give Administrative Agent a first priority, perfected
security interest in any such Commercial Tort Claim;

 

(f)            Intentionally Omitted;

 

(g)           Intellectual Property.

 

(i)         On or prior to March 31 and September 30 of each year (commencing 
March 31, 2010), if any Grantor shall have obtained or acquired during the two
fiscal quarters of Parent most recently ended prior to such date (or, in the
case of March 31, 2010, during the period commencing on the Agreement Date and
ending on the last day of the fiscal quarter of Parent most recently ended prior
to March 31, 2010) any Collateral consisting of  Patents, Trademarks or
Copyrights (but, excluding in each case applications therefor) registered with
the United States Patent and Trademark Office or the United States Copyright
Office (in each case, or any successor office performing similar functions), in
order to facilitate filings with the United States Patent and Trademark Office
and the United States Copyright Office, such Grantor shall execute and deliver
to Administrative Agent one or more Copyright Security Agreements, Trademark
Security Agreements or Patent Security Agreements to evidence Administrative
Agent’s Lien on such Collateral, and shall cause such agreements to be filed
with the United States Patent and Trademark Office or the United States
Copyright Office (in each case, or any successor office performing similar
functions), as applicable;

 

(ii)        Each Grantor shall have the duty, to the extent materially necessary
or economically desirable, in the good faith judgment of such Grantor, in the
operation of such Grantor’s business, (A) to promptly sue for infringement,
misappropriation, or dilution and to recover any and all damages for such
infringement, misappropriation, or dilution, (B) to prosecute diligently any
trademark application or service mark application that is part of the Trademarks
pending as of the date hereof or hereafter until the termination of this
Agreement, (C) to prosecute diligently any patent application that is part of
the Patents pending as of the date hereof or hereafter until the termination of
this Agreement, and (D) to take all reasonable and necessary action to preserve
and maintain all of such Grantor’s Trademarks, Patents, Copyrights

 

13

--------------------------------------------------------------------------------


 

and Intellectual Property Licenses related thereto, and its rights therein,
including the filing of applications for renewal, affidavits of use, affidavits
of noncontestability and opposition and interference and cancellation
proceedings.  Any expenses incurred in connection with the foregoing shall be
borne by the appropriate Grantor.  Each Grantor further agrees not to abandon
any Trademark, Patent, Copyright, or Intellectual Property License related
thereto that is materially necessary or economically desirable in the operation
of such Grantor’s business without the prior written consent of Administrative
Agent, except as permitted by the Credit Agreement;

 

(iii)       Grantors acknowledge and agree that the members of the Lender Group
shall have no duties with respect to the Trademarks, Patents, Copyrights, or
Intellectual Property Licenses related thereto.  Without limiting the generality
of this Section 6(g), Grantors acknowledge and agree that no member of the
Lender Group shall be under any obligation to take any steps necessary to
preserve rights in the Trademarks, Patents, Copyrights, or Intellectual Property
Licenses related thereto against any other Person, but Administrative Agent or
any member of the Lender Group may do so at its option from and after the
occurrence and during the continuance of an Event of Default, and all expenses
incurred in connection therewith (including reasonable fees and expenses of
attorneys and other professionals) shall be for the sole account of Borrowers
and shall be chargeable to the Loan Account;

 

(h)           Investment Related Property.

 

(i)         If any Grantor shall receive or become entitled to receive any
Pledged Interests after the Agreement Date (other than Dividends paid in cash),
it shall promptly (and in any event within thirty (30) Business Days of receipt
thereof) deliver to Administrative Agent a duly executed Pledged Interests
Addendum identifying such Pledged Interests;

 

(ii)        Upon the occurrence and during the continuance of an Event of
Default, all sums of money and property paid or distributed in respect of the
Pledged Interests which are received by any Grantor shall be held by the
Grantors in trust for the benefit of Administrative Agent segregated from such
Grantor’s other property, and such Grantor shall deliver such money and property
forthwith to Administrative Agent in the exact form received;

 

(iii)       No Grantor shall make or consent to any amendment or other
modification or waiver with respect to any Pledged Interests, Pledged Operating
Agreement, or Pledged Partnership Agreement, or enter into any agreement or
permit to exist any restriction with respect to any Pledged Interests to the
extent prohibited under the terms and conditions of the Credit Agreement;

 

(iv)       Each Grantor agrees that it will cooperate with Administrative Agent
in obtaining all necessary approvals and making all necessary filings under
federal, state or local law in connection with the Security Interest on the
Pledged Interests or any sale or transfer thereof;

 

(v)        As to all limited liability company or partnership interests, issued
under any Pledged Operating Agreement or Pledged Partnership Agreement, each
Grantor hereby represents, warrants and covenants that the Pledged Interests
issued pursuant to such

 

14

--------------------------------------------------------------------------------


 

agreement (A) are not and shall not be dealt in or traded on securities
exchanges or in securities markets, (B) do not and will not constitute
investment company securities, and (C) are not and will not be held by such
Grantor in a securities account.  In addition, none of the Pledged Operating
Agreements, the Pledged Partnership Agreements, or any other agreements
governing any of the Pledged Interests issued under any Pledged Operating
Agreement or Pledged Partnership Agreement, provide or shall provide that such
Pledged Interests are securities governed by Article 8 of the Uniform Commercial
Code as in effect in any relevant jurisdiction;

 

(i)            Real Property.   In the event that following the date hereof, but
prior to the Discharge of Note Obligations, any Grantor shall acquire any fee
simple ownership interest in any parcel of Real Property (except to the extent
subject to a Lien permitted by clause (f) (as it relates to any of the
foregoing) of the definition of “Permitted Liens” in the Credit Agreement to the
extent the documentation relating to such Lien prohibits the granting of a Lien
thereon to secure the Secured Obligations) with a fair market value in excess of
$5,000,000 as of the date of acquisition (a “Specified Real Property”), such
Grantor shall provide a Mortgage in favor of Administrative Agent in such
Specified Real Property within 120 days following the date of acquisition
thereof.  In connection with the provision of any new Mortgage, the applicable
Grantors will provide (a) an opinion of counsel stating that such Mortgage
creates an enforceable Lien on the applicable Specified Real Property in favor
of Administrative Agent to secure the Secured Obligations, subject to the
assumptions and qualifications specified therein, and (b) UCC-1 fixture filings
relating to such Specified Real Property filed in the appropriate filing office;

 

(j)            Transfers and Other Liens.  Grantors shall not (i) sell, assign
(by operation of law or otherwise) or otherwise dispose of, or grant any option
with respect to, any of the Collateral, except expressly permitted by the Credit
Agreement, or (ii) create or permit to exist any Lien upon or with respect to
any of the Collateral of any of Grantors, except for Permitted Liens, the
Security Interest created hereby and the Liens in favor of the Collateral Agent
(as defined in the Intercreditor Agreement). The inclusion of Proceeds in the
Collateral shall not be deemed to constitute Administrative Agent’s consent to
any sale or other disposition of any of the Collateral otherwise prohibited
under this Agreement or the other Loan Documents; and

 

(k)           Other Actions as to Any and All Collateral.  Each Grantor shall
promptly (and in any event within ten (10)) Business Days of acquiring or
obtaining such Collateral) notify Administrative Agent in writing upon acquiring
or otherwise obtaining any Collateral after the date hereof consisting of
Investment Related Property (other than any security or security entitlement
that is maintained in a securities account which is subject to a tri-party
control agreement among Administrative Agent, the applicable Grantor and the
securities intermediary), Chattel Paper (electronic, tangible or otherwise),
promissory notes (as defined in the UCC), or Instruments, in each case,
individually or in the aggregate, having a face amount of at least $1,000,000
and upon the request of Administrative Agent and in accordance with Section 8
hereof, promptly execute such other documents, or if applicable, deliver such
Chattel Paper, other documents or certificates evidencing any Investment Related
Property in accordance with Section 6 hereof and do such other acts or things
deemed necessary or desirable by Administrative Agent to protect Administrative
Agent’s Security Interest therein.

 

15

--------------------------------------------------------------------------------


 

7.             Relation to Other Security Documents.  The provisions of this
Agreement shall be read and construed with the other Loan Documents referred to
below in the manner so indicated.

 

(a)           Credit Agreement. In the event of any conflict between any
provision in this Agreement and a provision in the Credit Agreement, such
provision of the Credit Agreement shall control; provided, however, if there is
any conflict between any provision in the Credit Agreement and the Intercreditor
Agreement, the Intercreditor Agreement shall control.

 

(b)           Patent, Trademark and Copyright Security Agreements.  The
provisions of the Copyright Security Agreements, the Trademark Security
Agreements and the Patent Security Agreements are supplemental to the provisions
of this Agreement, and nothing contained in the Copyright Security Agreements,
the Trademark Security Agreements or the Patent Security Agreements shall limit
any of the rights or remedies of Administrative Agent hereunder.

 

(c)           Mortgages.  The provisions of any Mortgage shall govern the Lien
of Administrative Agent in any Specified Real Property.

 

8.             Further Assurances.

 

(a)           Each Grantor agrees that from time to time, at its own expense,
such Grantor will promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or that
Administrative Agent may reasonably request, in order to perfect and protect any
Security Interest granted or purported to be granted hereby or to enable
Administrative Agent to exercise and enforce its rights and remedies hereunder
with respect to any of the Collateral.

 

(b)           Each Grantor authorizes the filing by Administrative Agent
financing or continuation statements, or amendments thereto, and such Grantor
will execute and deliver to Administrative Agent such other instruments or
notices, as may be necessary or as Administrative Agent may reasonably request,
in order to perfect and preserve the Security Interest granted or purported to
be granted hereby.

 

(c)           Each Grantor authorizes Administrative Agent at any time and from
time to time to file, transmit, or communicate, as applicable, financing
statements and amendments describing the Collateral as defined herein.

 

(d)           Each Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement filed in connection with this Agreement without the prior
written consent of Administrative Agent, subject to such Grantor’s rights under
Section 9-509(d)(2) of the UCC.

 

9.             Administrative Agent’s Right to Perform Contracts.  Upon the
occurrence and during the continuance of an Event of Default, Administrative
Agent (or its designee) may proceed to perform any and all of the obligations of
any Grantor contained in any contract, lease, or other agreement constituting
Collateral and exercise any and all rights of any Grantor therein contained as
fully as such Grantor itself could.

 

16

--------------------------------------------------------------------------------


 

10.           Administrative Agent Appointed Attorney-in-Fact.  Each Grantor
hereby irrevocably appoints Administrative Agent its attorney-in-fact, with full
authority in the place and stead of such Grantor and in the name of such Grantor
or otherwise, at such time as an Event of Default has occurred and is continuing
under the Credit Agreement, to take any action and to execute any instrument
which Administrative Agent may reasonably deem necessary or advisable to
accomplish the purposes of this Agreement, including:

 

(a)           to ask, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
connection with the Accounts constituting Collateral or any other Collateral of
such Grantor;

 

(b)           to receive and open all mail addressed to such Grantor and to
notify postal authorities to change the address for the delivery of mail to such
Grantor to that of Administrative Agent;

 

(c)           to receive, indorse, and collect any Drafts or other Instruments,
Documents, Negotiable Collateral or Chattel Paper;

 

(d)           to file any claims or take any action or institute any proceedings
which Administrative Agent may deem necessary or desirable for the collection of
any of the Collateral of such Grantor or otherwise to enforce the rights of
Administrative Agent with respect to any of the Collateral;

 

(e)           to repair, alter, or supply Goods, if any, necessary to fulfill in
whole or in part the purchase order of any Person obligated to such Grantor in
respect of any Account of such Grantor constituting Collateral;

 

(f)            to use any labels, Patents, Trademarks, trade names, URLs, domain
names, industrial designs, Copyrights, advertising matter or other industrial or
intellectual property rights, in advertising for sale and selling Inventory and
other Collateral and to collect any amounts due under Accounts constituting
Collateral, contracts or Negotiable Collateral of such Grantor to the extent
permitted under applicable licenses agreements or as permitted by Applicable
Law; and

 

(g)           to bring suit in its own name to enforce the Collateral consisting
of Trademarks, Patents, Copyrights and Intellectual Property Licenses related to
Trademarks, Patents and Copyrights and, if Administrative Agent shall commence
any such suit, the appropriate Grantor shall, at the request of Administrative
Agent, do any and all lawful acts and execute any and all proper documents
reasonably required by Administrative Agent in aid of such enforcement.

 

To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof.  This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

 

11.           Administrative Agent May Perform.  If any of the Grantors fails to
perform any agreement contained herein, Administrative Agent may itself perform,
or cause performance of,

 

17

--------------------------------------------------------------------------------


 

such agreement, and the reasonable expenses of Administrative Agent incurred in
connection therewith shall be payable, jointly and severally, by Grantors.

 

12.           Administrative Agent’s Duties.  The powers conferred on
Administrative Agent hereunder are solely to protect Administrative Agent’s
interest in the Collateral, for the benefit of the Lender Group, and shall not
impose any duty upon Administrative Agent to exercise any such powers.  Except
for the safe custody of any Collateral in its actual possession and the
accounting for moneys actually received by it hereunder, Administrative Agent
shall have no duty as to any Collateral or as to the taking of any necessary
steps to preserve rights against prior parties or any other rights pertaining to
any Collateral.  Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its actual
possession if such Collateral is accorded treatment substantially equal to that
which Administrative Agent accords its own property.

 

13.           Collection of Certain Accounts, Certain General Intangibles and
Negotiable Collateral.  At any time upon the occurrence and during the
continuation of an Event of Default, Administrative Agent or Administrative
Agent’s designee may (a) notify Account Debtors of any Grantor to pay all
amounts owing on Accounts constituting Collateral to Administrative Agent, for
the benefit of the Lender Group, and (b) collect the Accounts, General
Intangibles and Negotiable Collateral (in each case to the extent constituting
Collateral) directly, and any collection costs and expenses shall constitute
part of such Grantor’s Secured Obligations under the Loan Documents.

 

14.           Disposition of Pledged Interests by Administrative Agent.  None of
the Pledged Interests existing as of the date of this Agreement are, and none of
the Pledged Interests hereafter acquired on the date of acquisition thereof will
be, registered or qualified under the various federal or state securities laws
of the United States and disposition thereof after an Event of Default may be
restricted to one or more private (instead of public) sales in view of the lack
of such registration.  Each Grantor understands that in connection with such
disposition, Administrative Agent may approach only a restricted number of
potential purchasers and further understands that a sale under such
circumstances may yield a lower price for the Pledged Interests than if the
Pledged Interests were registered and qualified pursuant to federal and state
securities laws and sold on the open market.  Each Grantor, therefore, agrees
that:  (a) if Administrative Agent shall, pursuant to the terms of this
Agreement, sell or cause the Pledged Interests or any portion thereof to be sold
at a private sale, Administrative Agent shall have the right to rely upon the
advice and opinion of any nationally recognized brokerage or investment firm
(but shall not be obligated to seek such advice and the failure to do so shall
not be considered in determining the commercial reasonableness of such action)
as to the best manner in which to offer the Pledged Interests or any portion
thereof for sale and as to the best price reasonably obtainable at the private
sale thereof; and (b) such reliance shall be conclusive evidence that
Administrative Agent has handled the disposition in a commercially reasonable
manner.

 

15.           Voting Rights.

 

(a)           Upon the occurrence and during the continuation of an Event of
Default, (i) Administrative Agent may, at its option, and with prior notice to
any Grantor, and in addition

 

18

--------------------------------------------------------------------------------


 

to all rights and remedies available to Administrative Agent under any other
agreement, at law, in equity, or otherwise, exercise all voting rights, and all
other ownership or consensual rights in respect of the Pledged Interests owned
by such Grantor, but under no circumstances is Administrative Agent obligated by
the terms of this Agreement to exercise such rights, and (ii) if Administrative
Agent duly exercises its right to vote any of such Pledged Interests, each
Grantor hereby appoints Administrative Agent, such Grantor’s true and lawful
attorney-in-fact and grants to Administrative Agent an IRREVOCABLE PROXY to vote
such Pledged Interests in any manner Administrative Agent deems advisable for or
against all matters submitted or which may be submitted to a vote of
shareholders, partners or members, as the case may be.  The power-of-attorney
granted hereby is coupled with an interest and shall be irrevocable.

 

(b)           For so long as any Grantor shall have the right to vote the
Pledged Interests owned by it, such Grantor covenants and agrees that it will
not, without the prior written consent of Administrative Agent, vote or take any
consensual action with respect to such Pledged Interests which would materially
adversely affect the rights of Administrative Agent and the other members of the
Lender Group with respect to the Borrower Parties taken as a whole.

 

16.           Remedies.  Upon the occurrence and during the continuance of an
Event of Default:

 

(a)           Administrative Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein, in the other Loan
Documents, or otherwise available to it, all the rights and remedies of a
secured party on default under the UCC or any other Applicable Law.  Without
limiting the generality of the foregoing, each Grantor expressly agrees that, in
any such event, Administrative Agent without demand of performance or other
demand, advertisement or notice of any kind (except a notice specified below of
time and place of public or private sale) to or upon any of Grantors or any
other Person (all and each of which demands, advertisements and notices are
hereby expressly waived to the maximum extent permitted by the UCC or any other
Applicable Law), may take immediate possession of all or any portion of the
Collateral and (i) require Grantors to, and each Grantor hereby agrees that it
will at its own expense and upon request of Administrative Agent forthwith,
assemble all or part of the Collateral as directed by Administrative Agent and
make it available to Administrative Agent at one or more locations where such
Grantor regularly maintains Inventory, and (ii) without notice except as
specified below, sell the Collateral or any part thereof in one or more parcels
at public or private sale, at any of Administrative Agent’s offices or
elsewhere, for cash, on credit, and upon such other terms as Administrative
Agent may deem commercially reasonable.  Each Grantor agrees that, to the extent
notice of sale shall be required by law, at least 10 days notice to any of
Grantors of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification and
specifically such notice shall constitute a reasonable “authenticated
notification of disposition” within the meaning of Section 9-611 of the UCC. 
Administrative Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given.  Administrative Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

 

19

--------------------------------------------------------------------------------


 

(b)           Administrative Agent is hereby granted a license or other right to
use, without liability for royalties or any other charge, each Grantor’s labels,
Patents, Copyrights, rights of use of any name, trade secrets, trade names,
Trademarks, service marks and advertising matter, URLs, domain names, industrial
designs, other industrial or Intellectual Property or any property of a similar
nature, whether owned by any of Grantors or with respect to which any of
Grantors have rights under license, sublicense, or other agreements, as it
pertains to the Collateral, in preparing for sale, advertising for sale and
selling any Collateral, and each Grantor’s rights under all licenses and all
franchise agreements shall inure to the benefit of Administrative Agent in each
case, to the extent permitted under applicable licenses and franchise agreements
or as permitted by Applicable Law.

 

(c)           Any cash held by Administrative Agent as Collateral and all cash
proceeds received by Administrative Agent in respect of any sale of, collection
from or other realization upon all or any part of the Collateral shall be
applied against the Secured Obligations in the order set forth in the Credit
Agreement.   In the event the proceeds of Collateral are insufficient to satisfy
all of the Secured Obligations in full, each Grantor shall remain jointly and
severally liable for any such deficiency.

 

(d)           Each Grantor hereby acknowledges that the Secured Obligations
arose out of a commercial transaction, and agrees that if an Event of Default
shall occur and be continuing, Administrative Agent shall, to the extent
permitted by Applicable Law, have the right to an immediate writ of possession
without notice of a hearing.  Administrative Agent shall have the right to the
appointment of a receiver for the properties and assets of each Grantor, and
each Grantor hereby consents to such rights and such appointment and hereby
waives any objection such Grantors may have thereto or the right to have a bond
or other security posted by Administrative Agent.

 

17.           Remedies Cumulative.  Each right, power, and remedy of
Administrative Agent as provided for in this Agreement or in the other Loan
Documents or now or hereafter existing at law or in equity or by statute or
otherwise shall be cumulative and concurrent and shall be in addition to every
other right, power, or remedy provided for in this Agreement or in the other
Loan Documents or now or hereafter existing at law or in equity or by statute or
otherwise, and the exercise or beginning of the exercise by Administrative
Agent, of any one or more of such rights, powers, or remedies shall not preclude
the simultaneous or later exercise by Administrative Agent of any or all such
other rights, powers, or remedies.

 

18.           Marshaling.  Administrative Agent shall not be required to marshal
any present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Secured Obligations or
any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of its rights and remedies hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights and remedies, however existing
or arising.  To the extent that it lawfully may, each Grantor hereby agrees that
it will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of Administrative Agent’s rights and
remedies under this Agreement or under any other instrument creating or
evidencing any of the Secured Obligations or under which any of the Secured

 

20

--------------------------------------------------------------------------------

 

Obligations is outstanding or by which any of the Secured Obligations is secured
or payment thereof is otherwise assured, and, to the extent that it lawfully
may, each Grantor hereby irrevocably waives the benefits of all such laws.

 

19.           Release of Note Priority Collateral.  Upon the Discharge of Note
Obligations and so long as no Event of Default shall have occurred and be
continuing, (a) all Liens and security interests granted to Administrative Agent
in the Note Priority Collateral pursuant to this Agreement and/or any other Loan
Document shall terminate and be deemed released automatically and without
further action by Administrative Agent or any other Person, and (b) thereafter
all assets of the Grantors that otherwise would constitute Note Priority
Collateral but for the Discharge of Note Obligations shall be excluded from the
Collateral under Section 2 of this Agreement.  Upon the Discharge of Note
Obligations, Administrative Agent will, at Grantors’ sole expense, deliver to
the Grantors, without any representations, warranties or recourse of any kind
whatsoever, all assets of the Grantors that would constitute Note Priority
Collateral but for the Discharge of Note Obligations held by Administrative
under the Loan Documents, and execute and deliver to the Grantors such documents
as the Grantors shall reasonably request to evidence such termination and
release.

 

20.           Merger, Amendments; Etc.  THIS WRITTEN AGREEMENT, TOGETHER WITH
THE OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE
PARTIES.  No waiver of any provision of this Agreement, and no consent to any
departure by any of Grantors herefrom, shall in any event be effective unless
the same shall be in writing and signed by Administrative Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.  No amendment of any provision of this
Agreement shall be effective unless the same shall be in writing and signed by
Administrative Agent and each of Grantors to which such amendment applies.

 

21.           Addresses for Notices.  All notices and other communications
provided for hereunder shall be given in the form and manner and delivered to
Administrative Agent at its address specified in the Credit Agreement, and to
any of the Grantors at their respective addresses specified in the Credit
Agreement or, as to any party, at such other address as shall be designated by
such party in a written notice to the other parties.

 

22.           Continuing Security Interest: Assignments under Credit Agreement. 
This Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the Obligations have been repaid
in full in cash, or otherwise satisfied to the satisfaction of the Lender Group,
in accordance with the provisions of the Credit Agreement and the Revolving Loan
Commitment has expired or has been terminated, (b) be binding upon each of the
Grantors, and their respective successors and assigns, and (c) inure to the
benefit of, and be enforceable by, Administrative Agent, and its successors,
transferees and assigns.  Without limiting the generality of the foregoing
clause (c), any Lender may, in accordance with the provisions of the Credit
Agreement, assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement to any other Person, and such other
Person

 

21

--------------------------------------------------------------------------------


 

shall thereupon become vested with all the benefits in respect thereof granted
to such Lender herein or otherwise.  Upon repayment in full in cash, or other
satisfaction to the satisfaction of the Lender Group, of the Obligations in
accordance with the provisions of the Credit Agreement and the expiration or
termination of the Revolving Loan Commitment, the Security Interest granted
hereby shall terminate and all rights to the Collateral shall revert to Grantors
or any other Person entitled thereto.  At such time, Administrative Agent will
authorize the filing of appropriate termination statements to terminate such
Security Interests.  No transfer or renewal, extension, assignment, or
termination of this Agreement or of the Credit Agreement, any other Loan
Document, or any other instrument or document executed and delivered by any
Grantor to Administrative Agent nor any additional Advances or other loans made
by any Lender to Borrowers, nor the taking of further security, nor the retaking
or re-delivery of the Collateral to Grantors, or any of them, by Administrative
Agent, nor any other act of any member of the Lender Group shall release any of
Grantors from any obligation, except a release or discharge executed in writing
by Administrative Agent in accordance with the provisions of the Credit
Agreement and except for the automatic termination and release of Liens on the
Note Priority Collateral as provided in Section 19.  Administrative Agent shall
not by any act, delay, omission or otherwise, be deemed to have waived any of
its rights or remedies hereunder, unless such waiver is in writing and signed by
Administrative Agent and then only to the extent therein set forth.  A waiver by
Administrative Agent of any right or remedy on any occasion shall not be
construed as a bar to the exercise of any such right or remedy which
Administrative Agent would otherwise have had on any other occasion.

 

23.           GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL.

 

(a)           THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF.

 

(b)           FOR PURPOSES OF ANY LEGAL ACTION OR PROCEEDING BROUGHT BY ANY
MEMBER OF THE LENDER GROUP WITH RESPECT TO THIS AGREEMENT, EACH GRANTOR HEREBY
IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF THE FEDERAL AND STATE COURTS
SITTING IN THE COUNTY OF NEW YORK, STATE OF NEW YORK AND HEREBY IRREVOCABLY
DESIGNATES AND APPOINTS, AS ITS AUTHORIZED AGENT FOR SERVICE OF PROCESS IN THE
STATE OF NEW YORK, ADMINISTRATIVE BORROWER, OR SUCH OTHER PERSON AS SUCH GRANTOR
SHALL DESIGNATE HEREAFTER BY WRITTEN NOTICE GIVEN TO ADMINISTRATIVE AGENT (THE
“DESIGNEE”).  THE CONSENT TO JURISDICTION HEREIN SHALL NOT BE EXCLUSIVE.  THE
LENDER GROUP SHALL FOR ALL PURPOSES AUTOMATICALLY, AND WITHOUT ANY ACT ON THEIR
PART, BE ENTITLED TO TREAT SUCH DESIGNEE OF EACH GRANTOR AS THE AUTHORIZED AGENT
TO RECEIVE FOR AND ON BEHALF OF SUCH GRANTOR SERVICE OF WRITS, OR SUMMONS OR
OTHER LEGAL PROCESS IN THE STATE OF NEW YORK, WHICH SERVICE SHALL BE DEEMED
EFFECTIVE PERSONAL SERVICE ON SUCH GRANTOR SERVED WHEN DELIVERED TO THE
DESIGNEE, WHETHER OR NOT SUCH DESIGNEE GIVES NOTICE TO SUCH GRANTOR; AND
DELIVERY OF SUCH SERVICE TO ITS AUTHORIZED AGENT SHALL BE DEEMED TO BE MADE

 

22

--------------------------------------------------------------------------------


 

WHEN PERSONALLY DELIVERED.  IF THE DESIGNEE IS THE ADMINISTRATIVE BORROWER OR AN
AFFILIATE OF ADMINISTRATIVE BORROWER, SERVICE SHALL BE MADE ON DESIGNEE BY
DELIVERY TO THE DESIGNEE’S AGENT REGISTERED WITH THE NEW YORK SECRETARY OF STATE
FOR SERVICE OF PROCESS. IN THE EVENT THAT, FOR ANY REASON, SUCH DESIGNEE SHALL
NO LONGER SERVE AS DESIGNEE FOR A GRANTOR TO RECEIVE SERVICE OF PROCESS IN THE
STATE OF NEW YORK, SUCH GRANTOR SHALL SERVE AND ADVISE ADMINISTRATIVE AGENT
THEREOF SO THAT AT ALL TIMES EACH GRANTOR WILL MAINTAIN AN AGENT TO RECEIVE
SERVICE OF PROCESS IN THE STATE OF NEW YORK ON BEHALF OF SUCH GRANTOR WITH
RESPECT TO THIS AGREEMENT.  IN THE EVENT THAT, FOR ANY REASON, SERVICE OF LEGAL
PROCESS CANNOT BE MADE IN THE MANNER DESCRIBED ABOVE, SUCH SERVICE MAY BE MADE
IN SUCH MANNER AS PERMITTED BY LAW.

 

(c)           EACH GRANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION IT WOULD MAKE
NOW OR HEREAFTER FOR THE LAYING OF VENUE OF ANY SUIT, ACTION, OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT BROUGHT IN THE FEDERAL COURTS OF
THE UNITED STATES SITTING IN NEW YORK COUNTY, NEW YORK, AND HEREBY IRREVOCABLY
WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION, OR PROCEEDING HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

 

(d)           EACH GRANTOR AND EACH MEMBER OF THE LENDER GROUP TO THE EXTENT
PERMITTED BY APPLICABLE LAW WAIVES, AND OTHERWISE AGREES NOT TO REQUEST, A TRIAL
BY JURY IN ANY COURT AND IN ANY ACTION, PROCEEDING OR COUNTERCLAIM OF ANY TYPE
IN WHICH ANY GRANTOR, ANY MEMBER OF THE LENDER GROUP OR ANY OF THEIR RESPECTIVE
SUCCESSORS OR ASSIGNS IS A PARTY, AS TO ALL MATTERS AND THINGS ARISING DIRECTLY
OR INDIRECTLY OUT OF THIS AGREEMENT.

 

24.           New Subsidiaries.  Pursuant to Section 6.20 of the Credit
Agreement, any new direct or indirect Domestic Subsidiary (whether by
acquisition or creation) of a Grantor (other than an Excluded Subsidiary) is
required to enter into this Agreement by executing and delivering in favor of
Administrative Agent a supplement to this Agreement in the form of Annex 1
attached hereto.  Upon the execution and delivery of Annex 1 by such new
Domestic Subsidiary, such Domestic Subsidiary shall become a Grantor hereunder
with the same force and effect as if originally named as a Grantor herein.  The
execution and delivery of any instrument adding an additional Grantor as a party
to this Agreement shall not require the consent of any Grantor hereunder.  The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor hereunder.

 

25.           Administrative Agent.  Each reference herein to any right granted
to, benefit conferred upon or power exercisable by the “Administrative Agent”
shall be a reference to Administrative Agent, for the benefit of the Lender
Group.

 

23

--------------------------------------------------------------------------------


 

26.           Miscellaneous.

 

(a)           This Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement.  Delivery of an
executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Agreement.  Any party delivering an executed
counterpart of this Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement.

 

(b)           Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

 

(c)           Headings used in this Agreement are for convenience only and shall
not be used in connection with the interpretation of any provision hereof.

 

(d)           The pronouns used herein shall include, when appropriate, either
gender and both singular and plural, and the grammatical construction of
sentences shall conform thereto.

 

(e)           Unless the context of this Agreement or any other Loan Document
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the terms “includes” and 
“including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.”  The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be.  Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified.  Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).  Any reference herein or in any
other Loan Document to the satisfaction or repayment in full of the Obligations
shall mean the repayment in full in cash (or cash collateralization in
accordance with the terms hereof) of all Obligations other than unasserted
contingent indemnification Obligations.  Any reference herein to any Person
shall be construed to include such Person’s successors and assigns.  Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record and any Record so transmitted shall
constitute a representation and warranty as to the accuracy and completeness of
the information contained therein.

 

24

--------------------------------------------------------------------------------


 

27.           Intercreditor Agreement. By accepting the benefits of this
Agreement and the other Loan Documents, Administrative Agent, on behalf of
itself and the Lenders, agrees that it is bound by the terms of the
Intercreditor Agreement.  In the event of any conflict between the terms of the
Intercreditor Agreement and the terms of this Agreement, the terms of the
Intercreditor Agreement shall govern and control.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned parties hereto have executed this Agreement
by and through their duly authorized officers, as of the day and year first
above written.

 

GRANTORS:

OXFORD INDUSTRIES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

BEN SHERMAN CLOTHING, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

LIONSHEAD CLOTHING COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

OXFORD CARIBBEAN, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

OXFORD GARMENT, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

PLEDGE AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

 

OXFORD INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

OXFORD OF SOUTH CAROLINA, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

PIEDMONT APPAREL CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

SFI OF OXFORD ACQUISITION CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

TOMMY BAHAMA BEVERAGES, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

TOMMY BAHAMA R&R HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

PLEDGE AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

 

TOMMY BAHAMA TEXAS BEVERAGES, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

VIEWPOINT MARKETING, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

OXFORD LOCKBOX, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

PLEDGE AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

SUNTRUST BANK, as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

PLEDGE AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

 

TRADE NAMES; ORGANIZATIONAL IDENTIFICATION NUMBERS;
CHIEF EXECUTIVE OFFICES

 

Legal Names, Etc.

 

Legal Name

 

Type of Entity

 

Registered Organization
(Yes/No)

 

Organizational Number

 

Federal Taxpayer
Identification Number

 

State of Formation

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

Corporation

 

Yes

 

J313189

 

58-0831862

 

Georgia

 

 

 

 

 

 

 

 

 

 

 

Oxford International, Inc.

 

Corporation

 

Yes

 

J204283

 

58-1469312

 

Georgia

 

 

 

 

 

 

 

 

 

 

 

Ben Sherman Clothing, Inc.

 

Corporation

 

Yes

 

K420057

 

58-2124593

 

Georgia

 

 

 

 

 

 

 

 

 

 

 

Oxford Garment, Inc.

 

Corporation

 

Yes

 

2209382

 

58-1862551

 

Delaware

 

 

 

 

 

 

 

 

 

 

 

Piedmont Apparel Corporation

 

Corporation

 

Yes

 

3061644

 

51-0393417

 

Delaware

 

 

 

 

 

 

 

 

 

 

 

Lionshead Clothing Company

 

Corporation

 

Yes

 

3061645

 

51-0393413

 

Delaware

 

 

 

 

 

 

 

 

 

 

 

Oxford Caribbean, Inc.

 

Corporation

 

Yes

 

2550988

 

58-2250128

 

Delaware

 

 

 

 

 

 

 

 

 

 

 

Oxford Lockbox, Inc.

 

Corporation

 

Yes

 

4132945

 

20-4606943

 

Delaware

 

 

 

 

 

 

 

 

 

 

 

SFI of Oxford Acquisition Corporation

 

Corporation

 

Yes

 

4029893

 

20-3554043

 

Delaware

 

--------------------------------------------------------------------------------


 

Tommy Bahama Group, Inc.

 

Corporation

 

Yes

 

2304525

 

13-3676108

 

Delaware

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama R&R Holdings, Inc.

 

Corporation

 

Yes

 

2691928

 

13-3923200

 

Delaware

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Beverages, LLC

 

Limited Liability Company

 

Yes

 

3882133

 

20-2046093

 

Delaware

 

 

 

 

 

 

 

 

 

 

 

Viewpoint Marketing, Inc.

 

Corporation

 

Yes

 

P07000063076

 

26-0270235

 

Florida

 

 

 

 

 

 

 

 

 

 

 

Oxford of South Carolina, Inc.

 

Corporation

 

Yes

 

None.

 

58-2403944

 

South Carolina

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Texas Beverages, LLC

 

Limited Liability Company

 

Yes

 

800416300

 

20-2045908

 

Texas

 

--------------------------------------------------------------------------------


 

Prior Organizational Names

 

Company/Subsidiary

 

Prior Name

 

Date of Change

 

 

 

 

 

Ben Sherman Clothing, Inc.

 

Oxford Clothing Corporation

 

July 30, 2004

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Viewpoint International, Inc.

 

January 2005

 

Changes in Corporate Identity; Other Names

 

The following names have been used by Oxford Industries, Inc. within the past
five years:

 

Lanier Clothes

 

Oxford Apparel

 

Oxford Golf

 

Ely & Walker

 

The following names have been used by Tommy Bahama R&R Holdings, Inc. (or by
entities which have been merged into Tommy Bahama R&R Holdings, Inc.) within the
past five years:

 

Tommy Bahama Ala Moana

 

Tommy Bahama Atlantic City

 

Tommy Bahama Austin

 

Tommy Bahama Biltmore

 

Tommy Bahama Birmingham

 

Tommy Bahama Boca Raton

 

Tommy Bahama’s Tropical Café & Emporium

 

Tommy Bahama Café Emporium

 

Tommy Bahama Charleston

 

--------------------------------------------------------------------------------


 

Tommy Bahama Cherry Creek

 

Tommy Bahama Dallas

 

Tommy Bahama Dallas Galleria

 

Tommy Bahama Farmers Market

 

Tommy Bahama’s Island Grille

 

Tommy Bahama Kansas City

 

Tommy Bahama La Jolla

 

Tommy Bahama Las Olas

 

Tommy Bahama Las Vegas

 

Tommy Bahama Las Vegas Fashion Show

 

Tommy Bahama Las Vegas Forum

 

Tommy Bahama Manhattan Village

 

Tommy Bahama Mauna Lani

 

Tommy Bahama Mission Viejo

 

Tommy Bahama Myrtle Beach

 

Tommy Bahama Newport Beach

 

Tommy Bahama North Scottsdale

 

Tommy Bahama Orlando

 

Tommy Bahama Palm Beach Gardens

 

Tommy Bahama Palm Desert

 

Tommy Bahama Palo Alto

 

Tommy Bahama Pasadena

 

Tommy Bahama Phipps Plaza

 

Tommy Bahama Primm

 

Tommy Bahama Relax

 

Tommy Bahama San Diego Fashion Valley

 

Tommy Bahama San Jose

 

2

--------------------------------------------------------------------------------


 

Tommy Bahama Sarasota

 

Tommy Bahama South Park

 

Tommy Bahama St. Augustine

 

Tommy Bahama Troy

 

Tommy Bahama Tucson

 

Tommy Bahama Tysons Galleria

 

Tommy Bahama Wailea

 

Tommy Bahama Walnut Creek

 

Tommy Bahama Whalers Village

 

Tommy Bahama Woodbury Commons

 

Tommy Bahama International Plaza

 

Tommy Bahama Short Hills

 

Tommy Bahama Wellington Green

 

Tommy Bahama Woodlands

 

Tommy Bahama Womens Swimwear

 

Tommy Bahama Golf

 

Indigo Palms Fashion Island

 

Indigo Palms Las Vegas Forum

 

Indigo Palms Santana Row

 

Indigo Palms Las Olas

 

The following Subsidiaries have used the following names:

 

·                  Piedmont Apparel Corporation has used Airman Shirt Co., Ltd.

 

·                  Lionshead Clothing Company has used Manchester Shirts, Inc.

 

·                  SFI of Oxford Acquisition Corporation has used Arnold Brant.

 

3

--------------------------------------------------------------------------------


 

·                  Tommy Bahama Group, Inc. has used the names Tommy Bahama
Golf, Indigo Palms and Island Soft.

 

·                  Oxford of South Carolina, Inc. has used the name Next Day
Apparel, Inc. (asset purchase).

 

Chief Executive Offices

 

Company/Subsidiary

 

Chief Executive Office and
Principal Place of Business

 

County

 

State

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

222 Piedmont Avenue, NE

Atlanta, GA 30308

 

Fulton

 

Georgia

 

 

 

 

 

 

 

Oxford International, Inc.

 

222 Piedmont Avenue, NE

Atlanta, GA 30308

 

Fulton

 

Georgia

 

 

 

 

 

 

 

Ben Sherman Clothing, Inc.

 

222 Piedmont Avenue, NE

Atlanta, GA 30308

 

Fulton

 

Georgia

 

 

 

 

 

 

 

Oxford Garment, Inc.

 

222 Piedmont Avenue, NE

Atlanta, GA 30308

 

Fulton

 

Georgia

 

 

 

 

 

 

 

Piedmont Apparel Corporation

 

222 Piedmont Avenue, NE

Atlanta, GA 30308

 

Fulton

 

Georgia

 

 

 

 

 

 

 

Lionshead Clothing Company

 

222 Piedmont Avenue, NE

Atlanta, GA 30308

 

Fulton

 

Georgia

 

 

 

 

 

 

 

Oxford Caribbean, Inc.

 

222 Piedmont Avenue, NE

Atlanta, GA 30308

 

Fulton

 

Georgia

 

 

 

 

 

 

 

Oxford Lockbox, Inc.

 

222 Piedmont Avenue, NE

Atlanta, GA 30308

 

Fulton

 

Georgia

 

 

 

 

 

 

 

SFI of Oxford Acquisition Corporation

 

222 Piedmont Avenue, NE

Atlanta, GA 30308

 

Fulton

 

Georgia

 

4

--------------------------------------------------------------------------------


 

Company/Subsidiary

 

Chief Executive Office and
Principal Place of Business

 

County

 

State

 

 

 

 

 

 

 

Tommy Bahama Group, Inc.*

 

428 Westlake Avenue North

Seattle, WA 98109

 

or

 

222 Piedmont Avenue, NE

Atlanta, GA 30308

 

 

King

 

 

 

 

Fulton

 

Washington

 

 

 

 

Georgia

 

 

 

 

 

 

 

Tommy Bahama R&R Holdings, Inc.*

 

428 Westlake Avenue North

Seattle, WA 98109

 

or

 

222 Piedmont Avenue, NE

Atlanta, GA 30308

 

 

King

 

 

 

 

Fulton

 

Washington

 

 

 

 

Georgia

 

 

 

 

 

 

 

Tommy Bahama Beverages, LLC*

 

428 Westlake Avenue North

Seattle, WA 98109

 

or

 

222 Piedmont Avenue, NE

Atlanta, GA 30308

 

 

King

 

 

 

 

Fulton

 

Washington

 

 

 

 

Georgia

 

5

--------------------------------------------------------------------------------


 

Company/Subsidiary

 

Chief Executive Office and
Principal Place of Business

 

County

 

State

 

 

 

 

 

 

 

Viewpoint Marketing, Inc.

 

222 Piedmont Avenue, NE

Atlanta, GA 30308

 

Fulton

 

Georgia

 

 

 

 

 

 

 

Oxford of South Carolina, Inc.

 

222 Piedmont Avenue, NE

Atlanta, GA 30308

 

Fulton

 

Georgia

 

 

 

 

 

 

 

Tommy Bahama Texas Beverages, LLC*

 

428 Westlake Avenue North

Seattle, WA 98109

 

or

 

222 Piedmont Avenue, NE

Atlanta, GA 30308

 

or

 

9595 Six Pines Drive, Suite 700

The Woodlands, TX 77380

 

 

King

 

 

 

 

Fulton

 

 

 

 

Montgomery

 

Washington

 

 

 

 

Georgia

 

 

 

 

Texas

 

--------------------------------------------------------------------------------

*  For the purposes of filing UCC-1 financing statements, the chief executive
office of this entity is located at 222 Piedmont Avenue, NE, Atlanta, GA 30308.

 

Books and Records Regarding Collateral

 

Books and records regarding the Collateral are maintained at 222 Piedmont
Avenue, Atlanta, GA 30308 - 1545.

 

6

--------------------------------------------------------------------------------

 

SCHEDULE 2

 

COMMERCIAL TORT CLAIMS

 

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

COPYRIGHT REGISTRATIONS AND APPLICATIONS FOR REGISTRATION

 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Oxford Industries, Inc.

 

Holbrook training performance program.

 

TXu000280688

 

 

 

 

 

Oxford Industries, Inc.

 

Island Soft.

 

TXu001158449

 

 

 

 

 

Oxford Industries, Inc.

 

Paradise party : the official paradise nation party planner.

 

TXu001158448

 

 

 

 

 

Viewpoint International, Inc.

 

Four food groups : no. T7314, T7313.

 

VA0001226307

 

 

 

 

 

Viewpoint International, Inc.

 

Island carpool : no. T7316.

 

VA0001226306

 

 

 

 

 

Viewpoint International, Inc.

 

Paradise Beach : no. T30300.

 

VA0001226305

 

 

 

 

 

Viewpoint International, Inc.

 

Scene stealer : no. T7315, T7312.

 

VA0001226308

 

 

 

 

 

Viewpoint International, Inc.

 

Smooth operator : no. T30299, T7320.

 

VA0001226304

 

 

 

 

 

Viewpoint International, Inc.

 

(44)T20073/TB2613.

 

VA0001282101

 

 

 

 

 

Viewpoint International, Inc.

 

(44)TB2620.

 

VA0001282098

 

 

 

 

 

Viewpoint International, Inc.

 

(44)TB2623.

 

VA0001275845

 

 

 

 

 

Viewpoint International, Inc.

 

(44)TB2643.

 

VA0001275850

 

 

 

 

 

Viewpoint International, Inc.

 

(44)TB30338.

 

VA0001282111

 

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Viewpoint International, Inc.

 

(44)TB30347.

 

VA0001282110

 

 

 

 

 

Viewpoint International, Inc.

 

(44)TB30580.

 

VA0001282091

 

 

 

 

 

Viewpoint International, Inc.

 

(44)TB30651.

 

VA0001282119

 

 

 

 

 

Viewpoint International, Inc.

 

(44)TB30654.

 

VA0001282086

 

 

 

 

 

Viewpoint International, Inc.

 

(44)TB30664/TB2682.

 

VA0001275853

 

 

 

 

 

Viewpoint International, Inc.

 

(44)TB30667.

 

VA0001282106

 

 

 

 

 

Viewpoint International, Inc.

 

(44)TB30672/2642/9217.

 

VA0001282100

 

 

 

 

 

Viewpoint International, Inc.

 

(44)TB30677.

 

VA0001282118

 

 

 

 

 

Viewpoint International, Inc.

 

(44)TB30677/2619/9220.

 

VA0001282085

 

 

 

 

 

Viewpoint International, Inc.

 

(44)TB30684.

 

VA0001282109

 

 

 

 

 

Viewpoint International, Inc.

 

(44)TB30695.

 

VA0001282093

 

 

 

 

 

Viewpoint International, Inc.

 

(44)TB30701.

 

VA0001282090

 

 

 

 

 

Viewpoint International, Inc.

 

(44)TB30708.

 

VA0001282083

 

 

 

 

 

Viewpoint International, Inc.

 

(44)TB30710.

 

VA0001282102

 

 

 

 

 

Viewpoint International, Inc.

 

(44)TB30717.

 

VA0001275852

 

 

 

 

 

Viewpoint International, Inc.

 

(44)TB30740.

 

VA0001282099

 

2

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Viewpoint International, Inc.

 

(44)TB30751.

 

VA0001282117

 

 

 

 

 

Viewpoint International, Inc.

 

(44)TB30759.

 

VA0001282115

 

 

 

 

 

Viewpoint International, Inc.

 

(44)TB30760.

 

VA0001282095

 

 

 

 

 

Viewpoint International, Inc.

 

(44)TB30761/TB2645.

 

VA0001275849

 

 

 

 

 

Viewpoint International, Inc.

 

(44)TB30763.

 

VA0001282096

 

 

 

 

 

Viewpoint International, Inc.

 

(44)TB30764.

 

VA0001282107

 

 

 

 

 

Viewpoint International, Inc.

 

(44)TB30768.

 

VA0001282121

 

 

 

 

 

Viewpoint International, Inc.

 

(44)TB30770.

 

VA0001282092

 

 

 

 

 

Viewpoint International, Inc.

 

(44)TB30771.

 

VA0001282114

 

 

 

 

 

Viewpoint International, Inc.

 

(44)TB9216.

 

VA0001282108

 

 

 

 

 

Viewpoint International, Inc.

 

44TB2609.

 

VA0001282094

 

 

 

 

 

Viewpoint International, Inc.

 

44TB2629.

 

VA0001282087

 

 

 

 

 

Viewpoint International, Inc.

 

44TB30653.

 

VA0001282082

 

 

 

 

 

Viewpoint International, Inc.

 

44TB30699/9218.

 

VA0001282120

 

 

 

 

 

Viewpoint International, Inc.

 

44TB9207.

 

VA0001282113

 

 

 

 

 

Viewpoint International, Inc.

 

(51)TB1195.

 

VA0001284300

 

3

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Viewpoint International, Inc.

 

(51)TB2653.

 

VA0001284291

 

 

 

 

 

Viewpoint International, Inc.

 

(51)TB2678.

 

VA0001284299

 

 

 

 

 

Viewpoint International, Inc.

 

(51)TB30814.

 

VA0001284290

 

 

 

 

 

Viewpoint International, Inc.

 

(51)TB30821.

 

VA0001284294

 

 

 

 

 

Viewpoint International, Inc.

 

(51)TB30822.

 

VA0001284295

 

 

 

 

 

Viewpoint International, Inc.

 

(51)TB30825.

 

VA0001284298

 

 

 

 

 

Viewpoint International, Inc.

 

(51)TB30840.

 

VA0001284293

 

 

 

 

 

Viewpoint International, Inc.

 

(51)TB30841.

 

VA0001284297

 

 

 

 

 

Viewpoint International, Inc.

 

(51)TB30842.

 

VA0001284292

 

 

 

 

 

Viewpoint International, Inc.

 

(51)TB30865.

 

VA0001284296

 

 

 

 

 

Viewpoint International, Inc.

 

Aerial palms.

 

VA0001263899

 

 

 

 

 

Viewpoint International, Inc.

 

Agua fresca.

 

VA0001263895

 

 

 

 

 

Viewpoint International, Inc.

 

Amaze me : no. (51)TB30866.

 

VA0001299336

 

 

 

 

 

Viewpoint International, Inc.

 

Bahama bliss.

 

VA0001263889

 

 

 

 

 

Viewpoint International, Inc.

 

Balcony blooms.

 

VA0001259263

 

 

 

 

 

Viewpoint International, Inc.

 

Bamboo bouquet.

 

VA0001221761

 

4

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Viewpoint International, Inc.

 

Bamboo eclipse : no. (51)TB30773.

 

VA0001299323

 

 

 

 

 

Viewpoint International, Inc.

 

[Bamboo] : no. TB30456, [TB9162]

 

VA0001219341

 

 

 

 

 

Viewpoint International, Inc.

 

Banana botana : no. (51)TB30774.

 

VA0001299337

 

 

 

 

 

Viewpoint International, Inc.

 

Batiki floral : no. TBEM3052.

 

VA0001259284

 

 

 

 

 

Viewpoint International, Inc.

 

Batiki lounge.

 

VA0001263888

 

 

 

 

 

Viewpoint International, Inc.

 

Beach party mixer : no. (51)TB30851.

 

VA0001297629

 

 

 

 

 

Viewpoint International, Inc.

 

[Below the equator] : no. TB30476.

 

VA0001219386

 

 

 

 

 

Viewpoint International, Inc.

 

Best wishes.

 

VAu000648574

 

 

 

 

 

Viewpoint International, Inc.

 

Big Shot Drive Inn : no. T2915.

 

VA0001300327

 

 

 

 

 

Viewpoint International, Inc.

 

Bird is the word : no. (51)TB30784/TB9234.

 

VA0001299328

 

 

 

 

 

Viewpoint International, Inc.

 

Bird of paradise.

 

VA0001263920

 

 

 

 

 

Viewpoint International, Inc.

 

Bird of patchadise : no. (51)TB30804/TB9226.

 

VA0001299330

 

 

 

 

 

Viewpoint International, Inc.

 

Block party.

 

VA0001263896

 

 

 

 

 

Viewpoint International, Inc.

 

Bogey and last call : no. T7356, T7364, T30622.

 

VA0001300333

 

 

 

 

 

Viewpoint International, Inc.

 

Bon voyage.

 

VA0001221769

 

 

 

 

 

Viewpoint International, Inc.

 

Born to break par.

 

VAu000648577

 

5

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Viewpoint International, Inc.

 

Bouquet toss.

 

VA0001221762

 

 

 

 

 

Viewpoint International, Inc.

 

[Boutique bouquet] : no. TB30588.

 

VA0001219344

 

 

 

 

 

Viewpoint International, Inc.

 

Bowing horse.

 

VAu000656158

 

 

 

 

 

Viewpoint International, Inc.

 

Brisbane hibiscus : no. TB30543.

 

VA0001259258

 

 

 

 

 

Viewpoint International, Inc.

 

[Brushed hibiscus camp] : pattern no. TB-30585.

 

VA0001219339

 

 

 

 

 

Viewpoint International, Inc.

 

[Buena vista] : no. 34TB2535.

 

VA0001217919

 

 

 

 

 

Viewpoint International, Inc.

 

Butterfly getaway : (51)TB30844.

 

VA0001297621

 

 

 

 

 

Viewpoint International, Inc.

 

Callaflora : no. TB-30530.

 

VA0001259259

 

 

 

 

 

Viewpoint International, Inc.

 

Casting agent : no. T30464.

 

VA0001300336

 

 

 

 

 

Viewpoint International, Inc.

 

Chairman of the board : no. T30615, T7363.

 

VA0001300334

 

 

 

 

 

Viewpoint International, Inc.

 

[Champagne toast] : no. 34TB30427.

 

VA0001217925

 

 

 

 

 

Viewpoint International, Inc.

 

Cigar club.

 

VAu000648582

 

 

 

 

 

Viewpoint International, Inc.

 

Cigar club bag.

 

VAu000648581

 

 

 

 

 

Viewpoint International, Inc.

 

Cigar club towel.

 

VAu000648580

 

 

 

 

 

Viewpoint International, Inc.

 

Climbing vines.

 

VA0001259285

 

 

 

 

 

Viewpoint International, Inc.

 

Club 88 : pattern TB30642.

 

VA0001263751

 

6

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Viewpoint International, Inc.

 

Copa Copacabana : no. (51)TB30817.

 

VA0001297627

 

 

 

 

 

Viewpoint International, Inc.

 

[Costa flora] : no. TB2557.

 

VA0001219343

 

 

 

 

 

Viewpoint International, Inc.

 

Costa Rica.

 

VA0001221755

 

 

 

 

 

Viewpoint International, Inc.

 

Country club : no. (51)TB30823.

 

VA0001297631

 

 

 

 

 

Viewpoint International, Inc.

 

Couple on grass.

 

VAu000656159

 

 

 

 

 

Viewpoint International, Inc.

 

Daisy delight : no. TB30469.

 

VA0001219411

 

 

 

 

 

Viewpoint International, Inc.

 

Dancing mirage : no. TB30547.

 

VA0001259288

 

 

 

 

 

Viewpoint International, Inc.

 

[Date grove] : no. TB30435.

 

VA0001219387

 

 

 

 

 

Viewpoint International, Inc.

 

[Deja vu] : no. 34TB30380.

 

VA0001217929

 

 

 

 

 

Viewpoint International, Inc.

 

Desert birds : no. TB30462.

 

VA0001219412

 

 

 

 

 

Viewpoint International, Inc.

 

Desert oasis (blue) : no. (51)TB30822.

 

VA0001297626

 

 

 

 

 

Viewpoint International, Inc.

 

Desert oasis : no. (51)TB30831.

 

VA0001297625

 

 

 

 

 

Viewpoint International, Inc.

 

Dr. Cocktail.

 

VAu000648587

 

 

 

 

 

Viewpoint International, Inc.

 

Dragon dreams : pattern TB30619.

 

VA0001263752

 

 

 

 

 

Viewpoint International, Inc.

 

[Dreaming del Rio] : no. TB30458.

 

VA0001219422

 

 

 

 

 

Viewpoint International, Inc.

 

Endless weekend.

 

VA0001263918

 

7

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Viewpoint International, Inc.

 

[Fan-tastic : no. TB30430]

 

VA0001219428

 

 

 

 

 

Viewpoint International, Inc.

 

[Fantasy island] : no. 34TB30328.

 

VA0001217931

 

 

 

 

 

Viewpoint International, Inc.

 

Fat Cat Casino : no. T7340.

 

VA0001300330

 

 

 

 

 

Viewpoint International, Inc.

 

Fern flower-floria : no. TB-30532.

 

VA0001259271

 

 

 

 

 

Viewpoint International, Inc.

 

Final flamingo towel art.psd : no. TW7132.

 

VA0001214455

 

 

 

 

 

Viewpoint International, Inc.

 

Fire flower.

 

VA0001263892

 

 

 

 

 

Viewpoint International, Inc.

 

[Fire flower : TB30496]

 

VA0001252633

 

 

 

 

 

Viewpoint International, Inc.

 

Firecracker palms : no. (51)TB2668.

 

VA0001299320

 

 

 

 

 

Viewpoint International, Inc.

 

[First dance] : no. 34TB30418.

 

VA0001217927

 

 

 

 

 

Viewpoint International, Inc.

 

[Fleur de soleil] : no. TB30450.

 

VA0001219392

 

 

 

 

 

Viewpoint International, Inc.

 

Floral fireworks : no. TB-30521.

 

VA0001259268

 

 

 

 

 

Viewpoint International, Inc.

 

Floral investment : no. (51)TB2694.

 

VA0001299339

 

 

 

 

 

Viewpoint International, Inc.

 

Floral island : pattern TB30429.

 

VA0001259278

 

 

 

 

 

Viewpoint International, Inc.

 

Floral reflections : no. TB30487.

 

VA0001219410

 

 

 

 

 

Viewpoint International, Inc.

 

Floramazing : no. TB-30540.

 

VA0001259270

 

 

 

 

 

Viewpoint International, Inc.

 

Flower fan : no. TB-30529.

 

VA0001259282

 

8

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Viewpoint International, Inc.

 

Flower girl.

 

VA0001221771

 

 

 

 

 

Viewpoint International, Inc.

 

Flower pool tee : no. TB-2580.

 

VA0001259290

 

 

 

 

 

Viewpoint International, Inc.

 

[Fresca palms] : no. 34TB30399.

 

VA0001217914

 

 

 

 

 

Viewpoint International, Inc.

 

Fresh beverage.

 

VA0001221775

 

 

 

 

 

Viewpoint International, Inc.

 

[From here to paradise] : no. TB30428.

 

VA0001219420

 

 

 

 

 

Viewpoint International, Inc.

 

Gallery walk.

 

VA0001263890

 

 

 

 

 

Viewpoint International, Inc.

 

Garden collage : no. TB-2568.

 

VA0001259281

 

 

 

 

 

Viewpoint International, Inc.

 

Garden of hope & courage : Bahama coloda.

 

VA0001263897

 

 

 

 

 

Viewpoint International, Inc.

 

Garden of hope and courage/terrace garden : no. TB30263.

 

VA0001259277

 

 

 

 

 

Viewpoint International, Inc.

 

Ginger tonic.

 

VA0001221760

 

 

 

 

 

Viewpoint International, Inc.

 

[GoHaC] : no. 34TB30398.

 

VA0001217920

 

 

 

 

 

Viewpoint International, Inc.

 

Grande pardiseo : no. (51)TB30764.

 

VA0001299329

 

 

 

 

 

Viewpoint International, Inc.

 

Grass call.

 

VAu000648579

 

 

 

 

 

Viewpoint International, Inc.

 

Grass call II : Grass call.

 

VAu000648578

 

 

 

 

 

Viewpoint International, Inc.

 

Great barrier leaf : no. TB-2576.

 

VA0001259287

 

 

 

 

 

Viewpoint International, Inc.

 

Heart of palms : Palm relief.

 

VA0001263911

 

9

--------------------------------------------------------------------------------

 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Viewpoint International, Inc.

 

Hibiscus hacienda : no. (51)TB30826/TB9239.

 

VA0001299332

 

 

 

 

 

Viewpoint International, Inc.

 

[Hibiscus hideaway : No. TB30437]

 

VA0001252631

 

 

 

 

 

Viewpoint International, Inc.

 

[Hiding in hibiscus] : no. TB30455.

 

VA0001219391

 

 

 

 

 

Viewpoint International, Inc.

 

Hilo hideaway.

 

VA0001221766

 

 

 

 

 

Viewpoint International, Inc.

 

[Hollywood hibiscus] : no. TB30593.

 

VA0001219346

 

 

 

 

 

Viewpoint International, Inc.

 

Honeymoon lagoon.

 

VA0001221763

 

 

 

 

 

Viewpoint International, Inc.

 

Hula hallucinations.

 

VA0001221764

 

 

 

 

 

Viewpoint International, Inc.

 

Hula marathon : no. (51)TB30786.

 

VA0001299345

 

 

 

 

 

Viewpoint International, Inc.

 

Hullawood : no. (51)TB30799/TB9238.

 

VA0001299334

 

 

 

 

 

Viewpoint International, Inc.

 

Hut hut hurry/sunrise sail : no. (44)TB30673/TB9213.

 

VA0001275847

 

 

 

 

 

Viewpoint International, Inc.

 

[Island adventure camp] : no. TB30431.

 

VA0001219389

 

 

 

 

 

Viewpoint International, Inc.

 

Island director : no. T7338.

 

VA0001300329

 

 

 

 

 

Viewpoint International, Inc.

 

Island getaway.

 

VA0001221770

 

 

 

 

 

Viewpoint International, Inc.

 

Island inspiration.

 

VA0001219409

 

 

 

 

 

Viewpoint International, Inc.

 

Island surprise.

 

VA0001221768

 

 

 

 

 

Viewpoint International, Inc.

 

[Jardin] : no. TB30509.

 

VA0001219404

 

10

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Viewpoint International, Inc.

 

Juicy blooms : no. (51)TB30816.

 

VA0001297632

 

 

 

 

 

Viewpoint International, Inc.

 

Jungle boggie : no. (51)TB30827.

 

VA0001299325

 

 

 

 

 

Viewpoint International, Inc.

 

Jungle Down Under : no. TB30578.

 

VA0001259269

 

 

 

 

 

Viewpoint International, Inc.

 

Jungle heat : style no. T30520, T30583, T9264.

 

VA0001263915

 

 

 

 

 

Viewpoint International, Inc.

 

[Jungle rhumba] : no. 34TB30403.

 

VA0001217923

 

 

 

 

 

Viewpoint International, Inc.

 

Just duet : no. (51)TB30783/TB9240.

 

VA0001299344

 

 

 

 

 

Viewpoint International, Inc.

 

Kaboom palm : no. (51)TB30801/TB9231.

 

VA0001299324

 

 

 

 

 

Viewpoint International, Inc.

 

King of the green.

 

VAu000648586

 

 

 

 

 

Viewpoint International, Inc.

 

King of the green : no. 2 : King of the green.

 

VAu000654237

 

 

 

 

 

Viewpoint International, Inc.

 

Koi me later : style no. T30493 & T9253.

 

VA0001263917

 

 

 

 

 

Viewpoint International, Inc.

 

Kona coast.

 

VA0001221756

 

 

 

 

 

Viewpoint International, Inc.

 

Late night tango.

 

VA0001263900

 

 

 

 

 

Viewpoint International, Inc.

 

Leaf constellation : no. TB30523.

 

VA0001259267

 

 

 

 

 

Viewpoint International, Inc.

 

Leaf it to me.

 

VA0001263885

 

 

 

 

 

Viewpoint International, Inc.

 

Leaves of paradise : no. TB-30647.

 

VA0001259273

 

 

 

 

 

Viewpoint International, Inc.

 

Leaves over leaves : no. TB-30399.

 

VA0001259272

 

11

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Viewpoint International, Inc.

 

Light bright lillies : no. TB-30520.

 

VA0001259279

 

 

 

 

 

Viewpoint International, Inc.

 

Lily Island : no. TB-30643.

 

VA0001259280

 

 

 

 

 

Viewpoint International, Inc.

 

Lily my love.

 

VA0001221765

 

 

 

 

 

Viewpoint International, Inc.

 

Lost islands.

 

VA0001221746

 

 

 

 

 

Viewpoint International, Inc.

 

[Lotus limbo] : no. 34TB30326.

 

VA0001217913

 

 

 

 

 

Viewpoint International, Inc.

 

Love birds : no. 34TB30419.

 

VA0001217922

 

 

 

 

 

Viewpoint International, Inc.

 

Luau Lanes.

 

VAu000648588

 

 

 

 

 

Viewpoint International, Inc.

 

Luau lanes : (51)TB30753.

 

VA0001299319

 

 

 

 

 

Viewpoint International, Inc.

 

Luau lanes : no. TB-30535.

 

VA0001259289

 

 

 

 

 

Viewpoint International, Inc.

 

Luscious lovelies.

 

VA0001221773

 

 

 

 

 

Viewpoint International, Inc.

 

Lush limbo : (51)TB2651.

 

VA0001297623

 

 

 

 

 

Viewpoint International, Inc.

 

Lush limbo (blue) : no. (51)TB2651.

 

VA0001297630

 

 

 

 

 

Viewpoint International, Inc.

 

Made in the shade : no. TB-30648.

 

VA0001259261

 

 

 

 

 

Viewpoint International, Inc.

 

[Mai tide] : no. TB30438/TB9175.

 

VA0001219393

 

 

 

 

 

Viewpoint International, Inc.

 

[Mambo mama] : no. 34TB30354.

 

VA0001217933

 

 

 

 

 

Viewpoint International, Inc.

 

Man by pool.

 

VAu000656160

 

12

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Viewpoint International, Inc.

 

Mandalay.

 

VA0001263894

 

 

 

 

 

Viewpoint International, Inc.

 

Margarita mambo : no. (51)TB30811/TB9228.

 

VA0001299333

 

 

 

 

 

Viewpoint International, Inc.

 

Martinis & bikinis : no. T7347.

 

VA0001300328

 

 

 

 

 

Viewpoint International, Inc.

 

Mirage : no. (51)TB30850.

 

VA0001297628

 

 

 

 

 

Viewpoint International, Inc.

 

Mission beach : no. (51)TB2687.

 

VA0001299341

 

 

 

 

 

Viewpoint International, Inc.

 

Monkey shack : no. (51)TB30798.

 

VA0001299321

 

 

 

 

 

Viewpoint International, Inc.

 

Monte collina : no. TB-30577.

 

VA0001259260

 

 

 

 

 

Viewpoint International, Inc.

 

[Moon over Miami] : no. TB30445.

 

VA0001219394

 

 

 

 

 

Viewpoint International, Inc.

 

Moonlight Bay.

 

VA0001221745

 

 

 

 

 

Viewpoint International, Inc.

 

Moonlit breeze : no. TB-30545.

 

VA0001259266

 

 

 

 

 

Viewpoint International, Inc.

 

Naughty noel : no. (44)TB30748/TB9528.

 

VA0001275846

 

 

 

 

 

Viewpoint International, Inc.

 

Oasis palm : no. (51)TB30788/TB9.

 

VA0001299343

 

 

 

 

 

Viewpoint International, Inc.

 

[Orchid breeze] : no. 34TB30340.

 

VA0001217928

 

 

 

 

 

Viewpoint International, Inc.

 

[Orchid sands] : no. TB30591.

 

VA0001247587

 

 

 

 

 

Viewpoint International, Inc.

 

[Orchid springs] : no. TB30595.

 

VA0001219337

 

 

 

 

 

Viewpoint International, Inc.

 

[Orchids on the run] : no. 34TB30364.

 

VA0001217930

 

13

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Viewpoint International, Inc.

 

Paint the town.

 

VA0001221752

 

 

 

 

 

Viewpoint International, Inc.

 

Palm daddy.

 

VA0001263884

 

 

 

 

 

Viewpoint International, Inc.

 

Palm fiction : no. (44)TB30747.

 

VA0001275851

 

 

 

 

 

Viewpoint International, Inc.

 

[Palm illusion] : no. 34TB30365.

 

VA0001217918

 

 

 

 

 

Viewpoint International, Inc.

 

[Palm pile-it] : no. 34TB30360.

 

VA0001217915

 

 

 

 

 

Viewpoint International, Inc.

 

Palm screening : no. (51)TB30809.

 

VA0001299335

 

 

 

 

 

Viewpoint International, Inc.

 

[Palm swizzles] : no. 34TB30395.

 

VA0001217917

 

 

 

 

 

Viewpoint International, Inc.

 

Palm tiles : no. (51)TB2686.

 

VA0001299338

 

 

 

 

 

Viewpoint International, Inc.

 

Palm tree party : no. TB1169.

 

VA0001259275

 

 

 

 

 

Viewpoint International, Inc.

 

Paradise detective.

 

VAu000648583

 

 

 

 

 

Viewpoint International, Inc.

 

Paradise etchings.

 

VA0001263898

 

 

 

 

 

Viewpoint International, Inc.

 

[Paradise found] : no. TB30594.

 

VA0001219349

 

 

 

 

 

Viewpoint International, Inc.

 

Paradise LEI.

 

VA0001263922

 

 

 

 

 

Viewpoint International, Inc.

 

Paradise pagoda.

 

VA0001263887

 

 

 

 

 

Viewpoint International, Inc.

 

Paradise pin up.

 

VAu000648575

 

 

 

 

 

Viewpoint International, Inc.

 

[Paradise shadow] : pattern no. TB30584.

 

VA0001219350

 

14

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Viewpoint International, Inc.

 

[Passion leaf] : no. TB30274.

 

VA0001219423

 

 

 

 

 

Viewpoint International, Inc.

 

Pattern TB30659.

 

VA0001282105

 

 

 

 

 

Viewpoint International, Inc.

 

Pattern TB30686.

 

VA0001282089

 

 

 

 

 

Viewpoint International, Inc.

 

Pattern TB30752.

 

VA0001282084

 

 

 

 

 

Viewpoint International, Inc.

 

Petal pusher : no. (51)TB30815.

 

VA0001297633

 

 

 

 

 

Viewpoint International, Inc.

 

[Picnic in Provence] : pattern no. TB30446.

 

VA0001219408

 

 

 

 

 

Viewpoint International, Inc.

 

Picture perfect : (51)TB30813.

 

VA0001297620

 

 

 

 

 

Viewpoint International, Inc.

 

Pineapple flair : no. TB-30544.

 

VA0001259293

 

 

 

 

 

Viewpoint International, Inc.

 

Pineapple float : no. (51)TB30797.

 

VA0001299326

 

 

 

 

 

Viewpoint International, Inc.

 

Pineapple pizazz.

 

VA0001221750

 

 

 

 

 

Viewpoint International, Inc.

 

Pineapple plantation : no. (51)TB30867.

 

VA0001299342

 

 

 

 

 

Viewpoint International, Inc.

 

Pineapple soul mate.

 

VA0001221759

 

 

 

 

 

Viewpoint International, Inc.

 

Pineapple tango.

 

VA0001221758

 

 

 

 

 

Viewpoint International, Inc.

 

Pineapple toss : no. TB-2573.

 

VA0001259283

 

 

 

 

 

Viewpoint International, Inc.

 

Pipe dream.

 

VA0001221754

 

 

 

 

 

Viewpoint International, Inc.

 

[Play it again] : no. TB30587.

 

VA0001219340

 

15

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Viewpoint International, Inc.

 

Poinsetta promise.

 

VA0001221747

 

 

 

 

 

Viewpoint International, Inc.

 

Postage pick up : no. T30515.

 

VA0001263913

 

 

 

 

 

Viewpoint International, Inc.

 

Pot of gold camp.

 

VA0001263891

 

 

 

 

 

Viewpoint International, Inc.

 

[Propella palm] : no. TB30433/TB9163.

 

VA0001219385

 

 

 

 

 

Viewpoint International, Inc.

 

Putt Daddy.

 

VAu000648591

 

 

 

 

 

Viewpoint International, Inc.

 

Putt Daddy II : Putt Daddy.

 

VAu000648590

 

 

 

 

 

Viewpoint International, Inc.

 

Putt Daddy III : Putt Daddy : Putt Daddy II.

 

VAu000648589

 

 

 

 

 

Viewpoint International, Inc.

 

Queen of the desert : (51)TB30805.

 

VA0001297622

 

 

 

 

 

Viewpoint International, Inc.

 

Remote island : style no. T30519, T9263.

 

VA0001263912

 

 

 

 

 

Viewpoint International, Inc.

 

[Romantic rendezvous] : no. 34TB30329.

 

VA0001217916

 

 

 

 

 

Viewpoint International, Inc.

 

[Rustic paradise] : no. TB30590.

 

VA0001219338

 

 

 

 

 

Viewpoint International, Inc.

 

Sail fast live slow : no. T30466, T2964.

 

VA0001300331

 

 

 

 

 

Viewpoint International, Inc.

 

Sails call.

 

VAu000648585

 

 

 

 

 

Viewpoint International, Inc.

 

Salvadorian.

 

VA0001221767

 

 

 

 

 

Viewpoint International, Inc.

 

Samba serenade : no. (51)TB30805.

 

VA0001299340

 

 

 

 

 

Viewpoint International, Inc.

 

Samba sunset.

 

VA0001263886

 

16

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Viewpoint International, Inc.

 

Seafood troops.

 

VA0001263919

 

 

 

 

 

Viewpoint International, Inc.

 

Shaded fern toss : no. TB30533.

 

VA0001259292

 

 

 

 

 

Viewpoint International, Inc.

 

Shadow palm hibiscus : no. TB-30525.

 

VA0001259291

 

 

 

 

 

Viewpoint International, Inc.

 

Shake my day.

 

VAu000648593

 

 

 

 

 

Viewpoint International, Inc.

 

Shake my day II : Shake my day.

 

VAu000648592

 

 

 

 

 

Viewpoint International, Inc.

 

Smooth sailing.

 

VA0001221772

 

 

 

 

 

Viewpoint International, Inc.

 

Snap shot.

 

VA0001263916

 

 

 

 

 

Viewpoint International, Inc.

 

[So right, sarong] : no. TB30453.

 

VA0001219388

 

 

 

 

 

Viewpoint International, Inc.

 

[South Pacific] : no. TB2556.

 

VA0001219342

 

 

 

 

 

Viewpoint International, Inc.

 

Splash dance : no. T7357.

 

VA0001300335

 

 

 

 

 

Viewpoint International, Inc.

 

Split decision.

 

VA0001271900

 

 

 

 

 

Viewpoint International, Inc.

 

Sports car.

 

VAu000656161

 

 

 

 

 

Viewpoint International, Inc.

 

Straight up.

 

VAu000648576

 

 

 

 

 

Viewpoint International, Inc.

 

Suite time : (51)TB2667.

 

VA0001299317

 

 

 

 

 

Viewpoint International, Inc.

 

Sun baked blossom.

 

VA0001259286

 

 

 

 

 

Viewpoint International, Inc.

 

Sundancer : pattern no. TB-2590, fall ‘04.

 

VA0001263753

 

17

--------------------------------------------------------------------------------

 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Viewpoint International, Inc.

 

[Sunset hideaway] : no. TB30359.

 

VA0001219348

 

 

 

 

 

Viewpoint International, Inc.

 

Swanky palms : no. (51)TB30794/TB9233.

 

VA0001299327

 

 

 

 

 

Viewpoint International, Inc.

 

Swingers only.

 

VAu000648584

 

 

 

 

 

Viewpoint International, Inc.

 

Swizzle Inn : no. T30465, T7345.

 

VA0001300332

 

 

 

 

 

Viewpoint International, Inc.

 

[Tahiti sweetie] : no. TB30592.

 

VA0001219347

 

 

 

 

 

Viewpoint International, Inc.

 

Tahitian breeze.

 

VA0001221753

 

 

 

 

 

Viewpoint International, Inc.

 

Tall cool one : no. T7339.

 

VA0001300326

 

 

 

 

 

Viewpoint International, Inc.

 

[Tarpum springs] : no. 34TB2530.

 

VA0001217924

 

 

 

 

 

Viewpoint International, Inc.

 

TB-2594.

 

VA0001259262

 

 

 

 

 

Viewpoint International, Inc.

 

TB promise me flower : no. TW7147.

 

VA0001214454

 

 

 

 

 

Viewpoint International, Inc.

 

TB vines visor embroidery : no. TW7148.

 

VA0001214456

 

 

 

 

 

Viewpoint International, Inc.

 

TB2612.

 

VA0001282088

 

 

 

 

 

Viewpoint International, Inc.

 

TB30434.

 

VA0001241846

 

 

 

 

 

Viewpoint International, Inc.

 

TB30441.

 

VA0001219425

 

 

 

 

 

Viewpoint International, Inc.

 

TB30444.

 

VA0001219432

 

 

 

 

 

Viewpoint International, Inc.

 

TB30451.

 

VA0001241850

 

18

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Viewpoint International, Inc.

 

TB30454.

 

VA0001241849

 

 

 

 

 

Viewpoint International, Inc.

 

TB30457.

 

VA0001219431

 

 

 

 

 

Viewpoint International, Inc.

 

TB30459.

 

VA0001219427

 

 

 

 

 

Viewpoint International, Inc.

 

TB30461.

 

VA0001241847

 

 

 

 

 

Viewpoint International, Inc.

 

TB30464.

 

VA0001219426

 

 

 

 

 

Viewpoint International, Inc.

 

TB30466.

 

VA0001252634

 

 

 

 

 

Viewpoint International, Inc.

 

TB30467.

 

VA0001219429

 

 

 

 

 

Viewpoint International, Inc.

 

TB30471.

 

VA0001219430

 

 

 

 

 

Viewpoint International, Inc.

 

TB30475.

 

VA0001241848

 

 

 

 

 

Viewpoint International, Inc.

 

TB30505.

 

VA0001252630

 

 

 

 

 

Viewpoint International, Inc.

 

TB30508.

 

VA0001252632

 

 

 

 

 

Viewpoint International, Inc.

 

TB30654.

 

VA0001282103

 

 

 

 

 

Viewpoint International, Inc.

 

TB30663/9222.

 

VA0001282112

 

 

 

 

 

Viewpoint International, Inc.

 

TB30675.

 

VA0001282104

 

 

 

 

 

Viewpoint International, Inc.

 

TB30680.

 

VA0001282097

 

 

 

 

 

Viewpoint International, Inc.

 

TB30697.

 

VA0001282116

 

19

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Viewpoint International, Inc.

 

TB30704/TB2618/TB9527.

 

VA0001275848

 

 

 

 

 

Viewpoint International, Inc.

 

Teetotaler : no. T7334.

 

VA0001300337

 

 

 

 

 

Viewpoint International, Inc.

 

Tennis man.

 

VAu000656162

 

 

 

 

 

Viewpoint International, Inc.

 

[Textile infusion] : no. TB30473/TB9169.

 

VA0001219384

 

 

 

 

 

Viewpoint International, Inc.

 

[The honeymooner] : no. 34TB1148.

 

VA0001217926

 

 

 

 

 

Viewpoint International, Inc.

 

Tiger Lily Lane : no. TB30644.

 

VA0001259276

 

 

 

 

 

Viewpoint International, Inc.

 

[Tommy tonga] : no. TB30482/TB9165.

 

VA0001219390

 

 

 

 

 

Viewpoint International, Inc.

 

Tranquility isle.

 

VA0001221748

 

 

 

 

 

Viewpoint International, Inc.

 

Triple vision : no. (51)TB30829/TB9535.

 

VA0001299331

 

 

 

 

 

Viewpoint International, Inc.

 

Tropical atol : no. TB-1173.

 

VA0001259274

 

 

 

 

 

Viewpoint International, Inc.

 

[Tropical lace] : no. 34TB30416.

 

VA0001217932

 

 

 

 

 

Viewpoint International, Inc.

 

Tropical sketch : no. TB-30534.

 

VA0001259256

 

 

 

 

 

Viewpoint International, Inc.

 

Tropical tea party : no. TB-30577.

 

VA0001259264

 

 

 

 

 

Viewpoint International, Inc.

 

Tropical treasure.

 

VA0001221751

 

 

 

 

 

Viewpoint International, Inc.

 

Turks tiles : no. (51)T30775/TB9230.

 

VA0001299322

 

 

 

 

 

Viewpoint International, Inc.

 

Twilight proposal.

 

VA0001221749

 

20

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Viewpoint International, Inc.

 

[Vacation vixen—back] : no. 34TB30394.

 

VA0001217921

 

 

 

 

 

Viewpoint International, Inc.

 

Vacation vixen—bottom.

 

VA0001221757

 

 

 

 

 

Viewpoint International, Inc.

 

Vintage vines : no. TB-30528.

 

VA0001259257

 

 

 

 

 

Viewpoint International, Inc.

 

Vintage vision.

 

VA0001263914

 

 

 

 

 

Viewpoint International, Inc.

 

Volcanic venture.

 

VA0001263901

 

 

 

 

 

Viewpoint International, Inc.

 

Wading for love.

 

VA0001263921

 

 

 

 

 

Viewpoint International, Inc.

 

Watercolor blossoms : no. TB-30639.

 

VA0001259265

 

 

 

 

 

Viewpoint International, Inc.

 

Watercolor floral : no. (51)TB30824.

 

VA0001297624

 

 

 

 

 

Viewpoint International, Inc.

 

[Waterfall flowers] : pattern no. TB30587.

 

VA0001219345

 

 

 

 

 

Viewpoint International, Inc.

 

Wedding shower.

 

VA0001221774

 

 

 

 

 

Viewpoint International, Inc.

 

Which way to Paradise? : (51)TB9237.

 

VA0001299318

 

 

 

 

 

Viewpoint International, Inc.

 

Whirlwind.

 

VA0001263893

 

 

 

 

 

Viewpoint International, Inc.

 

Windswept floral : (51)TB2674.

 

VA0001297619

 

 

 

 

 

Viewpoint International, Inc.

 

[Wings over Rio] : no. TB30465.

 

VA0001219424

 

 

 

 

 

Viewpoint International, Inc.

 

Woman kneeling on beach.

 

VAu000656157

 

 

 

 

 

Viewpoint International, Inc.

 

Zen and now : no. T30544, T7365.

 

VA0001300338

 

21

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

TOMMY BAHAMA GROUP, INB.

 

LOGO STRIPE TOWEL.

 

VAu000957200

 

 

 

 

 

Tommy Bahama Group, Inc.

 

12 Days of Christmas.

 

VAu000956411

 

 

 

 

 

Tommy Bahama Group, Inc.

 

20,000 leaves under the sea : no. (61) TB31187.

 

VAu000700403

 

 

 

 

 

Tommy Bahama Group, Inc.

 

3-way stop : no. (53) TB30888/TB9543.

 

VAu000672956

 

 

 

 

 

Tommy Bahama Group, Inc.

 

3-way stop : no. (53) TB30888/TB9543.

 

VAu000672957

 

 

 

 

 

Tommy Bahama Group, Inc.

 

(63)TB30919

 

VA0001349283

 

 

 

 

 

Tommy Bahama Group, Inc.

 

(63)TB31235.

 

VA0001349286

 

 

 

 

 

Tommy Bahama Group, Inc.

 

(63)TB31238.

 

VA0001349278

 

 

 

 

 

Tommy Bahama Group, Inc.

 

(63)TB31243.

 

VA0001349287

 

 

 

 

 

Tommy Bahama Group, Inc.

 

(63)TB31245.

 

VA0001349288

 

 

 

 

 

Tommy Bahama Group, Inc.

 

(63)TB31251.

 

VA0001349291

 

 

 

 

 

Tommy Bahama Group, Inc.

 

(63)TB31257.

 

VA0001349290

 

 

 

 

 

Tommy Bahama Group, Inc.

 

(63)TB31270.

 

VA0001349282

 

 

 

 

 

Tommy Bahama Group, Inc.

 

(63)TB31275.

 

VA0001349277

 

 

 

 

 

Tommy Bahama Group, Inc.

 

(63)TB31282.

 

VA0001349284

 

 

 

 

 

Tommy Bahama Group, Inc.

 

(63)TB31284.

 

VA0001349276

 

22

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

(63)TB31292.

 

VA0001349281

 

 

 

 

 

Tommy Bahama Group, Inc.

 

(63)TB9335.

 

VA0001349285

 

 

 

 

 

Tommy Bahama Group, Inc.

 

(63)TB9340.

 

VA0001349292

 

 

 

 

 

Tommy Bahama Group, Inc.

 

(63)TB9341.

 

VA0001349275

 

 

 

 

 

Tommy Bahama Group, Inc.

 

63 TB9348.

 

VA0001356793

 

 

 

 

 

Tommy Bahama Group, Inc.

 

(63)TB9350.

 

VA0001349289

 

 

 

 

 

Tommy Bahama Group, Inc.

 

63 TB9357.

 

VA0001356792

 

 

 

 

 

Tommy Bahama Group, Inc.

 

(63)TB9361.

 

VA0001349293

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(71) IS3133 KING FISHER.

 

VA0001625257

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(73) GP115.

 

VAu000975988

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(73) GP117.

 

VAu000975987

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(73) GP123.

 

VAu000975985

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(73) GP2022.

 

VAu000975990

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(73) GP2024.

 

VAu000975982

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(73) GP2037.

 

VAu000975992

 

 

 

 

 

Tommy Bahama Group, Inc.

 

(73) IS3165 KRAIN.

 

VA0001625267

 

23

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

(74) IS3197 EDGAR.

 

VAu000954851

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB31553.

 

VA0001653316

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB31558.

 

VA0001653266

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB31561.

 

VA0001653254

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB31562.

 

VA0001653328

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB31564.

 

VA0001653296

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB31565.

 

VA0001653283

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB31569.

 

VA0001647628

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB31572.

 

VA0001647645

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB31573.

 

VA0001647600

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB31575.

 

VA0001647641

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB31577.

 

VA0001647649

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB31579.

 

VA0001653324

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB31585.

 

VA0001647648

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB31586.

 

VA0001653336

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB31587.

 

VA0001653320

 

24

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB31588.

 

VA0001653325

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB31589.

 

VA0001647643

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB31590.

 

VA0001658807

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB31593.

 

VA0001653327

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB31598.

 

VA0001653323

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB31599.

 

VA0001653329

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB31601.

 

VA0001653274

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB31606.

 

VA0001653339

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB31610.

 

VA0001647644

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB31618.

 

VA0001653338

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB9449.

 

VA0001653284

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB9450.

 

VA0001653277

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB9451.

 

VA0001653286

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB9453.

 

VA0001653280

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB9455.

 

VA0001653276

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB9457.

 

VA0001653289

 

25

--------------------------------------------------------------------------------

 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB9458.

 

VA0001653258

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB9459.

 

VA0001653281

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB9461.

 

VA0001653267

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB9462.

 

VA0001653265

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB9463.

 

VA0001653279

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB9464.

 

VA0001653246

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB9466.

 

VA0001653256

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB9469.

 

VA0001653248

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB9471.

 

VA0001653282

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB9476.

 

VA0001653293

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TB9477.

 

VA0001653249

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(74) TBYD3439.

 

VA0001647647

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) GP129.

 

VA0001631996

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) GP130.

 

VA0001632004

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) GP142.

 

VA0001631993

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) GP2078.

 

VA0001632005

 

26

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) GP2088.

 

VA0001632525

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) GP2101.

 

VA0001631998

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) GP2122.

 

VA0001631999

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) GP2130.

 

VA0001632003

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) GP422.

 

VA0001632006

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) GYD2105.

 

VA0001632523

 

 

 

 

 

Tommy Bahama Group, Inc.

 

(81) IS3199 BONSAI.

 

VAu000954831

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB1221.

 

VA0001632977

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB2977.

 

VA0001632976

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB31422.

 

VA0001632974

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB31631.

 

VA0001632970

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB31635.

 

VA0001632971

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB31643.

 

VA0001632973

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB31646.

 

VA0001632975

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB31648.

 

VA0001632978

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB31649.

 

VA0001634025

 

27

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB31654.

 

VA0001634024

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB31656.

 

VA0001634023

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB31657.

 

VA0001634022

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB31660.

 

VA0001634021

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB31662.

 

VA0001634026

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB31667/TB31707.

 

VA0001634020

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB31668.

 

VA0001634029

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB31670.

 

VA0001634028

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB31671.

 

VA0001634027

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB31672.

 

VA0001633964

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB31673.

 

VA0001633976

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB31674.

 

VA0001633975

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB31676.

 

VA0001633974

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB31680.

 

VA0001633973

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB31681.

 

VA0001633972

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB31689.

 

VA0001633971

 

28

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB31691.

 

VA0001633970

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB31766.

 

VA0001633968

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB9366.

 

VA0001633967

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB9390.

 

VA0001633966

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB9406.

 

VA0001633965

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB9408.

 

VA0001633959

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB9411.

 

VA0001633958

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB9435.

 

VA0001633956

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB9457.

 

VA0001633953

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB9459.

 

VA0001633950

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB9482.

 

VA0001633960

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB9483.

 

VA0001633951

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB9484/TB31632.

 

VA0001633949

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB9484/TB31632.

 

VA0001632972

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB9485.

 

VA0001633948

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB9486.

 

VA0001633946

 

29

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB9490.

 

VA0001633955

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB9492.

 

VA0001633182

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB9493.

 

VA0001633172

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB9496.

 

VA0001633173

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB9497.

 

VA0001633174

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB9498.

 

VA0001633176

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB9502.

 

VA0001633181

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB9503.

 

VA0001633177

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB9504.

 

VA0001633178

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB9507.

 

VA0001633179

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB9508.

 

VA0001633180

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(81) TB9512.

 

VA0001633175

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) GP2179.

 

VA0001647558

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) GP2202.

 

VA0001647559

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) GWP149.

 

VA0001647553

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) GWP152.

 

VA0001647560

 

30

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) GWP154.

 

VA0001653345

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) GWP156.

 

VA0001653351

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) GWP157.

 

VA0001653344

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) GWP161.

 

VA0001653341

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) GWP2171.

 

VA0001647562

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) GWP2172.

 

VA0001647563

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) GWP2185.

 

VA0001647551

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) GWP2208.

 

VA0001647554

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) T31952.

 

VA0001653354

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) T32163.

 

VA0001653347

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) T32169.

 

VA0001653340

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) T32223.

 

VA0001653353

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) T32226.

 

VA0001653348

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) T32227.

 

VA0001653358

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) TB2990/TB31732.

 

VA0001647672

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) TB31747.

 

VA0001647673

 

31

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) TB31748.

 

VA0001647670

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) TB31751.

 

VA0001647674

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) TB31761.

 

VA0001647671

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) TB31763.

 

VA0001647668

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) TB31776.

 

VA0001647666

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) TB31791.

 

VA0001647667

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) TB31797.

 

VA0001647736

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) TB9510.

 

VA0001647692

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) TB9516.

 

VA0001647695

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) TB9520.

 

VA0001647704

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) TB9523.

 

VA0001647691

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) TB9524.

 

VA0001647693

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) TB9527.

 

VA0001647694

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) TB9528.

 

VA0001647734

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) TB9533.

 

VA0001647669

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) TB9534.

 

VA0001647714

 

32

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) TB9536.

 

VA0001647722

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) TB9539.

 

VA0001647717

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) TB9543.

 

VA0001647700

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) TB9544.

 

VA0001647709

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(83) TB9545.

 

VA0001647727

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(84)T32291.

 

VA0001653712

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(84)T32292.

 

VA0001653709

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(84)T32298.

 

VA0001653707

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(84)T32307.

 

VA0001653714

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(84)T32323.

 

VA0001653699

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(84)TB31816.

 

VA0001657517

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(84)TB31819.

 

VA0001657528

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(84)TB31827B.

 

VA0001657534

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(84)TB31828.

 

VA0001657495

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(84)TB31830.

 

VA0001657511

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(84)TB31831.

 

VA0001657538

 

33

--------------------------------------------------------------------------------

 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(84)TB31836.

 

VA0001657540

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(84)TB31840A.

 

VA0001657503

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(84)TB31846.

 

VA0001657501

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(84)TB31852.

 

VA0001657525

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(84)TB31855.

 

VA0001657479

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(84)TB31856.

 

VA0001657485

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(84)TB31859.

 

VA0001657481

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(84)TB31870.

 

VA0001657484

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(84)TB31873.

 

VA0001653702

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(84)TB31877.

 

VA0001657487

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(84)TB31878.

 

VA0001657493

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(84)TB31885.

 

VA0001657497

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(84)TB9512.

 

VA0001657494

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(84)TB9547.

 

VA0001657488

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(84)TB9548.

 

VA0001657491

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(84)TB9555.

 

VA0001647654

 

34

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(84)TB9556.

 

VA0001647655

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(84)TB9559.

 

VA0001647659

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(84)TB9561.

 

VA0001647660

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(84)TB9562.

 

VA0001647651

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(84)TB9564.

 

VA0001647662

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(84)TB9569.

 

VA0001647663

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(84)TB9574.

 

VA0001647665

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(84)TB9575.

 

VA0001647614

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(84)TB9576.

 

VA0001647664

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(84)TBYD3608.

 

VA0001653705

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(84)TBYD3610.

 

VA0001653676

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) GP2227.

 

VA0001657937

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) T32510.

 

VA0001659333

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) T32514.

 

VA0001659061

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) T32526.

 

VA0001659057

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) T32527.

 

VA0001659038

 

35

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) T32535.

 

VA0001659044

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) T32542.

 

VA0001659380

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) T9592.

 

VA0001659344

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB20012.

 

VA0001657948

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB20019.

 

VA0001657936

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB31447.

 

VA0001657946

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB31909.

 

VA0001657945

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB31921.

 

VA0001657943

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB31926.

 

VA0001658036

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB31928.

 

VA0001658025

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB31930.

 

VA0001658035

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB31931.

 

VA0001658038

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB31934A/TB31934B.

 

VA0001661399

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB31935.

 

VA0001661738

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB31937.

 

VA0001661735

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB31938.

 

VA0001661732

 

36

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB31943.

 

VA0001661402

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB31944A+B/TBEM977.

 

VA0001661442

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB31947.

 

VA0001661436

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB31948.

 

VA0001661717

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB31949.

 

VA0001661727

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB31952.

 

VA0001661728

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB31955.

 

VA0001660423

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB31956.

 

VA0001660420

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB31958.

 

VA0001660587

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB31962A.

 

VA0001660418

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB31964.

 

VA0001660419

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB31965/TBEM988.

 

VA0001660417

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB31968.

 

VA0001660416

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB31977.

 

VA0001660424

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB31978.

 

VA0001660422

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB31985.

 

VA0001660421

 

37

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB31987/TBEM8.

 

VA0001661401

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB9578.

 

VA0001661412

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB9579.

 

VA0001661410

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB9581.

 

VA0001661408

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB9582.

 

VA0001661405

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB9585.

 

VA0001661403

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB9586.

 

VA0001659377

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB9589.

 

VA0001659340

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB9590.

 

VA0001659098

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB9595.

 

VA0001659364

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB9596.

 

VA0001659368

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB9598.

 

VA0001661426

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB9599.

 

VA0001659372

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB9605.

 

VA0001659328

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB9608.

 

VA0001659049

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB9611.

 

VA0001659073

 

38

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB9612.

 

VA0001659135

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB9613/TB1238.

 

VA0001659069

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB9614.

 

VA0001659065

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB9616.

 

VA0001659116

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB9617.

 

VA0001659103

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB9618.

 

VA0001659336

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TB9620.

 

VA0001659032

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TBG EMB68.

 

VA0001659122

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

(91) TBG EMB70.

 

VA0001659083

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Agave jungle : (64) TB31349.

 

VA0001404772

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

ALL SHOOK UP.

 

VA0001633954

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Amazon palm : no. (71) TB31407.

 

VA0001399075

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Anchor’s away : no. (61) TB31117.

 

VAu000700398

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Apertif : no. (73) TB31528.

 

VA0001416775

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Aqua bloom : no. (61) TB9305.

 

VAu000700417

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Aruba palms : (54) TBYD3150.

 

VAu000676353

 

39

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Aruban nights : (54) TB31011/9277.

 

VAu000676350

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Back to Pair-A-Dice.

 

VAu000956412

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Backseat Grill.

 

VAu000956416

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Bahama bam boo : no. (53) TB30456.

 

VAu000672937

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Bahama henna : no. (61)TB2784.

 

VA0001383819

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Baja breeze : (54) TB31070

 

VAu000676347

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Balinese blossoms : no. (61)TB31127 (wovens)/TB2809(knits)

 

VA0001383824

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Bamboo aboard : no. (61) TB31087.

 

VAu000700429

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Bamboo cove : no. (73) TB31490.

 

VA0001416767

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Bamboo haku : no. (61) TB31202.

 

VAu000700438

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Bamboo island.

 

VAu000729412

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Banana tienda : no. (61) TB31088.

 

VAu000700430

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Bandana beauty.

 

VAu000725443

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

BAREFOOT BAR.

 

VAu000963177

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Batik la chique : no. (73) TB31488.

 

VA0001416744

 

 

 

 

 

Tommy Bahama Group, Inc.

 

BBQ eskew : (64) TB9382/TB9383.

 

VA0001404756

 

40

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Beautiful orchid.

 

VAu000729415

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Beautiful orchid engineered.

 

VAu000729411

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Beauty on the beach : (64) TB9385.

 

VA0001404757

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Bed with leaf pattern linens.

 

VAu000647382

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Beyond the bungalow : no. (61)TB31148.

 

VA0001383828

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Big bird.

 

VAu000665729

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

BILL COLLECTOR BAR.

 

VAu000957155

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Bird is the word : (64) TB9264.

 

VA0001404769

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Bird watching : no. 63 TB31264.

 

VA0001356796

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Birds afloat : no. (53) TB2727.

 

VAu000672942

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Bloom service : no. (61) TB9299

 

VAu000700414

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Blossoms galore.

 

VAu000702559

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

BOARDS OF A FEATHER.

 

VAu000957595

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Bombay blooms : no. (53) TB30951/9251.

 

VAu000672946

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Bombay greetings : (63) TB31241.

 

VA0001356865

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Bordeaux blooms : no. (73) TB31496.

 

VA0001416756

 

41

--------------------------------------------------------------------------------

 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Born to swing.

 

VAu000685936

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Brighten beachy : (64) TB9367.

 

VA0001404762

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Bungalow blooms : GP108.

 

VA0001404794

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Bungalow Blues.

 

VAu000972581

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Bungalow Blues Garden.

 

VAu000956108

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Bungalow Blues Jamboree.

 

VAu000956132

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Bungalow Blues Played in the Shade.

 

VAu000956139

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Bursting Bouquet : no. TB (53)30916.

 

VAu000667410

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Cactus cantina : (54) TB31009/9547.

 

VAu000676368

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Calistoga canopy : no. (73) TB31485.

 

VA0001416769

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Call to hula : (63) TB31255.

 

VA0001356864

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Capri coast dress and skirt.

 

VA0001427900

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Capri coast shirt.

 

VA0001427892

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Carnival garden : (71) TB31402.

 

VA0001404798

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Casa Blanca ; Azul.

 

VAu000665719

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Casa Blanca ; Rojo.

 

VAu000665720

 

42

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Casa de flora : (64) TB9366.

 

VA0001404763

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Casa del Habano : no. (53) TB30928/9545.

 

VAu000672941

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Casino Coast : (64) TB31357.

 

VA0001404776

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

CASTING CALL.

 

VAu000957209

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Casual moments.

 

VAu000725445

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Cat-chi : no. (54) TB30981.

 

VAu000672345

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Cat’s meow : no. (54) TB30984.

 

VAu000672344

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Celebration : no. TB (53)30954.

 

VAu000667418

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Chair affair.

 

VAu000725444

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Channel surfer : no. (71) TB9400.

 

VA0001399057

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Charms of the kasbah : no. (61)TB31138(wovens)/TB31137(borders)

 

VA0001383822

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Cherry blossom dress.

 

VAu000729416

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Cherry blossom scarf : no. (64)TW7226.

 

VAu000734883

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Cherry blossom skirt.

 

VAu000729414

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Chill time denim.

 

VAu000725449

 

43

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Citrus garden : no. (61)TB2790 (knit/TB31145(woven)

 

VA0001383829

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Clear flower.

 

VAu000668308

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Climbing vines : no. (63)TB31331.

 

VAu000695531

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Coastline craze : (54) TB31034/9280.

 

VAu000676356

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Cocktail cruise : (63) TB9345.

 

VA0001356856

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Conga Miranda : T31640 (embroidered shirt)

 

VAu000744762

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Cool breeze beauty.

 

VAu000725440

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Copa Cabana : GP107.

 

VA0001404779

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Copabanana : (71) TB30680.

 

VA0001404790

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Corsica cactus : (54) tb31016.

 

VAu000676337

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Courtly columns : no. (61)TB31231.

 

VA0001383816

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Coyote cove : no. (73) TB31493.

 

VA0001416764

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Crustacean formation : no. (71) TB31445/TB9424.

 

VA0001399064

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Cuban cove seeker : no. (61) TB9311.

 

VAu000700418

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Cubano cascade : no. (61) TB9308.

 

VAu000700424

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Daily double : no. T31807.

 

VAu000750258

 

44

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Dancing daylight : no. (54) TB31063.

 

VAu000672348

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Del sol stripe ; Agua.

 

VAu000665717

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Del sol stripe ; Limon.

 

VAu000665718

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Desert jungle : no. TBW30070

 

VAu000747021

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

DESERT PHOENIX.

 

VAu000957221

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Desert surf : no. (73) TB31530.

 

VA0001416758

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

DESPERATE STEAK KNIVES

 

VAu000957156

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Destination relaxation : no. (71) TB9399.

 

VA0001399065

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Destination vacation : (71) TB9411.

 

VA0001396861

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Destination vacation towel : TR727 (towel).

 

VAu000744769

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Dive & dash : (64) TB9369.

 

VA0001404764

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Diver’s delight : no. (61) TB9318.

 

VAu000700406

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Don Juan de palmo : no. (61) TB31094.

 

VAu000700399

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

DOWN SHIFT

 

VAu000963174

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Dragon racing : (54) TB31012/9273/9546.

 

VAu000676341

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Dune garden : no. (73) TB31531.

 

VA0001416774

 

45

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Early bird : (64) TB31352.

 

VA0001404750

 

 

 

 

 

Tommy Bahama Group, Inc.

 

El Grande : no. (53) TB30949.

 

VAu000672929

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

EX PRESIDENTE’ CAMP.

 

VAu000957464

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Fade Out Ave. : no. (61) TB9320.

 

VAu000700404

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Fall fronds : no. (63)TB2862.

 

VAu000695535

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Fan club : no. (61) TB31116.

 

VAu000700407

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Fan mail : no. (73) TB9441.

 

VA0001416754

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Fanbrella : no. (61) TB31110.

 

VAu000700434

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Fantango : no. (61) TB31076.

 

VAu000700445

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Fields of paradise : no. TB(53) 30947.

 

VAu000667397

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Fiesta stripe : Azul : And rojo.

 

VAu000678182

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Filigree paisley : no. TBW30060.

 

VAu000747019

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Final Shakedown.

 

VAu000960109

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Finding Reno : (64) TB9374.

 

VA0001404770

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Fire floral : no. TB (52)30895.

 

VAu000667402

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Fire floral : no. TB(53) 30885 ENG.

 

VAu000667392

 

46

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

FISH & CHICKS.

 

VAu000957154

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Fish ‘n’ chicks : (64) TB9384.

 

VA0001404773

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Five O’Clock Shadow.

 

VAu000956727

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

FLAMINGO LANES.

 

VAu000957204

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Fleur de force : no. (63)TB2845/31285.

 

VAu000695530

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Fleur Island : (54) TB31001.

 

VAu000676358

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Flora aura : no. (71) TB31415.

 

VA0001399079

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Flora bora jacquard.

 

VA0001427897

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Flora da keys : no. (53) TB9258.

 

VAu000672928

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Floral fiesta : no. (53)30897.

 

VAu000667409

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Floral reflections : no. (73) TB31504.

 

VA0001416752

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Flotilla : no. (61) TB31077.

 

VAu000700405

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Fluer de France : (54) TB9285.

 

VAu000676355

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

G3046.

 

VAu000977586

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

G3047.

 

VAu000977579

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

G3049.

 

VAu000977582

 

47

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Garden mirage.

 

VAu000725451

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Garden of hope & courage/borders of paradise : no. (53) TB30872/TB9264.

 

VAu000672949

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Garden of hope & courage, HOL 05 : (54) TB31074.

 

VAu000676351

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Garden of hope and courage fall 07 : no. (73) TB31512.

 

VA0001416760

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Garden of hope and courage spring ‘06/bourbon bloom : no. (61) TB31106/9555.

 

VAu000700440

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Gateway of India: no. 63 TB31244.

 

VA0001356795

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Geisha gardens : no. (61) TB31198.

 

VAu000700437

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Ginger lei : no. (61) TB31107.

 

VAu000700420

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Ginger sail : no. TB (53)30971.

 

VAu000667420

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Glass menagerie : no. (54) TB2761, (54) TB2734, (54) TB30998.

 

VAu000672352

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Grand Prix : (64) TB31362.

 

VA0001404765

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Halelani view : (64) TB31365.

 

VA0001404758

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Hammock lounger : no. (53) TB30835.

 

VAu000667412

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Havana Blast Ave. : no. (61) TB9307.

 

VAu000700412

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Havana heat : no. (61) TB31217/31218.

 

VAu000700444

 

48

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Hawaiiain ginger.

 

VAu000685941

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Hawaiian garden : (64) TB31111.

 

VA0001404767

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Hawaiian hiatus : (71) TB9408.

 

VA0001396863

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Hawaiian shirt plate.

 

VAu000685938

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Head over heels : GP283.

 

VA0001404795

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Her split decision.

 

VAu000725442

 

 

 

 

 

Tommy Bahama Group, Inc.

 

HIBISCUS AHOY.

 

VA0001640263

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Hibiscus blues : no. (61) TB31085.

 

VAu000700436

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Hibiscus high road : no. (73) TB9426.

 

VA0001416761

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Hibiscus mistress : no. (53) TB30923/9259.

 

VAu000672953

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Hibiscus parade : no. (61) TB31204.

 

VAu000700421

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Hidden fruit : no. (53) TB2726.

 

VAu000672933

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Hidden hibiscus: (64) TB31374.

 

VA0001404752

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Hidden hibiscus: (54) TB2774.

 

VAu000672337

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Highway to my way : no. (63) TB9360.

 

VA0001349265

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Hip trip : no. (73) TB9434.

 

VA0001416763

 

49

--------------------------------------------------------------------------------

 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Hokkaido hibiscus : no. (61) TB31109

 

VAu000700401

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Hold’em & fold’em : (64) TB31361.

 

VA0001404751

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Honey, I blew up the pineapple : no. (71) TB9418.

 

VA0001399077

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Hot tropics ; Indigo.

 

VAu000665728

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Hot tropics ; Mango.

 

VAu000665727

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Hotel Bombay Lounge.

 

VAu000703507

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Hula lookin’ at : no. (71) TB9391.

 

VA0001399068

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

HULA LOTTA SHAKIN’.

 

VAu000957190

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Hum a little song.

 

VAu000702562

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Ink blossom : no. TBW30077.

 

VAu000747018

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Ink blossoms allover : no. (61)TB31225.

 

VA0001383815

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Ink blossoms : no. (61)TB31220.

 

VA0001383834

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Ironwork : no. (64)TW30528, TW60557, TW60227.

 

VAu000734886

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Island canopy.

 

VA0001427895

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Island canvas : (63) TB9356.

 

VA0001356863

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Island flora : no. TBW2023.

 

VAu000747023

 

50

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Island fronds.

 

VAu000729410

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Island grove : (71) TB31428.

 

VA0001404781

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Island imprints : no. (53) TB30933.

 

VAu000672960

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Island Mirage Ave. : no. (61) TB9330.

 

VAu000700400

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Island palm-palms : (63) TB31236.

 

VA0001356859

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Island reserve : no. (73) TB31492.

 

VA0001416742

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Island rockstar : T31551 (embroidered shirt).

 

VAu000744763

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Island shadows.

 

VAu000729413

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Java see java do : no. (61) TB9317.

 

VAu000700402

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Jeans that rock!

 

VAu000725450

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Jewel of the Isle : no. (71) TB31417.

 

VA0001399058

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Jungle shakedown.

 

VAu000703509

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Ka-Bloom ; Azul.

 

VAu000665725

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Ka-Bloom ; Bojo.

 

VAu000665726

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Kaleidascope floral

 

VAu000702564

 

 

 

 

 

Tommy Bahama Group, Inc.

 

King cone : (54) TB31053.

 

VAu000676367

 

51

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

King of blues : no. (61) TB31216.

 

VAu000700431

 

 

 

 

 

Tommy Bahama Group, Inc.

 

King of cool.

 

VAu000685937

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Kitty’s purr : no. (54) TB2738.

 

VAu000672347

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Knot a floral shirt.

 

VA0001427898

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Knot a floral shirt.

 

VA0001427893

 

 

 

 

 

Tommy Bahama Group, Inc.

 

LA to Las Vegas : no. (61) TB31119/9554.

 

VAu000700410

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Lady Luau : (64) TB31364.

 

VA0001404774

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Lanikai leaves : (64) TB31367.

 

VA0001404766

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Last cantina : (54) TB31005.

 

VAu000676363

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Late harvest : no. (73) TB31486.

 

VA0001416779

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Lattice border : no. (64)TW30520.

 

VAu000734887

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Lava lounge : (63) TB9333.

 

VA0001356858

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Leaf bazaar.

 

VAu000729409

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Leaf me here : (64) TB31371.

 

VA0001404761

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Leaful weapon : (71) TB9397/TB9413.

 

VA0001404782

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Leaves fallin’ : no. (61) TB9352.

 

VAu000700409

 

52

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Lei Down & Relax.

 

VAu000956415

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Lei ‘n’ around : no. (61) TB9302.

 

VAu000700411

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Lei’n around : no. (73) TB9435.

 

VA0001416759

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Lei’z daze : no. (71) TB9394.

 

VA0001399059

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Linen on shelves.

 

VAu000647381

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Linen reef : (71) TB31447.

 

VA0001396857

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Linework floral.

 

VAu000702561

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Live bait : no. (53) TB30877/TB9248.

 

VAu000672952

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Loafers on end table.

 

VAu000647368

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Longboard Cigars.

 

VAu000958905

 

 

 

 

 

Tommy Bahama Group, Inc.

 

LOON RIVER (74) TB31570.

 

VA0001627065

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Lost and swinging : T31656 (embroidered shirt)

 

VAu000744766

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Lost lagoon seeker : no. (61) TB9304.

 

VAu000700428

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Lotus maximus : (54) TB31071/9284.

 

VAu000676357

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Lounge Wizard

 

VAu000956423

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Luau sunset : no. (71) TB31451.

 

VA0001399071

 

53

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Lucky streak : no. (71) TB9393.

 

VA0001399066

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Lunar festival : no. (71) TB31425.

 

VA0001399073

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Lunar lotus : (54) TB31054/9286.

 

VAu000676346

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Madeira floral : no. TBW30055.

 

VAu000747015

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Madeira jacquard : no. TWJ73001.

 

VAu000747022

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Mai-tie (dye) : Mango : And lily pad : And indigo.

 

VAu000678181

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Maiden Monaco.

 

VA0001393468

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Man and his guitar.

 

VAu000725448

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Man and woman embracing love.

 

VAu000647375

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Man and woman embracing on beach.

 

VAu000647373

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Man and woman embracing under palm tree.

 

VAu000647372

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Man and woman in glasses.

 

VAu000668305

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Man and woman in happy embrace.

 

VAu000647377

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Man standing in doorway.

 

VAu000647378

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Manor de mango : (54) TB31050/9283.

 

VAu000676342

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Man’s feet in sandals.

 

VAu000647376

 

54

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Man’s watch 10:10.

 

VAu000647383

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Mardi Gras mirage : no. (71) TB30557.

 

VA0001399070

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Margarita bloom : no. (64) TB31355.

 

VA0001402541

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Marina half price : (54) TB9289.

 

VAu000676360

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

MARLIN LINE-UP.

 

VAu000957203

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

MARLIN MAYHEM

 

VAu000963176

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Martini break : no. (71) TB31432.

 

VA0001399078

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Martini gras : no. (61) TB31102.

 

VAu000700439

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Masquerade mix : no. (71) TB31466.

 

VA0001399081

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Maximum over chill : no. (73) TB9428.

 

VA0001416748

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Medallion stallion : no. (53) TB30921/9256.

 

VAu000672934

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Menage a palms : no. (53) TB30940.

 

VAu000672938

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Mermaid on the rocks : TR2017 (tee)

 

VAu000744768

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Mexican market ; (53) TB30896 green.

 

VAu000664534

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Mexican market : no. (53) TB 30896.

 

VAu000667405

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Miami heatwave : no. (71) TB31453.

 

VA0001399056

 

55

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Mirage collage : (71) TB9421.

 

VA0001396858

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Mirror palms : (54) TB31019/9279.

 

VAu000676344

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Mojito montage : no. (73) TB9427.

 

VA0001416770

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Monkey’s wild : no. (53) TB30889.

 

VAu000672935

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Moonlit jungle : no. TBW30059.

 

VAu000747032

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Morrow Bay : no. (71) TB9404.

 

VA0001399061

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Mosaic mambo : no. (61) TB31091.

 

VAu000700408

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Mr. Martini : no. (71) TB31436.

 

VA0001401296

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Muscat mirage : no. (73) TB31494.

 

VA0001416778

 

 

 

 

 

Tommy Bahama Group, Inc.

 

My maharaja : no. (61)TB31138(wovens)/ TB31139(border).

 

VA0001383820

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Native bird.

 

VAu000665731

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

NATURAL BORN GRILLER.

 

VAu000957193

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Nautical anchor.

 

VA0001427890

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Nautical crest.

 

VA0001427888

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Networth : T31650 (embroidered shirt)

 

VAu000744767

 

56

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Never ending summer : no. 63 TB31297.

 

VA0001356794

 

 

 

 

 

Tommy Bahama Group, Inc.

 

New bird.

 

VAu000665730

 

 

 

 

 

Tommy Bahama Group, Inc.

 

New horizons : no. (54) TB2753B.

 

VAu000672340

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Nostalgia flower : no. TB (53)30900.

 

VAu000667413

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Nostalgia Ironwork : no. (53) TB 30931.

 

VAu000667406

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Nostalgia : no. TB (53)30901.

 

VAu000667419

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Oasis garden : no. (64)TW30537, TW60234, TW14234.

 

VAu000734884

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Of Koi-ce : (71) TB31418.

 

VA0001404800

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Off Shore Rocket.

 

VAu000956321

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Off the deep end : T31641 (embroidered shirt)

 

VAu000744764

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Old Havanna : no. TB (53)3899A.

 

VAu000667415

 

 

 

 

 

Tommy Bahama Group, Inc.

 

On the prowl : no. (53) TB30942/9542.

 

VAu000672958

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Orchards blossoms bouquet.

 

VAu000702560

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Orchid sanctuary : no. (54) TB31022.

 

VAu000672349

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Orchid you out : no. (61) TB31123.

 

VAu000700413

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Orlando plume : no. (63) TB31233.

 

VA0001349267

 

57

--------------------------------------------------------------------------------

 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Ornamental flowers : no. (63)TB2878.

 

VAu000695529

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Pacific breeze : no. (73) TB31500.

 

VA0001416753

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Painted palms : (64) TB31351.

 

VA0001404748

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Paisley daze : no. (61)TB31137(woven)/ TB2779(knits).

 

VA0001383814

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Paisley of paradise : (63) TB31252.

 

VA0001356854

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Palm away : (54) TB31052/9275.

 

VAu000676362

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Palm bounty : (54) TB9293.

 

VAu000676369

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Palm date : no. (53) TB30922.

 

VAu000672947

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Palm de provence : (54) TB2747.

 

VAu000676366

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Palm Desert : no. TB31413.

 

VA0001398906

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Palm Drive : no. TB30869 : TB2689.

 

VAu000657926

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Palm eclipse : no. (53) TB30941.

 

VAu000672936

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Palm flings : (71) TB31403.

 

VA0001404792

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Palm mirage : no. (61) TB31121.

 

VAu000700425

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Palm mirage : no. (64)TW60236, TW14230, TW8282.

 

VAu000734888

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Palm O’ Rama : TR747 (golf towel)

 

VAu000744759

 

58

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Palm of fame : no. (61) TB31100.

 

VAu000700422

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Palm o’rama : no. (71) TB9406.

 

VA0001399067

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Palm portrait : (54) TB31000.

 

VAu000676339

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Palm relief : (54) TB9184.

 

VAu000676338

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Palm Springs postcard : (71) TB31452.

 

VA0001404793

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Palm tree jungle.

 

VA0001427891

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Palm tree place : no. (61)TB31149(wovens)/ TB2801(knits).

 

VA0001383823

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Palmas ; Agua.

 

VAu000665723

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Palmas ; Limon.

 

VAu000665724

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Palms together : (54) TBYD2118.

 

VAu000676354

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Palms unite : no. (73) TB31495.

 

VA0001416741

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Paradise camp : no. (73) TB31491.

 

VA0001416765

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

PARADISE DISTILLED.

 

VAu000957208

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Paradise grand prix.

 

VAu000703508

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Paradise Hotel silk scarf.

 

VA0001427899

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Paradise Nation.

 

VAu000956420

 

59

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Paradise nation : no. T20709.

 

VAu000750261

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

PARADISE ON TAP.

 

VAu000957206

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Paradise plunder.

 

VAu000713103

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Paradise Ranch.

 

VAu000685935

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Paradise Ranch (54) TB31017/9292.

 

VAu000676352

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Paradise vintage : (54) TB31048.

 

VAu000676364

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Parrots of the Caribbean : (64) TB31341.

 

VA0001404755

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Party on : no. (73) TB9447.

 

VA0001416750

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Passion for paradise : no. (73) TB9440.

 

VA0001416762

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Peach orchard.

 

VAu000702567

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Pele palm : no. (71) TB31456.

 

VA0001399074

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Pelican cigar : no. T31769.

 

VAu000750259

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Perfume and cologne on table.

 

VAu000647367

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Phuket palms : (71) TB31422.

 

VA0001404791

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Pier fun : no. (61) TB31080.

 

VAu000700441

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Pina piñata : (54) TB31073.

 

VAu000676340

 

60

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Pineapple express : no. T31715.

 

VAu000750260

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Pineapple fiesta : no. (71) TB31450.

 

VA0001399072

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Pineapple oasis : no. (71) TB31437.

 

VA0001399062

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Pineapple pop : no. (54) TB30981, (54) TB31032.

 

VAu000672346

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Pineapple progression : no. (53) TB30880/9261.

 

VAu000672948

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Pineapple rodeo.

 

VAu000685934

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Pineapple row : no. (73) TB31482.

 

VA0001416771

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Pineapple splash : (71) TB9409.

 

VA0001396862

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Pineapple tumble : no. (71) TB31414.

 

VA0001399076

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Pineapple voodoo : no. TB (53)30909.

 

VAu000667408

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Pineapples in bowl.

 

VAu000668306

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Pineapple salsa : no. (53) TB30769.

 

VAu000672959

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Pisces rising : no. (53) TB30887.

 

VAu000672945

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Place to be scene : (64) TB9371.

 

VA0001404760

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Plaiding it cool : no. (61) TB9309.

 

VAu000700415

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Playful poppies : no. (54) TB2741, (54) TB31033.

 

VAu000672335

 

61

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Plumeria garden : no. (61)TB31229.

 

VA0001383826

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Plumeria palace : (64) TB31358.

 

VA0001404759

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Polly’s vacation : no. 63 TB31279.

 

VA0001356797

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Ponderosa pineapples: (64) TB31399.

 

VA0001404768

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Pool flower : GP106.

 

VA0001404788

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Poolside tropics : (71) TB9405.

 

VA0001404778

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Pop of Waikiki : no. (53) TB30952.

 

VAu000672939

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Porcelain postcard motif box.

 

VAu000685939

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Porcelain postcard motif tray.

 

VAu000685940

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Portuguese medallion : no. TBW30064.

 

VAu000747016

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Pro Hammock Tester.

 

VAu000956328

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Proleisure tour : TR749 (golf towel)

 

VAu000744770

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Prowling around : (63) TB31256.

 

VA0001356855

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Que syrah : no. (73) TB31527.

 

VA0001416746

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Queen of Sheba : no. (61)TB31193.

 

VA0001383817

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Rainforest retreat : no. (54) TB2752, (54) TB31023.

 

VAu000672353

 

62

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Real estate : no. (53) TB31043.

 

VAu000672951

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Relax resort : (71) TB9420.

 

VA0001396864

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Relaxcursion : no. (73) TB9433.

 

VA0001416743

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Rendezvous : no. (53) TB2703.

 

VAu000667414

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Rest & relaxation : (64) TB9377.

 

VA0001404775

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Rest with the best : TR733 (beach towel).

 

VAu000744760

 

 

 

 

 

Tommy Bahama Group, Inc.

 

(Retail special) : no. (73) TB31537.

 

VA0001416751

 

 

 

 

 

Tommy Bahama Group, Inc.

 

(Retail special) : no. (73) TB31546.

 

VA0001416768

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Retro palms : (71) TB31401.

 

VA0001404789

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Ride the tip.

 

VAu000703510

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

RIDE’EM COWBOYS.

 

VAu000957465

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Riviera racer : (64) TB31359.

 

VA0001404745

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Road princess.

 

VAu000725446

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Romance island : no. TB (53)30955.

 

VAu000667407

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Royal hibiscus : (64) TB31074.

 

VA0001404753

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Royal lush : (54) TB30994.

 

VAu000676361

 

63

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Rug with plam tree leaf pattern.

 

VAu000647380

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Rug with plant vine pattern.

 

VAu000647379

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Rum punch : (64) TB31343.

 

VA0001404746

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Safari so good : (54) TB2748.

 

VAu000676365

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Sand dollar : no. (61) TB9303.

 

VAu000700443

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Santa cruise : (54) TB31007.

 

VAu000676348

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Santa Cruise : (71) TB9402.

 

VA0001404777

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Scenic seeker : no. (61) TB9355.

 

VAu000700416

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Sea bubbles: no. (54) TB30993.

 

VAu000672341

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Sea gardens : no. (61) TB31079.

 

VAu000700435

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Sea you lei’ter : (71) TB9390.

 

VA0001404780

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Seaflower stripe : no. 63 TB31298, TB9364

 

VA0001356798

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Seas the day.

 

VAu000713100

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Seascape : no. (61)TB31232.

 

VA0001383825

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Seaspray : (63) TB31295.

 

VA0001356866

 

 

 

 

 

Tommy Bahama Group, Inc.

 

SeaView soon : no. (73) TB9431.

 

VA0001416772

 

64

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Shade lounger : no. (73) TB31503.

 

VA0001416776

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Shades of paradise : no. (61)TB31150.

 

VA0001383827

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Shadow play (mix) : no. (53) TB30910.

 

VAu000667401

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Shadowplay : no. (53) 30911B.

 

VAu000667400

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Shady lady.

 

VAu000725439

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Shark Date Club.

 

VAu000685942

 

 

 

 

 

Tommy Bahama Group, Inc.

 

She’s camera ready.

 

VAu000725447

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Shore leave : (64) TB31348.

 

VA0001404743

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Shore thing : (63) TB9351.

 

VA0001356857

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Show stopper : no. (61) TB31120.

 

VAu000700433

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Showering flowers : no. (54) TB2742.

 

VAu000672336

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Siesta stamp : no. TB (53)30893.

 

VAu000667416

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Siesta stripe : no. (53) TB 30892.

 

VAu000667403

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

SIGNS OF LIFE.

 

VAu000957194

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Silly for Chantilly : no. (63)TB2871.

 

VAu000695534

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Sip back and relax : (71) TB9417.

 

VA0001396859

 

65

--------------------------------------------------------------------------------

 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Sip back and relax : TR748 (Golf towel).

 

VAu000744761

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Sky hi : (64) TB9368

 

VA0001404744

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Soul in one : (64) TB9248

 

VA0001404754

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Speckles and spots.

 

VAu000702563

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Spice island floral : no. (54) TB30996

 

VAu000672350

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Spice of life.

 

VAu000702565

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Spin cycle : (64) TB9380.

 

VA0001404742

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Splitting image : no. (63) TB31259.

 

VA0001349266

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

ST. CROIX LANES.

 

VAu000957466

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Star flower.

 

VAu000702566

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Sugar blossom : GP113.

 

VA0001404799

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Sultry shades : no. (53) TB 30932.

 

VAu000667404

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Sun orchid : no. (64)TW65133, TW14209, TW60221.

 

VAu000734885

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Sunpower : (54) TBYD3158.

 

VAu000676336

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Sunrise shadow : no. (63)TB31385.

 

VAu000695533

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Sunset rally : (63) TB9334.

 

VA0001356868

 

66

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Sunset rally : (71) TB9334.

 

VA0001404801

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Sunshine smile : no. (61)TB2791.

 

VA0001383831

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Sunshine through the mist : no. (54) TB31062.

 

VAu000672338

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Sunshine wink : no. (61)TB2791 knits/TB3114/ wovens.

 

VA0001383813

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Sweet silence : no. (54) TB31021.

 

VAu000672355

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Swinging palms : no. (53) TB31044.

 

VAu000672943

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Swizzle stripe : GP109.

 

VA0001404797

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

T32321.

 

VAu000971102

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

T32422.

 

VAu000971107

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

T32423.

 

VAu000971109

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

T32439.

 

VAu000977547

 

 

 

 

 

Tommy Bahama Group, Inc.

 

T32446.

 

VAu000977545

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

T32488.

 

VAu000977546

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Tahiti orchid : no. TBW30055.

 

VAu000747025

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Tahitian fields : no. (71) TB9407.

 

VA0001399069

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Tahitian sunset.

 

VA0001427896

 

67

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Tails fo sic sea : no. (73) TB9414.

 

VA0001416755

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Take a dip : (63) TB31272.

 

VA0001356867

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Take me there : no. (54) TB30780.

 

VAu000672343

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Taravao leaves : no. TBEM1017.

 

VAu000747020

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Tarpon Bay : (71) TB31427.

 

VA0001396865

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TB relax wall sign : FH9107 (wall sign)

 

VAu000744765

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW 2052 LAGUNA VINE.

 

VAu000961529

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW 2060 HONOLULU FLORAL.

 

VAu000961531

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW 30112.

 

VAu000961512

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW 30116 TROICAL TRELLIS STRIPE.

 

VAu000961517

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW 30133 MOD.

 

VAu000961514

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW 30143 BAMBOO BEACH.

 

VAu000961530

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW 30144 70’S FLORAL PRINT SCARF.

 

VAu000961528

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW 30146 PARADISE FLORAL.

 

VAu000961516

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW2039.

 

VA0001653488

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW2040.

 

VA0001653485

 

68

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW2047.

 

VA0001653352

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW2050 70’S FLORAL DRESS.

 

VAu000961547

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW2051 CHAIN PRINT.

 

VAu000961549

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW2058 BALINESE BREEZE.

 

VAu000961539

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW2059 ZUMA LEAF.

 

VAu000961532

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW2062 LATTICE GEO.

 

VAu000961548

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW2069.

 

VAu000971963

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW2072

 

VAu000971866

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW2075.

 

VAu000971933

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW2077.

 

VAu000971897

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW2078.

 

VAu000971864

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW2084.

 

VA0001647581

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW2087.

 

VA0001647584

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW2089.

 

VA0001647556

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW2090.

 

VA0001647579

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW2095.

 

VA0001647583

 

69

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW2096.

 

VA0001647585

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW2106.

 

VA0001653563

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW2107.

 

VA0001653564

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW2115.

 

VA0001653566

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW30069.

 

VA0001653359

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW30080.

 

VA0001653346

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW30082.

 

VA0001653357

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW30084 : Paisley (Chambray).

 

VA0001653350

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW30085.

 

VA0001653487

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW30090.

 

VA0001653317

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW30091.

 

VA0001653355

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW30093.

 

VA0001653319

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW30095.

 

VA0001653489

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW30096.

 

VA0001653321

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW30099.

 

VA0001653322

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW30100/02 Moonlit Medallion.

 

VA0001653478

 

70

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW30101.

 

VA0001653482

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW30104.

 

VA0001653318

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW30109 PASSION PAISLEY.

 

VAu000961535

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW30110 70’S FLORAL SLEEVELESS.

 

VAu000961538

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW30118 DAMASK PRINT.

 

VAu000961533

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW30124 FLORAL SPRAY SHIRT.

 

VAu000961544

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW30125 RIBBON FLORAL.

 

VAu000961546

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW30128.

 

VA0001654442

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW30136 SUMMER SOLSTICE.

 

VAu000980132

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW30137 SUN DAZE.

 

VAu000961537

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW30148 ZEBRA PRINT.

 

VAu000980133

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW30150.

 

VAu000971879

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW30152.

 

VAu000971931

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW30155.

 

VAu000971872

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW30156.

 

VAu000971874

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW30160.

 

VAu000971877

 

71

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW30164.

 

VAu000971962

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW30171.

 

VAu000971875

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW30185.

 

VA0001647552

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW30189.

 

VA0001647580

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW30195.

 

VA0001647582

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW30214.

 

VA0001653658

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW30215.

 

VA0001653521

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW30216.

 

VA0001653661

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW30219.

 

VA0001653568

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBW30223.

 

VA0001653659

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TBWYD3051.

 

VA0001653492

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Temptation floral : no. TB (53)30903.

 

VAu000667417

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Temptation floral : no. TB30903.

 

VAu000747028

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Terrace tile.

 

VA0001427889

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Thai bo : no. (71) TB31457.

 

VA0001399060

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Thai that vines : no. (71) TB31419.

 

VA0001399080

 

72

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Thousand temple border : no. (61)TB31210(knits)/TB2811 (knits)/TB31086(border)

 

VA0001383832

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Ticket to relax : no. (53) TB31045.

 

VAu000672931

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Tie dye mai tai : no. (61) TB9327.

 

VAu000700432

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Tigris floral : no. (54) TB2740, (54) TB30983.

 

VAu000672339

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Tikka taxi : (63) TB31242.

 

VA0001356869

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Tiles of Tangier : no. (61)TB31215.

 

VA0001383821

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Toast to libation.

 

VAu000713102

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Tommy Bahama-Bull Shot Lounge

 

VAu000963371

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA-FLAGS OF LEISURE.

 

VAu000963422

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Tommy Bahama-Just Another Day in Paradise.

 

VAu000963414

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TOMMY BAHAMA RELAX.

 

VAu000956338

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Tommy on the Boat.

 

VA0001385338

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Tonal tide seeker : no. (61) TB9306.

 

VAu000700423

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Tonal Tommy : no. (53) TB30882/9252.

 

VAu000672961

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Toucan Santa : (64) TB31340.

 

VA0001409449

 

73

--------------------------------------------------------------------------------

 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Tour de lei : (54) TB2745.

 

VAu000676359

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TR2240/TR2275.

 

VAu000971110

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TR2261.

 

VAu000977559

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TR7042G.

 

VAu000977587

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TR7044.

 

VAu000971111

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TR7047.

 

VAu000977573

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TR7050.

 

VAu000977575

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TR7051.

 

VAu000977578

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TR7053.

 

VAu000977560

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TR7054.

 

VAu000977588

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Treasure reef : (64) TB31346.

 

VA0001399044

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Tribal chevron : no. (63)TB2853.

 

VAu000695532

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Tropic view : no. (71) TB31435.

 

VA0001399063

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Tropical combustion : no. (53) TB9266.

 

VAu000672932

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Tropical garland : no. (54) TB31055, (54) TBYD3169.

 

VAu000672342

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Tropical market : no. (61)TB31147.

 

VA0001383833

 

74

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Tropical maze : no. (73) TB31484.

 

VA0001416745

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Tropical tattoo : no. (61)TB2778.

 

VA0001383818

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Tropical toile : no. (53) TB30891.

 

VAu000667411

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Tropical treasure : no. (54) TB30990.

 

VAu000672354

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Tropical tsunami : no. (53) TB30946.

 

VAu000672950

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Tropicali : (71) TB9412.

 

VA0001396860

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Tropicana : La Rosa : And azur … [et al.]

 

VAu000678183

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Tropicana : Limon : And agua.

 

VAu000678184

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Tutti fruity : no. (61)TB31142 (woven)/TB2787(knits)

 

VA0001383830

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Twice as nice : no. (53) TB30950.

 

VAu000672954

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Twin fantasy : no. (53) TB30917.

 

VAu000672962

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

TWYD3058.

 

VA0001653342

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Uke-lady luau : (54) TB31040.

 

VAu000676345

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Ukulei-lei boxer : (54) TB9549.

 

VAu000676343

 

 

 

 

 

Tommy Bahama Group, Inc.

 

U’ma favorite camp : no. (73) TB31514.

 

VA0001416747

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Underwater fantasy : no. (53) TB30934.

 

VAu000672955

 

75

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Undivided attention : no. (61) TB31089.

 

VAu000700442

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Uno, dos palms : (64) TB31353.

 

VA0001404771

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Upstream vintage : (54) TBYD3182.

 

VAu000676349

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Vacation fascination : no. (73) TB9439.

 

VA0001416773

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Vacation station : no. (53) TB31042.

 

VAu000672930

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Valley floral : no. (73) TB31507.

 

VA0001416766

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Valley Isle : (64) TB31368.

 

VA0001404747

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Veranda vista : (64) TB31369.

 

VA0001399043

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Veranda Vixen.

 

VAu000725441

 

 

 

 

 

Tommy Bahama Group, Inc.

 

View bayou : no. (61) TB31197.

 

VAu000700419

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Vintage view : no. (73) TB31499.

 

VA0001416777

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Viva Las Flores ; Azul.

 

VAu000665722

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Viva Las Flores ; Rojo.

 

VAu000665721

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Volksdragon : no. (73) TB9429.

 

VA0001416749

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Wake ‘n’ bake : no. (73) TB9437.

 

VA0001416757

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Walk the plank : no. (64) TB31342.

 

VA0001402542

 

76

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Waves of hibiscus light : no. (53) TW 30919.

 

VAu000667398

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Waves of hibiscus morningsky spadacini : no. (53) TB 30919.

 

VAu000667399

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Waves of hibiscus : no. (53)TB2712.

 

VAu000667396

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Waving palms.

 

VA0001427901

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Weave no alone : no. (61) TB31093.

 

VAu000700426

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Welcome to Bermuda shirt.

 

VA0001427894

 

 

 

 

 

Tommy Bahama Group, Inc.

 

West wind : no. (53) TB2713.

 

VAu000672940

 

 

 

 

 

Tommy Bahama Group, Inc.

 

White Sands Bocce League.

 

VAu000956323

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Wild side floral : no. (54) TB31027, (54) TB14058.

 

VAu000672351

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Windward : no. (53) TB30879.

 

VAu000672944

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Windward walk : no. (53)TB 2699.

 

VAu000667394

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Windward walk : no. (53)TB 30913.

 

VAu000667393

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Windward walk : no. (53)TB30913.

 

VAu000667395

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Without reservation.

 

VAu000713101

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Woman in the wind.

 

VAu000668304

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Woman smiling wearing watch.

 

VAu000668303

 

77

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Woman’s shoe in iron tray.

 

VAu000647374

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Women standing with hands on hips.

 

VAu000647371

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Women’s shoes on rock.

 

VAu000647369

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Women’s watch on rock.

 

VAu000647370

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Wu garden : no. (61) TB31111.

 

VAu000700427

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Yacht on a sunset sail.

 

VAu000668307

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Yes! Siam : (71) TB31421.

 

VA0001404796

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Zanzi medallion : no. TBW30063.

 

VAu000747017

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Zanzi paisley : no. TBW30058.

 

VAu000747026

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Zanzibar.

 

VAu000703260

 

 

 

 

 

Tommy Bahama Group, Inc.

 

ZEN TINI.

 

VAu000965370

 

 

 

 

 

Tommy Bahama Group, Inc.

 

AFICINOADO DE RELAXO

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

A-Gust-of-Floral

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Bahama Forest

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Ben Around the World

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Birds of Paradise

 

pending

 

78

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

California Cove

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Chillin’ By Number

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Chillin’ With the Stars

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Club Casbah

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Costa Palma

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Del Fuego

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

DEPT. OF FISH & GAMES

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

DIVERSIFIED MUTUAL FUN

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Durbur Hall Paisley

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Estrella Nights

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Flip-A-Koi

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Flip-A-Koi

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Frond, James Frond

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Get in the Game Spectator

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

GRAPE EXPECTATIONS

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

GREEN PARTY HULA

 

pending

 

79

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

HAWAII 50TH ANNIVERSARY

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Hot House Hibiscus

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Hula Looking At

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

ISLAND CHOPPERS

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Jean Luc

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Larger Than Leaf

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Leaf of Fortune

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Leaf of Mine

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Leafing Las Vegas

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Lotus Rain

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Malolo

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Marlin Miranda

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Maui Mambo

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Miami Dice

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

NEW YORK SLAMMER

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Paisley Parkway

 

pending

 

80

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Palm D’ore

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Paradise du Jour

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

PARADISE HOPPER

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Paradise Plummage

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Party Gras

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Pineapple Pin-up

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Place of Winds

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Regal Roulette

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Revenge of the Birds

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Road Trippin’

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

SAFARI PREMIUM CIGARS

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Shock Waves

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

SIGNS OF RELAXATION

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Sir Toss-a-lot

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

STADIUM BLEND CIGARS

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Sugar Cane

 

pending

 

81

--------------------------------------------------------------------------------


 

CLAIMANT

 

TITLE

 

COPYRIGHT
NUMBER

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Tiki Palms

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

TIKI TINI LOUNGE

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Tropical Traveler

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Tropics of Tini

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Waimea Bay

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Welcome to the Jungle

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

YOU CAN TOUCAN LOUNGE

 

pending

 

 

 

 

 

Tommy Bahama Group, Inc.

 

Zululander

 

pending

 

82

--------------------------------------------------------------------------------

 

SCHEDULE 4

 

INTELLECTUAL PROPERTY LICENSES

 

·                  License Agreement between Geoffrey Beene, Inc. (Licensor) and
Oxford Industries, Inc. (Licensee), dated January 31, 2000 (as amended, modified
or supplemented on or prior to June 30, 2009)

 

·                  License Agreement by and between Levi Strauss & Co.
(Licensor) and Oxford Industries, Inc. (Licensee), dated November 30, 2006 (as
amended, modified or supplemented on or prior to June 30, 2009)

 

·                  License Agreement by and between L-K Enterprises, LLC
(Licensor) and Oxford Industries, Inc. (Licensee), dated December 12, 2001 (as
amended, modified or supplemented on or prior to June 30, 2009)

 

·                  License Agreement by and between JRA Trademarks Co., Ltd.
(Licensor) and Oxford Industries, Inc. (Licensee), dated as of January 1, 2007
(as amended, modified or supplemented on or prior to June 30, 2009)

 

·                  License Agreement by and between Levi Strauss & Co.
(Licensor) and Oxford Industries, Inc. (Licensee), dated November 30, 2006 (as
amended, modified or supplemented on or prior to June 30, 2009); please note
that new license agreement being negotiated as of January 31, 2009

 

·                  License Agreement by and between Patch Licensing, LLC
(Licensor) and Oxford Industries, Inc. (Licensee), dated as of August 10, 2006
(as amended, modified or supplemented on or prior to June 30, 2009)

 

·                  License Agreement by and between Kenneth Cole
Productions, Inc. (Licensor) and Oxford Industries, Inc. (Licensee), dated
February 19, 2007 (as amended, modified or supplemented on or prior to June 30,
2009)

 

·                  Sublicense Agreement by and among, Kenneth Cole
Productions, Inc. (Licensor), Oxford Industries, Inc. (Sublicensor), and
Gruner & Company, Inc. (Sublicensee), dated March 25, 2009  (as amended,
modified or supplemented on or prior to June 30, 2009)

 

·                  License Agreement by and between Jack Daniel’s
Properties, Inc. (Licensor) and Oxford Industries, Inc. (Licensee), entered
September 29, 2008 (as amended, modified or supplemented on or prior to June 30,
2009)

 

·                  License Agreement by and between Oxford Industries, Inc.
(Licensee) and Dal Dielo LLC (Licensor), entered April 1, 2008 (as amended,
modified or supplemented on or prior to June 30, 2009); notice of exercise of
termination right delivered by Oxford Industries, Inc. on or about June 22,
2009, which, subject to the terms and conditions of the license agreement, would
become effective thirty (30) days following notice

 

·                  License Agreement by and between Ben Sherman Group, Ltd.
(Licensor) and S.F.I. Apparel Corp. (Licensee), entered December 21, 2004

 

·                  License Agreement by and between Ben Sherman Group, Ltd.
(Licensor) and Oxford Industries, Inc. (Licensee), entered May 1, 2005 (as
amended, modified or supplemented on or prior to June 30, 2009)

 

·                  License Agreement by and between IMG Worldwide, Inc.
(Licensor) and Oxford Industries, Inc. (Licensee), entered February 4, 2009 (as
amended, modified or supplemented on or prior to June 30, 2009)

 

--------------------------------------------------------------------------------


 

·                  Trademark License Agreement, dated as of December 31, 2008,
between Oxford Industries, Inc. and Gruner & Co., Inc. (as amended, modified or
supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of January 31, 2008,
between Oxford Industries, Inc. and Randa Corp. (as amended, modified or
supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of January 1, 2006,
between Tommy Bahama Group, Inc. and Advance Watch Company, Ltd. (as amended,
modified or supplemented on or prior to June 30, 2009); please note that receipt
of fully executed new license agreement between parties pending as of June 30,
2009

 

·                  Trademark License Agreement, dated as of February 2004,
between Tommy Bahama Group, Inc. and Altair Eyewear (as amended, modified or
supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of March 10, 2004,
between Tommy Bahama Group, Inc. and Emerson Air Comfort Products, a division of
Emerson Electric Co. (as amended, modified or supplemented on or prior to
June 30, 2009)

 

·                  Trademark License Agreement, dated as of June 22, 2004,
between Tommy Bahama Group, Inc. and Gemini Cosmetics, Inc. (as amended,
modified or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of January 1, 2004,
between Tommy Bahama Group, Inc. and Lexington Furniture Industries, Inc. (as
amended, modified or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of February 12, 2007,
between Tommy Bahama Group, Inc. and Revman International, Inc. (as amended,
modified or supplemented on or prior to June 30, 2009)

 

·      Trademark License Agreement, dated as of March 10, 2008, between Tommy
Bahama Group, Inc. and Down-Lite International, Inc. (as amended, modified or
supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of May 1, 2008, between
Tommy Bahama Group, Inc. and Essential Amenities, Inc. (as amended, modified or
supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of October 20, 2008,
between Tommy Bahama Group, Inc. and P/K Lifestyles, Inc. (as amended, modified
or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of January 9, 2009,
between Tommy Bahama Group, Inc. and Bardwil Industries, Inc. (as amended,
modified or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of July 1, 2004,
between Tommy Bahama Group, Inc. and Shaw Industries, Inc. (as amended, modified
or supplemented on or prior to June 30, 2009)

 

--------------------------------------------------------------------------------


 

·                  Trademark License Agreement, dated as of December 5, 2005,
between Tommy Bahama Group, Inc. and Sidney Frank Importing Company, Inc. (as
amended, modified or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of June 1, 2006,
between Tommy Bahama Group, Inc. and Ambiance Collections, LLC (as amended,
modified or supplemented on or prior to June 30, 2009); please note that
termination delivered by Tommy Bahama would have become effective in
February 16, 2009 except that Ambiance Collections, LLC filed for bankruptcy
shortly prior to the date on which such termination would become effective
(bankruptcy case still pending)

 

·                  Trademark License Agreement, dated as of October 3, 2006,
between Tommy Bahama Group, Inc. and Badanco Enterprises, Inc. (as amended,
modified or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of May 2006, between
Tommy Bahama Group, Inc. and Hi-Tex, Inc., d/b/a Crypton Super Fabrics (as
amended, modified or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of June 29, 2006,
between Tommy Bahama Group, Inc. and Sunbury Textile Mills, Inc. (as amended,
modified or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of March 5, 2007,
between Tommy Bahama Group, Inc. and York Wallcoverings, Inc. (as amended,
modified or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of January 12, 2009,
between Tommy Bahama Group, Inc. and Meadowcraft, Inc. (as amended, modified or
supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of April 28, 2009,
between Tommy Bahama Group, Inc. and All-luminum Products Inc., d/b/a Rio Brands
Inc. (as amended, modified or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of May 11, 2009,
between Tommy Bahama Group, Inc. and totes Isotoner Corporation (as amended,
modified or supplemented on or prior to June 30, 2009)

 

·                  Implied licenses exist between Tommy Bahama Group, Inc. and
its subsidiaries Tommy Bahama R&R Holdings, Inc., Tommy Bahama Beverages, LLC
and Tommy Bahama Texas Beverages, LLC and Tommy Bahama Group, Inc. and Viewpoint
Marketing, Inc. with respect to use of the Tommy Bahama and related trademarks
in connection with the operation of retail stores and restaurants, an e-Commerce
business and/or a gift card business

 

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

PATENTS

 

US Patent Application No. 11/590,690 Stain Resistant Interlining for Clothing;
filed October 31, 2006 by Oxford Industries, Inc.

 

US Provisional Application No. 60/947,507 Shirt with Woven Pleats; filed July 2,
2007 by Oxford Industries, Inc.; Conversion application filed July 2, 2008.

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6

 

U.S. TRADEMARKS AND U.S. TRADEMARK LICENSES AND APPLICATIONS FOR REGISTRATION

 

U.S. Trademarks and Applications for Registration

 

TRADEMARK

 

OWNER

 

SERIAL
NO.

 

REG. NO.

 

REG.
DATE

ARNOLD BRANT

 

SFI of Oxford Acquisition Corporation

 

74577159

 

2074835

 

7/1/97

SILVERSTONE

 

SFI of Oxford Acquisition Corporation

 

77057223

 

3474558

 

7/29/08

ARNOLD BRANT

 

SFI of Oxford Acquisition Corporation

 

78385288

 

3115974

 

7/18/06

MARANZONE

 

SFI of Oxford Acquisition Corporation

 

78721972

 

3285664

 

8/28/07

MARANZONE UOMO

 

SFI of Oxford Acquisition Corporation

 

78721978

 

3267761

 

7/24/07

SFI

 

SFI of Oxford Acquisition Corporation

 

75177722

 

2151434

 

4/14/98

OXFORD

 

Piedmont Apparel Corporation

 

78354017

 

3003702

 

10/4/05

OXFORD SHIRTINGS

 

Piedmont Apparel Corporation

 

73729102

 

1663863

 

11/5/91

LANIER CLOTHES

 

Piedmont Apparel Corporation

 

73012493

 

1001567

 

1/14/75

 

--------------------------------------------------------------------------------


 

TRADEMARK

 

OWNER

 

SERIAL
NO.

 

REG. NO.

 

REG.
DATE

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78785539

 

Pending

 

 

TOMMY BAHAMA GOLDEN SUN

 

Tommy Bahama Group, Inc.

 

78838489

 

3552004

 

12/23/08

GOLDEN SUN

 

Tommy Bahama Group, Inc.

 

78838493

 

3541961

 

12/2/08

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78623189

 

3502989

 

9/16/08

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78976654

 

3074797

 

3/28/06

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78975254

 

2872869

 

8/10/04

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78968024

 

3227991

 

4/10/07

TOMMY BAHAMA EST. 1993 RELAX

 

Tommy Bahama Group, Inc.

 

78868344

 

3274843

 

8/7/07

TOMMY BAHAMA RELAX QUALITY SINCE 1993

 

Tommy Bahama Group, Inc.

 

78868314

 

3264623

 

7/17/07

TOMMY BAHAMA RELAX

 

Tommy Bahama Group, Inc.

 

78860957

 

3327650

 

10/30/07

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78856819

 

3198912

 

1/16/07

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78725865

 

3120783

 

7/25/06

INDIGO PALMS

 

Tommy Bahama Group, Inc.

 

78718945

 

3138846

 

9/5/06

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78623179

 

3294923

 

9/18/07

OCEANAIRE

 

Tommy Bahama Group, Inc.

 

78601760

 

3150637

 

10/3/06

 

--------------------------------------------------------------------------------


 

TRADEMARK

 

OWNER

 

SERIAL
NO.

 

REG. NO.

 

REG.
DATE

WHITE SAND

 

Tommy Bahama Group, Inc.

 

78838523

 

3336958

 

11/13/07

TOMMY BAHAMA WHITE SAND

 

Tommy Bahama Group, Inc.

 

78838511

 

3332260

 

11/6/07

TOMMY BAHAMA RELAX

 

Tommy Bahama Group, Inc.

 

78685933

 

3349637

 

12/4/07

HIBISCUS

 

Tommy Bahama Group, Inc.

 

78470543

 

Pending

 

 

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78021272

 

2641036

 

10/22/02

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78119245

 

2704749

 

4/8/03

TOMMY BAHAMA ISLAND SOFT

 

Tommy Bahama Group, Inc.

 

78042795

 

2644541

 

10/29/02

INDIGO PALMS

 

Tommy Bahama Group, Inc.

 

78028577

 

2816969

 

2/24/04

INDIGO PALMS DENIM COMPANY

 

Tommy Bahama Group, Inc.

 

78028576

 

2816968

 

2/24/04

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78122811

 

2678331

 

1/21/03

PURVEYOR OF ISLAND LIFESTYLES

 

Tommy Bahama Group, Inc.

 

78122782

 

2678330

 

1/21/03

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78028967

 

2670281

 

12/31/02

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78198459

 

2771892

 

10/7/03

DENIM FOR ISLAND LIVING

 

Tommy Bahama Group, Inc.

 

78028575

 

2647238

 

11/5/02

ISLAND SOFT

 

Tommy Bahama Group, Inc.

 

78064180

 

2772576

 

10/7/03

 

--------------------------------------------------------------------------------


 

TRADEMARK

 

OWNER

 

SERIAL
NO.

 

REG. NO.

 

REG.
DATE

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78107197

 

2745191

 

7/29/03

RELAX

 

Tommy Bahama Group, Inc.

 

78355031

 

3495948

 

9/2/08

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78398489

 

3075649

 

4/4/06

GRAPHIC [g24732ks31i001.gif]

 

Tommy Bahama Group, Inc.

 

78151026

 

2721567

 

6/3/03

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78081904

 

2547466

 

3/12/02

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78025536

 

2551210

 

3/19/02

PURVEYOR OF ISLAND LIFESTYLES

 

Tommy Bahama Group, Inc.

 

78259190

 

2840371

 

5/11/04

TB INDIGO PALMS

 

Tommy Bahama Group, Inc.

 

78054599

 

2854879

 

6/15/04

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78021333

 

2925676

 

2/8/05

LIFE IS ONE LONG WEEKEND

 

Tommy Bahama Group, Inc.

 

78029893

 

2820384

 

3/2/04

TROPICOTTON

 

Tommy Bahama Group, Inc.

 

78319114

 

2974038

 

7/19/05

BAHAMA

 

Tommy Bahama Group, Inc.

 

78319077

 

2988156

 

8/23/05

 

--------------------------------------------------------------------------------


 

TRADEMARK

 

OWNER

 

SERIAL
NO.

 

REG. NO.

 

REG.
DATE

TOMMY BAHAMA SHADE MAKER

 

Tommy Bahama Group, Inc.

 

78276251

 

2862861

 

7/13/04

INDIGO PALMS

 

Tommy Bahama Group, Inc.

 

78266628

 

3021725

 

11/29/05

GRAPHIC [g24732ks31i002.gif]

 

Tommy Bahama Group, Inc.

 

78199041

 

2846777

 

5/25/04

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78193846

 

2782036

 

11/11/03

ISLAND EASE

 

Tommy Bahama Group, Inc.

 

78178125

 

2861432

 

7/6/04

TB

 

Tommy Bahama Group, Inc.

 

78171813

 

2825018

 

3/23/04

ELEPHANT TRUNKS BY TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78148931

 

2729260

 

6/24/03

FINE ISLAND LINENS

 

Tommy Bahama Group, Inc.

 

78128930

 

2788714

 

12/2/03

TOMMY BAHAMA AMBER ISLE COLLECTION

 

Tommy Bahama Group, Inc.

 

78116249

 

2787590

 

11/25/03

BUNGALOW BRAND

 

Tommy Bahama Group, Inc.

 

78116104

 

2837238

 

4/27/04

ORIGINAL ISLAND SPORT

 

Tommy Bahama Group, Inc.

 

78116103

 

2799214

 

12/23/03

 

--------------------------------------------------------------------------------


 

TRADEMARK

 

OWNER

 

SERIAL
NO.

 

REG. NO.

 

REG.
DATE

PARADISE NATION

 

Tommy Bahama Group, Inc.

 

78107207

 

2856732

 

6/22/04

CAMPOLO

 

Tommy Bahama Group, Inc.

 

78482456

 

3281062

 

8/14/07

TOMMY BAHAMA CHALLENGE

 

Tommy Bahama Group, Inc.

 

78402698

 

3127675

 

8/8/06

TOMMY BAHAMA CHALLENGE

 

Tommy Bahama Group, Inc.

 

78402659

 

2986535

 

8/16/05

ISLAND SOFT

 

Tommy Bahama Group, Inc.

 

78380055

 

3228437

 

4/10/07

RELAX

 

Tommy Bahama Group, Inc.

 

78354819

 

3369156

 

1/15/08

BLACK TIE AT THE BEACH

 

Tommy Bahama Group, Inc.

 

78352007

 

2995992

 

9/13/05

GRAPHIC [g24732ks31i003.jpg]

 

Tommy Bahama Group, Inc.

 

78337205

 

2980252

 

7/26/05

TRAVELER’S RETREAT

 

Tommy Bahama Group, Inc.

 

78335772

 

2908736

 

12/7/04

GARDEN OF HOPE AND COURAGE

 

Tommy Bahama Group, Inc.

 

78335270

 

2908732

 

12/7/04

TORTOLA

 

Tommy Bahama Group, Inc.

 

78327590

 

2899981

 

11/2/04

RESORT SHORT

 

Tommy Bahama Group, Inc.

 

78323875

 

2895905

 

10/19/04

 

--------------------------------------------------------------------------------

 

TRADEMARK

 

OWNER

 

SERIAL
NO.

 

REG. NO.

 

REG.
DATE

FISHTAIL

 

Tommy Bahama Group, Inc.

 

78323860

 

2893632

 

10/12/04

ISLAND LEAGUER

 

Tommy Bahama Group, Inc.

 

78323630

 

2895903

 

10/19/04

AMBER ISLE

 

Tommy Bahama Group, Inc.

 

78199042

 

2863722

 

7/13/04

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78021687

 

2492771

 

9/25/01

TB ADVISED

 

Tommy Bahama Group, Inc.

 

77715371

 

Pending

 

 

PRO LEISURE CONSULTANT

 

Tommy Bahama Group, Inc.

 

77697770

 

Pending

 

 

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

77333789

 

Pending

 

 

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

77333785

 

Pending

 

 

TOMMY BAHAMA DENIM

 

Tommy Bahama Group, Inc.

 

77417376

 

3628279

 

5/26/09

TOMMY BAHAMA’S ISLAND GRILLE COASTAL CUISINE

 

Tommy Bahama Group, Inc.

 

77405973

 

3628219

 

5/26/09

NEW FLIP SIDE

 

Tommy Bahama Group, Inc.

 

77713511

 

Pending

 

 

TOMMY BAHAMA THE ISLAND COASTAL CUISINE

 

Tommy Bahama Group, Inc.

 

77394404

 

Pending

 

 

PARADISE AUTHENTIQUE

 

Tommy Bahama Group, Inc.

 

77288622

 

Pending

 

 

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

77059169

 

Pending

 

 

ISLAND ESTATE

 

Tommy Bahama Group, Inc.

 

77445076

 

Pending

 

 

ISLAND RETREAT

 

Tommy Bahama Group, Inc.

 

77394919

 

Pending

 

 

 

--------------------------------------------------------------------------------


 

TRADEMARK

 

OWNER

 

SERIAL
NO.

 

REG. NO.

 

REG.
DATE

ISLAND ESTATE

 

Tommy Bahama Group, Inc.

 

77445065

 

3596332

 

3/24/09

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

77333797

 

Pending

 

 

RELAX

 

Tommy Bahama Group, Inc.

 

77089039

 

Pending

 

 

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

77333793

 

Pending

 

 

TOMMY BAHAMA’S ISLAND GRILLE

 

Tommy Bahama Group, Inc.

 

77287045

 

3565550

 

1/20/09

COTTON LAWN CHAIR

 

Tommy Bahama Group, Inc.

 

77290133

 

3551283

 

12/23/08

GET IT DONE (LATER)

 

Tommy Bahama Group, Inc.

 

77178116

 

3550931

 

12/23/08

CARNEROS

 

Tommy Bahama Group, Inc.

 

77465808

 

3546761

 

12/16/08

HEATHERED PARADISE PEACH

 

Tommy Bahama Group, Inc.

 

77465762

 

3546758

 

12/16/08

ZIPPED MARLIN AND ROSSI

 

Tommy Bahama Group, Inc.

 

77465748

 

3546757

 

12/16/08

ISLAND TIDE

 

Tommy Bahama Group, Inc.

 

77465680

 

3546753

 

12/16/08

BERMUDA SQUARE

 

Tommy Bahama Group, Inc.

 

77465729

 

3543575

 

12/9/08

BAR AND GRILL SPECTATOR

 

Tommy Bahama Group, Inc.

 

77465638

 

3543573

 

12/9/08

ROCKER CANNON

 

Tommy Bahama Group, Inc.

 

77459255

 

3543432

 

12/9/08

GAME SHOT

 

Tommy Bahama Group, Inc.

 

77465790

 

3540268

 

12/2/08

PURVEYOR OF ISLAND.

 

Tommy Bahama Group, Inc.

 

77141681

 

Pending

 

 

 

--------------------------------------------------------------------------------


 

TRADEMARK

 

OWNER

 

SERIAL
NO.

 

REG. NO.

 

REG.
DATE

LIFESTYLES

 

 

 

 

 

 

 

 

KINGSTOWN

 

Tommy Bahama Group, Inc.

 

77313548

 

3509787

 

9/30/08

MIDNIGHT DIAMOND

 

Tommy Bahama Group, Inc.

 

77554576

 

Pending

 

 

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

77128084

 

3468860

 

7/15/08

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

77295945

 

3463895

 

7/8/08

ON THE ROCKS

 

Tommy Bahama Group, Inc.

 

77465776

 

Pending

 

 

LOCALLY FAMOUS

 

Tommy Bahama Group, Inc.

 

77215744

 

3381521

 

2/12/08

SET SAIL

 

Tommy Bahama Group, Inc.

 

77202699

 

3378279

 

2/5/08

PURVEYOR OF ISLAND LIFESTYLES

 

Tommy Bahama Group, Inc.

 

77158275

 

3343667

 

11/27/07

TB 18 GOLF

 

Tommy Bahama Group, Inc.

 

77123365

 

3338972

 

11/20/07

LEISURE TECH

 

Tommy Bahama Group, Inc.

 

77123241

 

3338963

 

11/20/07

TASTE PARADISE

 

Tommy Bahama Group, Inc.

 

77096403

 

Pending

 

 

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

75978560

 

2284151

 

10/5/99

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

75978343

 

2273118

 

8/24/99

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

75979672

 

2381910

 

8/29/00

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

75976078

 

2462870

 

6/19/01

 

--------------------------------------------------------------------------------


 

TRADEMARK

 

OWNER

 

SERIAL
NO.

 

REG. NO.

 

REG.
DATE

BUNGALOW

 

Tommy Bahama Group, Inc.

 

75636815

 

2455996

 

5/29/01

PARADISE NATION

 

Tommy Bahama Group, Inc.

 

75597103

 

2392182

 

10/3/00

TOMMY BAHAMA BUNGALOW BREW

 

Tommy Bahama Group, Inc.

 

75210782

 

2112400

 

11/11/97

BUNGALOW BREW

 

Tommy Bahama Group, Inc.

 

75033536

 

2122176

 

12/16/97

BUNGALOW BLONDE

 

Tommy Bahama Group, Inc.

 

75033535

 

2109682

 

10/28/97

LIFE IS ONE LONG WEEKEND

 

Tommy Bahama Group, Inc.

 

75147910

 

2079256

 

7/15/97

TOMMY BAHAMA’S TROPICAL CAFE’

 

Tommy Bahama Group, Inc.

 

75267332

 

2112530

 

11/11/97

LIFE IS ONE LONG WEEKEND

 

Tommy Bahama Group, Inc.

 

75147905

 

2100425

 

9/23/97

TOMMY BAHAMA BUNGALOW BLONDE’

 

Tommy Bahama Group, Inc.

 

75081308

 

2100290

 

9/23/97

TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

74303789

 

1802812

 

11/2/93

WOODMONT

 

Tommy Bahama Group, Inc.

 

77465500

 

3546750

 

12/16/08

BIRDIE ZIP BY TOMMY BAHAMA

 

Tommy Bahama Group, Inc.

 

78237657

 

2947689

 

5/10/05

 

--------------------------------------------------------------------------------


 

TRADEMARK

 

OWNER

 

SERIAL
NO.

 

REG. NO.

 

REG.
DATE

GRAPHIC [g24732ks33i001.gif]

 

Tommy Bahama Group, Inc.

 

78337256

 

2945394

 

4/26/05

GRAPHIC [g24732ks33i002.jpg]

 

Tommy Bahama Group, Inc.

 

77762047

 

Pending

 

 

OCEAN CLUB

 

Tommy Bahama Group, Inc.

 

77761507

 

Pending

 

 

BRONX BOMBER

 

Tommy Bahama Group, Inc.

 

77761798

 

Pending

 

 

SHIRT GUARD

 

Oxford Industries, Inc.

 

78961454

 

Pending

 

 

ECO-COT

 

Oxford Industries, Inc.

 

78930686

 

3559132

 

1/6/09

ETI

 

Oxford Industries, Inc.

 

78936956

 

Pending

 

 

COLLEGIATE FIT

 

Oxford Industries, Inc.

 

78794558

 

3403259

 

3/25/08

OXFORD GOLF COLLECTION

 

Oxford Industries, Inc.

 

78766553

 

3399710

 

3/18/08

 

--------------------------------------------------------------------------------


 

TRADEMARK

 

OWNER

 

SERIAL
NO.

 

REG. NO.

 

REG.
DATE

SOLITUDE S

 

Oxford Industries, Inc.

 

78743726

 

Pending

 

 

SOLITUDE

 

Oxford Industries, Inc.

 

78961464

 

Pending

 

 

TECHNO DRY

 

Oxford Industries, Inc.

 

78959315

 

3256429

 

6/26/07

SOLITUDE

 

Oxford Industries, Inc.

 

78952176

 

Pending

 

 

SOLITUDE

 

Oxford Industries, Inc.

 

78931273

 

Pending

 

 

BUZY BEE

 

Oxford Industries, Inc.

 

78794941

 

Pending

 

 

RING FREE

 

Oxford Industries, Inc.

 

78723934

 

3236105

 

5/1/07

KONA WIND

 

Oxford Industries, Inc.

 

78695361

 

3283679

 

8/21/07

BUILT TO PERFORM

 

Oxford Industries, Inc.

 

78633101

 

3360498

 

12/25/07

VERI-COOL BE ACTIVE. STAY COOL

 

Oxford Industries, Inc.

 

78535285

 

3028941

 

12/13/05

BILLY LONDON

 

Oxford Industries, Inc.

 

78517495

 

3134172

 

8/22/06

PERFECT PRESS

 

Oxford Industries, Inc.

 

78476488

 

3047065

 

1/17/06

LINELOCK

 

Oxford Industries, Inc.

 

78337590

 

2968666

 

7/12/05

GO COLD WATER

 

Oxford Industries, Inc.

 

77512518

 

Pending

 

 

APPAREL FOR OUR EARTH

 

Oxford Industries, Inc.

 

77456916

 

Pending

 

 

ENERGY SAVING APPAREL

 

Oxford Industries, Inc.

 

77456907

 

Pending

 

 

 

--------------------------------------------------------------------------------


 

TRADEMARK

 

OWNER

 

SERIAL
NO.

 

REG. NO.

 

REG.
DATE

LUX CARE

 

Oxford Industries, Inc.

 

77077766

 

Pending

 

 

OXFORD AMERICA

 

Oxford Industries, Inc.

 

77715342

 

Pending

 

 

EARTH TECH

 

Oxford Industries, Inc.

 

77702011

 

Pending

 

 

METRO LONDON

 

Oxford Industries, Inc.

 

77365404

 

Pending

 

 

SHIRT FREE

 

Oxford Industries, Inc.

 

77225563

 

Pending

 

 

GROOMED AND FINISHED TO PERFECTION

 

Oxford Industries, Inc.

 

77585890

 

Pending

 

 

BILLY LONDON

 

Oxford Industries, Inc.

 

77573236

 

Pending

 

 

GREEN CARE

 

Oxford Industries, Inc.

 

77288659

 

Pending

 

 

ENERGY SAVING

 

Oxford Industries, Inc.

 

77211576

 

Pending

 

 

PANT GUARD

 

Oxford Industries, Inc.

 

77209279

 

Pending

 

 

CALIFORNIA DIAMOND COTTON

 

Oxford Industries, Inc.

 

77585889

 

Pending

 

 

LIQUID COTTON

 

Oxford Industries, Inc.

 

77618639

 

Pending

 

 

DUST FREE

 

Oxford Industries, Inc.

 

77554518

 

Pending

 

 

OXFORD OF LONDON

 

Oxford Industries, Inc.

 

77554510

 

Pending

 

 

TRUST THE TRADITION

 

Oxford Industries, Inc.

 

77128003

 

3406287

 

4/1/08

ELY CASUALS

 

Oxford Industries, Inc.

 

76280826

 

2703121

 

4/1/03

 

--------------------------------------------------------------------------------

 

TRADEMARK

 

OWNER

 

SERIAL
NO.

 

REG. NO.

 

REG.
DATE

 

 

 

 

 

 

 

 

 

GRAPHIC [g24732ks35i001.jpg]

 

Oxford Industries, Inc.

 

76551594

 

3012530

 

11/8/05

 

 

 

 

 

 

 

 

 

POWER SWING

 

Oxford Industries, Inc.

 

76540278

 

2983674

 

8/9/05

 

 

 

 

 

 

 

 

 

LIQUID SILK

 

Oxford Industries, Inc.

 

76530259

 

3283345

 

8/21/07

 

 

 

 

 

 

 

 

 

EASY MOTION

 

Oxford Industries, Inc.

 

76530258

 

2983655

 

8/9/05

 

 

 

 

 

 

 

 

 

ACTION ARM

 

Oxford Industries, Inc.

 

76530257

 

2933803

 

3/15/05

 

 

 

 

 

 

 

 

 

WIND GEAR

 

Oxford Industries, Inc.

 

76530255

 

2992885

 

9/6/05

 

 

 

 

 

 

 

 

 

OXFORD GOLF

 

Oxford Industries, Inc.

 

76519622

 

3014444

 

11/15/05

 

 

 

 

 

 

 

 

 

SUPERFINE 130

 

Oxford Industries, Inc.

 

76509852

 

3077093

 

4/4/06

 

 

 

 

 

 

 

 

 

THE LIFETIME COLLAR

 

Oxford Industries, Inc.

 

76454877

 

2805640

 

1/13/04

 

 

 

 

 

 

 

 

 

SMARTSUIT

 

Oxford Industries, Inc.

 

76397281

 

3068579

 

3/14/06

 

 

 

 

 

 

 

 

 

LINKS TECH

 

Oxford Industries, Inc.

 

76035853

 

2528587

 

1/8/02

 

 

 

 

 

 

 

 

 

SOLITUDE

 

Oxford Industries, Inc.

 

75496966

 

2386201

 

9/12/00

 

 

 

 

 

 

 

 

 

IMPROMPTU

 

Oxford Industries, Inc.

 

75251851

 

2118145

 

12/2/97

 

--------------------------------------------------------------------------------


 

TRADEMARK

 

OWNER

 

SERIAL
NO.

 

REG. NO.

 

REG.
DATE

 

 

 

 

 

 

 

 

 

CUMBERLAND OUTFITTERS

 

Oxford Industries, Inc.

 

74689426

 

2031132

 

1/14/97

 

 

 

 

 

 

 

 

 

BERTONI

 

Oxford Industries, Inc.

 

74592754

 

1952047

 

1/23/96

 

 

 

 

 

 

 

 

 

HOLBROOK

 

Oxford Industries, Inc.

 

74551492

 

2089513

 

8/19/97

 

 

 

 

 

 

 

 

 

LANA MODA

 

Oxford Industries, Inc.

 

74299191

 

1810289

 

12/7/93

 

 

 

 

 

 

 

 

 

9 2 8 TO

 

Oxford Industries, Inc.

 

74268033

 

17161460

 

3/30/93

 

 

 

 

 

 

 

 

 

COUNTRY CHARMERS

 

Oxford Industries, Inc.

 

74144591

 

1685405

 

5/5/92

 

 

 

 

 

 

 

 

 

ELY PLAINS

 

Oxford Industries, Inc.

 

74143774

 

1674367

 

2/4/92

 

 

 

 

 

 

 

 

 

ELY DIAMOND

 

Oxford Industries, Inc.

 

74143649

 

1690259

 

6/2/92

 

 

 

 

 

 

 

 

 

CATTLEMAN

 

Oxford Industries, Inc.

 

74143636

 

1731204

 

11/10/92

 

 

 

 

 

 

 

 

 

CATTLEMAN

 

Oxford Industries, Inc.

 

74007488

 

1605723

 

7/10/90

 

 

 

 

 

 

 

 

 

OXFORD SHIRTMAKERS

 

Oxford Industries, Inc.

 

73701682

 

1555819

 

9/12/89

 

 

 

 

 

 

 

 

 

928

 

Oxford Industries, Inc.

 

73339437

 

1222689

 

1/4/83

 

 

 

 

 

 

 

 

 

LANIER

 

Oxford Industries, Inc.

 

73524879

 

1386068

 

3/11/86

 

 

 

 

 

 

 

 

 

QUAILBROOK

 

Oxford Industries, Inc.

 

73739076

 

1524669

 

2/14/89

 

 

 

 

 

 

 

 

 

CROP & SADDLE

 

Oxford Industries, Inc.

 

73739075

 

1528387

 

3/7/89

 

--------------------------------------------------------------------------------


 

TRADEMARK

 

OWNER

 

SERIAL
NO.

 

REG. NO.

 

REG.
DATE

 

 

 

 

 

 

 

 

 

GRAPHIC [g24732ks35i002.jpg]

 

Oxford Industries, Inc.

 

73736283

 

1550250

 

8/1/89

 

 

 

 

 

 

 

 

 

CHRISTOPHER HUNT

 

Oxford Industries, Inc.

 

73676999

 

1522687

 

1/31/89

 

 

 

 

 

 

 

 

 

PHILLIP ST. JOHN

 

Oxford Industries, Inc.

 

73432701

 

1346299

 

7/2/85

 

 

 

 

 

 

 

 

 

TRAIL GEAR

 

Oxford Industries, Inc.

 

73373735

 

1244633

 

7/5/83

 

 

 

 

 

 

 

 

 

OAKDALE

 

Oxford Industries, Inc.

 

73373734

 

1244632

 

7/5/83

 

 

 

 

 

 

 

 

 

T. AUSTIN

 

Oxford Industries, Inc.

 

73310511

 

1258607

 

11/22/83

 

 

 

 

 

 

 

 

 

ELY

 

Oxford Industries, Inc.

 

72410888

 

955223

 

3/13/73

 

 

 

 

 

 

 

 

 

HOLBROOK

 

Oxford Industries, Inc.

 

72318672

 

917690

 

8/3/71

 

--------------------------------------------------------------------------------


 

U.S. Trademark Licenses

 

·                  Trademark License Agreement, dated as of December 31, 2008,
between Oxford Industries, Inc. and Gruner & Co., Inc. (as amended, modified or
supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of January 31, 2008,
between Oxford Industries, Inc. and Randa Corp. (as amended, modified or
supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of January 1, 2006,
between Tommy Bahama Group, Inc. and Advance Watch Company, Ltd. (as amended,
modified or supplemented on or prior to June 30, 2009); please note that receipt
of fully executed new license agreement between parties pending as of June 30,
2009

 

·                  Trademark License Agreement, dated as of February 2004,
between Tommy Bahama Group, Inc. and Altair Eyewear (as amended, modified or
supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of March 10, 2004,
between Tommy Bahama Group, Inc. and Emerson Air Comfort Products, a division of
Emerson Electric Co. (as amended, modified or supplemented on or prior to
June 30, 2009)

 

·                  Trademark License Agreement, dated as of June 22, 2004,
between Tommy Bahama Group, Inc. and Gemini Cosmetics, Inc. (as amended,
modified or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of January 1, 2004,
between Tommy Bahama Group, Inc. and Lexington Furniture Industries, Inc. (as
amended, modified or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of February 12, 2007,
between Tommy Bahama Group, Inc. and Revman International, Inc. (as amended,
modified or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of March 10, 2008,
between Tommy Bahama Group, Inc. and Down-Lite International, Inc. (as amended,
modified or supplemented on or prior to June 30, 2009)

 

--------------------------------------------------------------------------------


 

·                  Trademark License Agreement, dated as of May 1, 2008, between
Tommy Bahama Group, Inc. and Essential Amenities, Inc. (as amended, modified or
supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of October 20, 2008,
between Tommy Bahama Group, Inc. and P/K Lifestyles, Inc. (as amended, modified
or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of January 9, 2009,
between Tommy Bahama Group, Inc. and Bardwil Industries, Inc. (as amended,
modified or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of July 1, 2004,
between Tommy Bahama Group, Inc. and Shaw Industries, Inc. (as amended, modified
or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of December 5, 2005,
between Tommy Bahama Group, Inc. and Sidney Frank Importing Company, Inc. (as
amended, modified or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of June 1, 2006,
between Tommy Bahama Group, Inc. and Ambiance Collections, LLC (as amended,
modified or supplemented on or prior to June 30, 2009); please note that
termination delivered by Tommy Bahama would have become effective in
February 16, 2009 except that Ambiance Collections, LLC filed for bankruptcy
shortly prior to the date on which such termination would become effective
(bankruptcy case still pending)

 

·                  Trademark License Agreement, dated as of October 3, 2006,
between Tommy Bahama Group, Inc. and Badanco Enterprises, Inc. (as amended,
modified or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of May 2006, between
Tommy Bahama Group, Inc. and Hi-Tex, Inc., d/b/a Crypton Super Fabrics (as
amended, modified or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of June 29, 2006,
between Tommy Bahama Group, Inc. and Sunbury Textile Mills, Inc. (as amended,
modified or supplemented on or prior to June 30, 2009)

 

--------------------------------------------------------------------------------


 

·                  Trademark License Agreement, dated as of March 5, 2007,
between Tommy Bahama Group, Inc. and York Wallcoverings, Inc. (as amended,
modified or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of January 12, 2009,
between Tommy Bahama Group, Inc. and Meadowcraft, Inc. (as amended, modified or
supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of April 28, 2009,
between Tommy Bahama Group, Inc. and All-luminum Products Inc., d/b/a Rio Brands
Inc. (as amended, modified or supplemented on or prior to June 30, 2009)

 

·                  Trademark License Agreement, dated as of May 11, 2009,
between Tommy Bahama Group, Inc. and totes Isotoner Corporation (as amended,
modified or supplemented on or prior to June 30, 2009)

 

·                  Implied licenses exist between Tommy Bahama Group, Inc. and
its subsidiaries Tommy Bahama R&R Holdings, Inc., Tommy Bahama Beverages, LLC
and Tommy Bahama Texas Beverages, LLC and Tommy Bahama Group, Inc. and Viewpoint
Marketing, Inc. with respect to use of the Tommy Bahama and related trademarks
in connection with the operation of retail stores and restaurants, an e-Commerce
business and/or a gift card business

 

--------------------------------------------------------------------------------

 

SCHEDULE 7

 

PLEDGED COMPANIES

 

Pledgor

 

Name of Pledged
Company

 

Type

 

Certificate
Number

 

Number of Shares

 

Percentage of Issued 
and
Outstanding Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

Tommy Bahama Group, Inc. (Viewpoint International, Inc.)

 

Common

 

A3

 

2,125

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

Ben Sherman Clothing, Inc.

 

Common

 

2

 

1,000

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

Oxford Caribbean, Inc.

 

Common

 

1

 

3,000

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

Lionshead Clothing Company

 

Common

 

1

 

1,500

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

Piedmont Apparel Corporation

 

Common

 

1

 

1,500

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

Oxford of South Carolina, Inc.

 

Common

 

1

 

100,000

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

Oxford Private Limited of Delaware, Inc.

 

Common

 

1

 

1,500

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

Oxford Garment, Inc.

 

Common

 

1

 

3,000

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

Oxford International, Inc.

 

Common

 

2

 

99,500

 

99.5%

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

Oxford Lockbox, Inc.

 

Common

 

2

 

1,000

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

Viewpoint Marketing, Inc.

 

Common

 

2

 

1,000

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

Oxford International, Inc.

 

Common

 

001

 

500

 

0.5%

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

SFI of Oxford Acquisition Corporation

 

Common

 

2

 

1,000

 

100%

 

 

--------------------------------------------------------------------------------


 

Pledgor

 

Name of Pledged
Company

 

Type

 

Certificate
Number

 

Number of Shares

 

Percentage of Issued
and
Outstanding Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

Oxford (Philippines), Inc.

 

Capital

 

009

 

24,994

 

3.74%

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

Oxford (Philippines), Inc.

 

Capital

 

011

 

1

 

0.00%

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

Oxford of Europe

 

Ordinary Common

 

5

 

65

 

65%

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

Oxford Products (International) Limited

 

—

 

6

 

97,499

 

64.99%

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

Oxford de Colon, S.A.

 

—

 

01

 

1

 

10%

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

Oxford de Colon, S.A.

 

—

 

02

 

1

 

10%

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

Oxford de Colon, S.A.

 

—

 

03

 

1

 

10%

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

Oxford de Colon, S.A.

 

—

 

04

 

1

 

10%

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

Oxford de Colon, S.A.

 

—

 

05

 

1

 

10%

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

Oxford de Colon, S.A.

 

—

 

06

 

1

 

10%

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

Oxford de Colon, S.A.

 

—

 

07

 

1

 

10%

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

Manufacturera de Sonora, S.A. de C.V.

 

—

 

5

 

100

 

0.90%

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

Manufacturera de Sonora, S.A. de C.V.

 

—

 

5B

 

10,949

 

98.20%

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

Camisas Bahia Kino, S.A. de C.V.

 

—

 

2B

 

1,000

 

90.90%

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

Camisas Bahia Kino, S.A. de C.V.

 

—

 

27A

 

100

 

9.09%

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries, Inc.

 

Industrias Oxford de Merida, S.A. de C.V.

 

—

 

6

 

1,000

 

<0.1%

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Industries,

 

Industrias Lanier de

 

—

 

—

 

Uncertificated

 

N/A

 

 

--------------------------------------------------------------------------------


 

Pledgor

 

Name of Pledged
Company

 

Type

 

Certificate
Number

 

Number of Shares

 

Percentage of Issued
and
Outstanding Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

Inc.

 

Honduras S. de R.L.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Group, Inc. (f/k/a Viewpoint International, Inc.)

 

Tommy Bahama R&R Holdings, Inc.

 

Common

 

2

 

100

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama R&R Holdings, Inc.

 

Tommy Bahama Beverages, LLC

 

—

 

—

 

Uncertificated

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

Tommy Bahama Beverages, LLC

 

Tommy Bahama Texas Beverages, LLC

 

—

 

—

 

Uncertificated

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford International, Inc.

 

Oxford Products (International) Limited

 

—

 

5

 

1

 

<0.1%

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford International, Inc.

 

Oxford Internacional de Guatemala, Sociedad Anonima

 

—

 

004

 

4

 

<0.1%

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford International, Inc.

 

Manufacturera de Sonora, S.A. de C.V.

 

—

 

2

 

100

 

0.90%

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Caribbean, Inc.

 

Q.R. Fashions S. de R.L.

 

—

 

—

 

Uncertificated

 

N/A

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

LIST OF FILING JURISDICTIONS

 

Entity

 

Jurisdictions

 

 

 

Oxford Industries, Inc.

 

Georgia

United States Copyright Office

United States Patent and Trademark Office

 

 

 

Oxford International, Inc.

 

Georgia

 

 

 

Ben Sherman Clothing, Inc.

 

Georgia

 

 

 

Oxford Garment, Inc.

 

Delaware

 

 

 

Piedmont Apparel Corporation

 

Delaware

United States Patent and Trademark

Office

 

 

 

Lionshead Clothing Company

 

Delaware

 

 

 

Oxford Caribbean, Inc.

 

Delaware

 

 

 

Oxford Lockbox, Inc.

 

Delaware

 

 

 

SFI of Oxford Acquisition Corporation

 

Delaware

United States Patent and Trademark

Office

 

 

 

Tommy Bahama Group, Inc.

 

Delaware

United States Copyright Office

United States Patent and Trademark

Office

 

 

 

Tommy Bahama R&R Holdings, Inc.

 

Delaware

 

 

 

Tommy Bahama Beverages, LLC

 

Delaware

 

 

 

Viewpoint Marketing, Inc.

 

Florida

 

 

 

Oxford of South Carolina, Inc.

 

South Carolina

 

 

 

Tommy Bahama Texas Beverages, LLC

 

Texas

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO SECOND AMENDED AND RESTATED PLEDGE AND SECURITY
AGREEMENT
FORM OF SUPPLEMENT

 

Supplement No.          (this “Supplement”) dated as of
                              , 20    , to the Second Amended and Restated
Pledge and Security Agreement dated as of [June     , 2009] (as amended,
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”) by each of the parties listed on the signature pages thereto and
those additional entities that thereafter become parties thereto (collectively,
jointly and severally, “Grantors” and each individually “Grantor”) and SUNTRUST
BANK, in its capacity as Administrative Agent for the Lender Group (together
with its successors, “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Second Amended and Restated Credit Agreement
dated as of August 15, 2008 (as amended, restated, supplemented or otherwise
modified from time to time, including all schedules thereto, the “Credit
Agreement”) by and among Oxford Industries, Inc., a Georgia corporation
(“Parent”), Tommy Bahama Group, Inc., a Delaware corporation (“TBG”; together
with Parent, each referred to individually as a “Borrower” and, collectively, as
“Borrowers”), the Persons party thereto from time to time as Guarantors, the
financial institutions party thereto from time to time as Issuing Banks, the
financial institutions party thereto from time to time as lenders (“Lenders”)
and SunTrust Bank, as the administrative agent (“Administrative Agent”),
Administrative Agent and Lenders are willing to make certain financial
accommodations available to Borrowers from time to time pursuant to the terms
and conditions thereof; and

 

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Security Agreement or, if not
defined therein, in the Credit Agreement; and

 

WHEREAS, Grantors have entered into the Security Agreement in order to induce
the Lenders to make certain financial accommodations to Borrowers; and

 

WHEREAS, pursuant to Section 6.20 of the Credit Agreement, new direct or
indirect Domestic Subsidiaries of Borrowers (other than an Excluded Subsidiary)
must execute and deliver certain Loan Documents, including the Security
Agreement, and the execution of the Security Agreement by the undersigned new
Grantor or Grantors (collectively, the “New Grantors”) may be accomplished by
the execution of this Supplement in favor of Administrative Agent, for the
benefit of the Lender Group;

 

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:

 

1.             In accordance with Section 24 of the Security Agreement, each New
Grantor, by its signature below, becomes a “Grantor” under the Security
Agreement with the same force and effect as if originally named therein as a
“Grantor” and each New Grantor hereby (a) agrees to all of the terms and
provisions of the Security Agreement applicable to it as a “Grantor” thereunder
and (b) represents and warrants that the representations and warranties made by
it as a “Grantor” thereunder are true and correct on and as of the date hereof. 
In furtherance of the foregoing, each New Grantor, as security for the payment
and performance

 

--------------------------------------------------------------------------------


 

in full of the Secured Obligations, does hereby grant, assign, and pledge to
Administrative Agent, for the benefit of the Lender Group, a security interest
in and security title to all Collateral of such New Grantor, including all
property of the type described in Section 2 of the Security Agreement, to secure
the full and prompt payment of the Secured Obligations, including, any interest
thereon, plus reasonable attorneys’ fees and expenses if the Secured Obligations
represented by the Security Agreement are collected by law, through an
attorney-at-law, or under advice therefrom.  Schedule 1, “Trade Names;
Organizational ID Number; Chief Executive Office”,  Schedule 2,  “Commercial
Tort Claims”, Schedule 3, “Copyright Registrations and Applications for
Registration”, Schedule 4, “Intellectual Property Licenses”, Schedule 5,
“Patents”, Schedule 6, “U.S. Trademarks and U.S. Trademark Licenses and
Applications for Registrations”, Schedule 7, “Pledged Companies”, Schedule 8,
“List of Uniform Commercial Code Filing Jurisdictions” attached hereto
supplement Schedule 1, Schedule 2, Schedule 3, Schedule 4, Schedule 5, Schedule
6, Schedule 7 and Schedule 8, respectively, to the Security Agreement and shall
be deemed a part thereof for all purposes of the Security Agreement.  Each
reference to a “Grantor” in the Security Agreement shall be deemed to include
each New Grantor.  The Security Agreement is incorporated herein by reference.

 

2.             Each New Grantor represents and warrants to the Lender Group that
this Supplement has been duly executed and delivered by such New Grantor and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium or other
similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether such enforceability is considered in a proceeding
at law or in equity).

 

3.             This Supplement may be executed in multiple counterparts, each of
which shall be deemed to be an original, but all such separate counterparts
shall together constitute but one and the same instrument.  Delivery of a
counterpart hereof by facsimile transmission or by other electronic transmission
shall be as effective as delivery of a manually executed counterpart hereof.

 

4.             Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.

 

5.             This Supplement shall be construed in accordance with and
governed by the laws of the State of New York without regard to the conflict of
laws principles thereof.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each New Grantor and Administrative Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

NEW GRANTORS:

[Name of New Grantor]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

[Name of New Grantor]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ADMINISTRATIVE AGENT:

SUNTRUST BANK

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

SUPPLEMENT TO PLEDGE AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Notwithstanding anything herein to the contrary, the liens and security
interests granted to Administrative Agent pursuant to the Security Agreement (as
defined below) and the exercise of any right or remedy by Administrative Agent
hereunder, are subject to the provisions of the Intercreditor Agreement, dated
as of June 30, 2009 (as amended, restated, supplemented or otherwise modified
from time to time, the “Intercreditor Agreement”), among Administrative Agent,
as ABL Agent, U.S. Bank National Association, as Trustee and as Collateral
Agent, and as acknowledged by the Grantors (as such term is defined in the
Intercreditor Agreement (as such term is defined in the Security Agreement))
from time to time party thereto.  In the event of any conflict between the terms
of the Intercreditor Agreement and the terms of this Agreement, the terms of the
Intercreditor Agreement shall govern and control.

 

COPYRIGHT SECURITY AGREEMENT

 

This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security Agreement”) is made
as of this        day of                       , 20    , among Grantors listed
on the signature pages hereof (collectively, jointly and severally, “Grantors”
and each individually “Grantor”), and SUNTRUST BANK, in its capacity as
Administrative Agent for the Lender Group (together with its successors,
“Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Second Amended and Restated Credit Agreement
dated as of August 15, 2008 (as amended, restated, supplemented or otherwise
modified from time to time, including all schedules thereto, the “Credit
Agreement”) by and among Oxford Industries, Inc., a Georgia corporation
(“Parent”), Tommy Bahama Group, Inc., a Delaware corporation (“TBG”; together
with Parent, each referred to individually as a “Borrower” and, collectively, as
“Borrowers”), the Persons party thereto from time to time as Guarantors, the
financial institutions party thereto from time to time as Issuing Banks, the
financial institutions party thereto from time to time as lenders (“Lenders”)
and SunTrust Bank, as the administrative agent (“Administrative Agent”),
Administrative Agent and Lenders are willing to make certain financial
accommodations available to Borrowers from time to time pursuant to the terms
and conditions thereof; and

 

WHEREAS, the Lenders are willing to make the financial accommodations to
Borrowers as provided for in the Credit Agreement, but only upon the condition,
among others, that Grantors shall have executed and delivered to Administrative
Agent, for the benefit of the Lender Group, that certain Second Amended and
Restated Pledge and Security Agreement dated as of June 30, 2009 (including all
annexes, exhibits or schedules thereto, as from time to time amended, restated,
supplemented or otherwise modified, the “Security Agreement”); and

 

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Administrative Agent, for the benefit of the Lender Group, this
Copyright Security Agreement;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:

 

1.             DEFINED TERMS.  All capitalized terms used but not otherwise
defined herein have the meanings given to them in the Security Agreement or, if
not defined therein, in the Credit Agreement.

 

2.             GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL.  Each Grantor
hereby grants to Administrative Agent, for the benefit of the Lender Group, a
continuing security interest in all of such Grantor’s right, title and interest
in, to and under the following, whether presently existing or hereafter created
or acquired (collectively, the “Copyright Collateral”):

 

(a)           all of such Grantor’s Copyrights and Intellectual Property
Licenses with respect to Copyrights to which it is a party as licensor or
licensee including those referred to on Schedule I hereto;

 

(b)           all reissues, continuations or extensions of the foregoing; and

 

(c)           all products and proceeds of the foregoing, including any claim by
such Grantor against third parties for past, present or future infringement or
dilution of any Copyright or any Copyright licensed under any Intellectual
Property License.

 

3.             SECURITY FOR OBLIGATIONS.  This Copyright Security Agreement and
the Security Interest created hereby secures the payment and performance of all
the Secured Obligations, whether now existing or arising hereafter.  Without
limiting the generality of the foregoing, this Copyright Security Agreement
secures the payment of all amounts which constitute part of the Secured
Obligations and would be owed by Grantors, or any of them, to Administrative
Agent, the Lender Group, or any of them, whether or not they are unenforceable
or not allowable due to the existence of an Insolvency Proceeding involving any
Grantor.

 

4.             SECURITY AGREEMENT.  The security interests granted pursuant to
this Copyright Security Agreement are granted in conjunction with the security
interests granted to Administrative Agent, for the benefit of the Lender Group,
pursuant to the Security Agreement.  Each Grantor hereby acknowledges and
affirms that the rights and remedies of Administrative Agent with respect to the
security interest in the Copyright Collateral made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.

 

5.             AUTHORIZATION TO SUPPLEMENT.  Grantors shall give Administrative
Agent notice in writing of any additional United States copyright registrations
or applications therefor after the date hereof in accordance with the terms of
the Security Agreement.  Grantors hereby authorize Administrative Agent
unilaterally to modify this Agreement by amending Schedule I to include any
future United States registered copyrights or applications therefor of
Grantors.  Notwithstanding the foregoing, no failure to so modify this Copyright
Security Agreement or amend Schedule I shall in any way affect, invalidate or
detract from

 

--------------------------------------------------------------------------------


 

Administrative Agent’s continuing security interest in all Collateral, whether
or not listed on Schedule I.

 

6.             COUNTERPARTS.  This Copyright Security Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original,
but all such separate counterparts shall together constitute but one and the
same instrument.  In proving this Copyright Security Agreement or any other Loan
Document in any judicial proceedings, it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom such
enforcement is sought.  Any signatures delivered by a party by facsimile
transmission or by other electronic transmission shall be deemed an original
signature hereto.

 

7.             CONSTRUCTION.  Unless the context of this Copyright Security
Agreement or any other Loan Document clearly requires otherwise, references to
the plural include the singular, references to the singular include the plural,
the terms “includes” and  “including” are not limiting, and the term “or” has,
except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.”  The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Copyright Security Agreement or any other Loan Document
refer to this Copyright Security Agreement or such other Loan Document, as the
case may be, as a whole and not to any particular provision of this Copyright
Security Agreement or such other Loan Document, as the case may be.  Section,
subsection, clause, schedule, and exhibit references herein are to this
Copyright Security Agreement unless otherwise specified.  Any reference in this
Copyright Security Agreement or in any other Loan Document to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein).  Any
reference herein or in any other Loan Document to the satisfaction or repayment
in full of the Obligations shall mean the repayment in full in cash (or cash
collateralization in accordance with the terms hereof) of all Obligations other
than unasserted contingent indemnification Obligations.  Any reference herein to
any Person shall be construed to include such Person’s successors and assigns. 
Any requirement of a writing contained herein or in any other Loan Document
shall be satisfied by the transmission of a Record and any Record so transmitted
shall constitute a representation and warranty as to the accuracy and
completeness of the information contained therein.

 

8.             INTERCREDITOR AGREEMENT. Notwithstanding anything herein to the
contrary, the liens and security interests granted to Administrative Agent
pursuant to this Copyright Security Agreement and the exercise of any right or
remedy by Administrative Agent hereunder, are subject to the provisions of the
Intercreditor Agreement dated as of June 30, 2009 (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among SunTrust Bank, as ABL Agent, U.S. Bank National Association,
as Trustee and as Collateral Agent, and the Grantors (as defined in the
Intercreditor Agreement) from time to time party thereto.  In the event of any
conflict between the terms of the Intercreditor Agreement and the terms of this
Copyright Security Agreement, the terms of the Intercreditor Agreement shall
govern and control.

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

 

 

OXFORD INDUSTRIES, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

BEN SHERMAN CLOTHING, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

LIONSHEAD CLOTHING COMPANY

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

OXFORD CARIBBEAN, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

OXFORD GARMENT, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

COPYRIGHT SECURITY AGREEMENT

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

OXFORD INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

OXFORD OF SOUTH CAROLINA, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

PIEDMONT APPAREL CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

SFI OF OXFORD ACQUISITION

 

 

CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

TOMMY BAHAMA BEVERAGES, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

COPYRIGHT SECURITY AGREEMENT

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

TOMMY BAHAMA R&R HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

TOMMY BAHAMA TEXAS BEVERAGES, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

VIEWPOINT MARKETING, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

OXFORD LOCKBOX, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

ACCEPTED AND ACKNOWLEDGED BY:

 

 

 

 

 

 

SUNTRUST BANK, as Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

COPYRIGHT SECURITY AGREEMENT

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I
TO
COPYRIGHT SECURITY AGREEMENT

 

COPYRIGHT REGISTRATIONS

 

Grantor

 

Country

 

Copyright

 

Registration No.

 

Registration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copyright Licenses

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Notwithstanding anything herein to the contrary, the liens and security
interests granted to Administrative Agent pursuant to the Security Agreement (as
defined below) and the exercise of any right or remedy by Administrative Agent
hereunder, are subject to the provisions of the Intercreditor Agreement dated as
of June 30, 2009 (as amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”), among Administrative Agent, as ABL
Agent, U.S. Bank National Association, as Trustee and as Collateral Agent, and
as acknowledged by the Grantors (as such term is defined in the Intercreditor
Agreement (as such term is defined in the Security Agreement)) from time to time
party thereto.  In the event of any conflict between the terms of the
Intercreditor Agreement and the terms of this Agreement, the terms of the
Intercreditor Agreement shall govern and control.

 

PATENT SECURITY AGREEMENT

 

This PATENT SECURITY AGREEMENT (this “Patent Security Agreement”) is made as of
this        day of                       , 20    , among Grantors listed on the
signature pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and SUNTRUST BANK, in its capacity as Administrative
Agent for the Lender Group (together with its successors, “Administrative
Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Second Amended and Restated Credit Agreement
dated as of August 15, 2008 (as amended, restated, supplemented or otherwise
modified from time to time, including all schedules thereto, the “Credit
Agreement”) by and among Oxford Industries, Inc., a Georgia corporation
(“Parent”), Tommy Bahama Group, Inc., a Delaware corporation (“TBG”; together
with Parent, each referred to individually as a “Borrower” and, collectively, as
“Borrowers”), the Persons party thereto from time to time as Guarantors, the
financial institutions party thereto from time to time as Issuing Banks, the
financial institutions party thereto from time to time as lenders (“Lenders”)
and SunTrust Bank, as the administrative agent (“Administrative Agent”),
Administrative Agent and Lenders are willing to make certain financial
accommodations available to Borrowers from time to time pursuant to the terms
and conditions thereof; and

 

WHEREAS, the Lenders are willing to make the financial accommodations to
Borrowers as provided for in the Credit Agreement, but only upon the condition,
among others, that Grantors shall have executed and delivered to Administrative
Agent, for the benefit of the Lender Group, that certain Second Amended and
Restated Pledge and Security Agreement dated as of June 30, 2009 (including all
annexes, exhibits or schedules thereto, as from time to time amended, restated,
supplemented or otherwise modified, the “Security Agreement”); and

 

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Administrative Agent, for the benefit of the Lender Group, this
Patent Security Agreement;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

 

1.                                       DEFINED TERMS.  All capitalized terms
used but not otherwise defined herein have the meanings given to them in the
Security Agreement or, if not defined therein, in the Credit Agreement.

 

2.                                       GRANT OF SECURITY INTEREST IN PATENT
COLLATERAL.  Each Grantor hereby grants to Administrative Agent, for the benefit
of the Lender Group, a continuing security interest in all of such Grantor’s
right, title and interest in, to and under the following, whether presently
existing or hereafter created or acquired (collectively, the “Patent
Collateral”):

 

(a)                                  all of its Patents and Intellectual
Property Licenses with respect to Patents to which it is a party including those
referred to on Schedule I hereto;

 

(b)                                 all reissues, continuations or extensions of
the foregoing; and

 

(c)                                  all products and proceeds of the foregoing,
including any claim by such Grantor against third parties for past, present or
future infringement or dilution of any Patent or any Patent licensed under any
Intellectual Property License.

 

3.                                       SECURITY FOR OBLIGATIONS.  This Patent
Security Agreement and the Security Interest created hereby secures the payment
and performance of all the Secured Obligations, whether now existing or arising
hereafter.  Without limiting the generality of the foregoing, this Patent
Security Agreement secures the payment of all amounts which constitute part of
the Secured Obligations and would be owed by Grantors, or any of them, to
Administrative Agent, the Lender Group, or any of them, whether or not they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding
involving any Grantor.

 

4.                                       SECURITY AGREEMENT.  The security
interests granted pursuant to this Patent Security Agreement are granted in
conjunction with the security interests granted to Administrative Agent, for the
benefit of the Lender Group, pursuant to the Security Agreement.  Each Grantor
hereby acknowledges and affirms that the rights and remedies of Administrative
Agent with respect to the security interest in the Patent Collateral made and
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.

 

5.                                       AUTHORIZATION TO SUPPLEMENT.  If any
Grantor shall obtain rights to any new patentable inventions or become entitled
to the benefit of any patent application or patent for any reissue, division, or
continuation, of any patent, the provisions of this Patent Security Agreement
shall automatically apply thereto. Grantors shall give notice in writing to
Administrative Agent with respect to any such new patent rights in accordance
with the terms of the Security Agreement.  Without limiting Grantors’
obligations under this Section 5, Grantors hereby authorize Administrative Agent
unilaterally to modify this Agreement by amending Schedule I to include any such
new patent rights of Grantors.  Notwithstanding the foregoing, no failure to so
modify this Patent Security Agreement or amend Schedule I shall in any way
affect,

 

3

--------------------------------------------------------------------------------


 

invalidate or detract from Administrative Agent’s continuing security interest
in all Collateral, whether or not listed on Schedule I.

 

6.                                       COUNTERPARTS.  This Patent Security
Agreement may be executed in any number of counterparts, each of which shall be
deemed to be an original, but all such separate counterparts shall together
constitute but one and the same instrument.  In proving this Patent Security
Agreement or any other Loan Document in any judicial proceedings, it shall not
be necessary to produce or account for more than one such counterpart signed by
the party against whom such enforcement is sought.  Any signatures delivered by
a party by facsimile transmission or by other electronic transmission shall be
deemed an original signature hereto.

 

7.                                       CONSTRUCTION.  Unless the context of
this Patent Security Agreement or any other Loan Document clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.”  The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Patent Security Agreement or
any other Loan Document refer to this Patent Security Agreement or such other
Loan Document, as the case may be, as a whole and not to any particular
provision of this Patent Security Agreement or such other Loan Document, as the
case may be.  Section, subsection, clause, schedule, and exhibit references
herein are to this Patent Security Agreement unless otherwise specified.  Any
reference in this Patent Security Agreement or in any other Loan Document to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein).  Any reference herein or in any other Loan Document to the
satisfaction or repayment in full of the Obligations shall mean the repayment in
full in cash (or cash collateralization in accordance with the terms hereof) of
all Obligations other than unasserted contingent indemnification Obligations. 
Any reference herein to any Person shall be construed to include such Person’s
successors and assigns.  Any requirement of a writing contained herein or in any
other Loan Document shall be satisfied by the transmission of a Record and any
Record so transmitted shall constitute a representation and warranty as to the
accuracy and completeness of the information contained therein.

 

8.                                       INTERCREDITOR AGREEMENT.
Notwithstanding anything herein to the contrary, the liens and security
interests granted to Administrative Agent pursuant to this Patent Security
Agreement and the exercise of any right or remedy by Administrative Agent
hereunder, are subject to the provisions of the Intercreditor Agreement dated as
of June 30, 2009 (as amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”), among SunTrust Bank, as ABL Agent,
U.S. Bank National Association, as Trustee and as Collateral Agent, and the
Grantors (as defined in the Intercreditor Agreement) from time to time party
thereto.  In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Patent Security Agreement, the terms of the
Intercreditor Agreement shall govern and control.

 

4

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE FOLLOWS]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

 

 

OXFORD INDUSTRIES, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

BEN SHERMAN CLOTHING, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

LIONSHEAD CLOTHING COMPANY

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

OXFORD CARIBBEAN, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

OXFORD GARMENT, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

PATENT SECURITY AGREEMENT

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

OXFORD INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

OXFORD OF SOUTH CAROLINA, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

PIEDMONT APPAREL CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

SFI OF OXFORD ACQUISITION

 

 

CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

TOMMY BAHAMA BEVERAGES, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

PATENT SECURITY AGREEMENT

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

TOMMY BAHAMA R&R HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

TOMMY BAHAMA TEXAS BEVERAGES, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

VIEWPOINT MARKETING, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

OXFORD LOCKBOX, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

ACCEPTED AND ACKNOWLEDGED BY:

 

 

 

 

 

 

SUNTRUST BANK, as Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

PATENT SECURITY AGREEMENT

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

PLEDGED INTERESTS ADDENDUM

 

This Pledged Interests Addendum, dated as of                          ,
20      , is delivered pursuant to Section 6 of the Security Agreement referred
to below.  The undersigned hereby agrees that this Pledged Interests Addendum
may be attached to that certain Second Amended and Restated Pledge and Security
Agreement, dated as June 30, 2009 (as amended, restated, supplemented or
otherwise modified from time to time, the “Security Agreement”), made by the
undersigned, together with the other Grantors named therein, to SUNTRUST BANK,
as Administrative Agent.  Initially capitalized terms used but not defined
herein shall have the meaning ascribed to such terms in the Security Agreement
or, if not defined therein, defined in that certain Second Amended and Restated
Credit Agreement, dated as August 15, 2008 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), by and among
Oxford Industries, Inc., a Georgia corporation (“Parent”), Tommy Bahama
Group, Inc., a Delaware corporation (“TBG”; together with Parent, each referred
to individually as a “Borrower” and, collectively, as “Borrowers”), the Persons
party thereto from time to time as Guarantors, the financial institutions party
thereto from time to time as Issuing Banks, the financial institutions party
thereto from time to time as lenders (“Lenders”) and SunTrust Bank, as the
administrative agent (“Administrative Agent”).  The undersigned hereby agrees
that the additional interests listed on this Pledged Interests Addendum as set
forth below shall be and become part of the Pledged Interests pledged by the
undersigned to Administrative Agent in the Security Agreement and any pledged
company set forth on this Pledged Interests Addendum as set forth below shall be
and become a “Pledged Company” under the Security Agreement, each with the same
force and effect as if originally named therein.

 

The undersigned hereby certifies that the representations and warranties set
forth in Section 5 of the Security Agreement of the undersigned are true and
correct as to the Pledged Interests listed herein on and as of the date hereof.

 

 

 

[                                      ]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

Name of Pledgor

 

Name of Pledged
Company

 

Number of
Shares/Units

 

Class of
Interests

 

Percentage
of Class
Owned

 

Certificate
Nos.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Notwithstanding anything herein to the contrary, the liens and security
interests granted to Administrative Agent pursuant to the Security Agreement (as
defined below) and the exercise of any right or remedy by Administrative Agent
hereunder, are subject to the provisions of the Intercreditor Agreement dated as
of June 30, 2009 (as amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”), among Administrative Agent, as ABL
Agent, U.S. Bank National Association, as Trustee and as Collateral Agent, and
as acknowledged by the Grantors (as such term is defined in the Intercreditor
Agreement (as such term is defined in the Security Agreement)) from time to time
party thereto.  In the event of any conflict between the terms of the
Intercreditor Agreement and the terms of this Agreement, the terms of the
Intercreditor Agreement shall govern and control.

 

TRADEMARK SECURITY AGREEMENT

 

This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
as of this        day of                       , 20    , among Grantors listed
on the signature pages hereof (collectively, jointly and severally, “Grantors”
and each individually “Grantor”), and SUNTRUST BANK, in its capacity as
Administrative Agent for the Lender Group (together with its successors,
“Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Second Amended and Restated Credit Agreement
dated as of August 15, 2008 (as amended, restated, supplemented or otherwise
modified from time to time, including all schedules thereto, the “Credit
Agreement”) by and among Oxford Industries, Inc., a Georgia corporation
(“Parent”), Tommy Bahama Group, Inc., a Delaware corporation (“TBG”; together
with Parent, each referred to individually as a “Borrower” and, collectively, as
“Borrowers”), the Persons party thereto from time to time as Guarantors, the
financial institutions party thereto from time to time as Issuing Banks, the
financial institutions party thereto from time to time as lenders (“Lenders”)
and SunTrust Bank, as the administrative agent (“Administrative Agent”),
Administrative Agent and Lenders are willing to make certain financial
accommodations available to Borrowers from time to time pursuant to the terms
and conditions thereof; and

 

WHEREAS, the Lenders are willing to make the financial accommodations to
Borrowers as provided for in the Credit Agreement, but only upon the condition,
among others, that Grantors shall have executed and delivered to Administrative
Agent, for the benefit of the Lender Group, that certain Second Amended and
Restated Pledge and Security Agreement dated as of June 30, 2009 (including all
annexes, exhibits or schedules thereto, as from time to time amended, restated,
supplemented or otherwise modified, the “Security Agreement”); and

 

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Administrative Agent, for the benefit of the Lender Group, this
Trademark Security Agreement;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

 

1.                                       DEFINED TERMS.  All capitalized terms
used but not otherwise defined herein have the meanings given to them in the
Security Agreement or, if not defined therein, in the Credit Agreement.

 

2.                                       GRANT OF SECURITY INTEREST IN TRADEMARK
COLLATERAL.  Each Grantor hereby grants to Administrative Agent, for the benefit
of the Lender Group, a continuing security interest in all of such Grantor’s
right, title and interest in, to and under the following, whether presently
existing or hereafter created or acquired (collectively, the “Trademark
Collateral”):

 

(a)                                  all of such Grantor’s U.S. Trademarks and
U.S. Trademark Licenses to which it is a party including those referred to on
Schedule I hereto;

 

(b)                                 all reissues, continuations or extensions of
the foregoing; and

 

(c)                                  all products and proceeds of the foregoing,
including any claim by such Grantor against third parties for past, present or
future infringement or dilution of any U.S. Trademark or any breach of any U.S.
Trademark License.

 

3.                                       SECURITY FOR OBLIGATIONS.  This
Trademark Security Agreement and the Security Interest created hereby secures
the payment and performance of all the Secured Obligations, whether now existing
or arising hereafter.  Without limiting the generality of the foregoing, this
Trademark Security Agreement secures the payment of all amounts which constitute
part of the Obligations and would be owed by Grantors, or any of them, to
Administrative Agent, the Lender Group, or any of them, whether or not they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding
involving any Grantor.

 

4.                                       SECURITY AGREEMENT.  The security
interests granted pursuant to this Trademark Security Agreement are granted in
conjunction with the security interests granted to Administrative Agent, for the
benefit of the Lender Group, pursuant to the Security Agreement.  Each Grantor
hereby acknowledges and affirms that the rights and remedies of Administrative
Agent with respect to the security interest in the Trademark Collateral made and
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.

 

5.                                       AUTHORIZATION TO SUPPLEMENT. Grantors
hereby authorize Administrative Agent unilaterally to modify this Agreement by
amending Schedule I to include any future U.S. Trademarks of Grantors. 
Notwithstanding the foregoing, no failure to so modify this Trademark Security
Agreement or amend Schedule I shall in any way affect, invalidate or detract
from Administrative Agent’s continuing security interest in all Collateral,
whether or not listed on Schedule I.

 

6.                                       COUNTERPARTS.  This Trademark Security
Agreement may be executed in any number of counterparts, each of which shall be
deemed to be an original, but all such separate

 

--------------------------------------------------------------------------------


 

counterparts shall together constitute but one and the same instrument.  In
proving this Trademark Security Agreement or any other Loan Document in any
judicial proceedings, it shall not be necessary to produce or account for more
than one such counterpart signed by the party against whom such enforcement is
sought.  Any signatures delivered by a party by facsimile transmission or by
other electronic transmission shall be deemed an original signature hereto.

 

7.                                       CONSTRUCTION.  Unless the context of
this Trademark Security Agreement or any other Loan Document clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.”  The words “hereof,” “ herein,”
“hereby,” “hereunder,” and similar terms in this Trademark Security Agreement or
any other Loan Document refer to this Trademark Security Agreement or such other
Loan Document, as the case may be, as a whole and not to any particular
provision of this Trademark Security Agreement or such other Loan Document, as
the case may be.  Section, subsection, clause, schedule, and exhibit references
herein are to this Trademark Security Agreement unless otherwise specified.  Any
reference in this Trademark Security Agreement or in any other Loan Document to
any agreement, instrument, or document shall include all alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements, thereto and thereof, as applicable
(subject to any restrictions on such alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements set forth herein).  Any reference herein or in any other Loan
Document to the satisfaction or repayment in full of the Obligations shall mean
the repayment in full in cash (or cash collateralization in accordance with the
terms hereof) of all Obligations other than unasserted contingent
indemnification Obligations.  Any reference herein to any Person shall be
construed to include such Person’s successors and assigns.  Any requirement of a
writing contained herein or in any other Loan Document shall be satisfied by the
transmission of a Record and any Record so transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein.

 

8.                                       INTERCREDITOR AGREEMENT.
Notwithstanding anything herein to the contrary, the liens and security
interests granted to Administrative Agent pursuant to this Trademark Security
Agreement and the exercise of any right or remedy by Administrative Agent
hereunder, are subject to the provisions of the Intercreditor Agreement dated as
of June 30, 2009 (as amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”), among SunTrust Bank, as ABL Agent,
U.S. Bank National Association, as Trustee and as Collateral Agent, and the
Grantors (as defined in the Intercreditor Agreement) from time to time party
thereto.  In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Trademark Security Agreement, the terms of the
Intercreditor Agreement shall govern and control.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

 

 

OXFORD INDUSTRIES, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

BEN SHERMAN CLOTHING, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

LIONSHEAD CLOTHING COMPANY

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

OXFORD CARIBBEAN, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

OXFORD GARMENT, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

TRADEMARK SECURITY AGREEMENT

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

OXFORD INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

OXFORD OF SOUTH CAROLINA, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

PIEDMONT APPAREL CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

SFI OF OXFORD ACQUISITION

 

 

CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

TOMMY BAHAMA BEVERAGES, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

TRADEMARK SECURITY AGREEMENT

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

TOMMY BAHAMA R&R HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

TOMMY BAHAMA TEXAS BEVERAGES, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

VIEWPOINT MARKETING, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

OXFORD LOCKBOX, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

ACCEPTED AND ACKNOWLEDGED BY:

 

 

 

 

 

 

SUNTRUST BANK, as Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

TRADEMARK SECURITY AGREEMENT

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT

 

U.S. Trademark Registrations/Applications

 

Grantor

 

Mark

 

Application/ Registration
No.

 

App/Reg Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Trademark Licenses

 

--------------------------------------------------------------------------------
